Exhibit 10.1

AMENDED AND RESTATED DECLARATION OF TRUST

OF

LAKELAND BANCORP CAPITAL TRUST IV

Dated as of May 16, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

INTERPRETATION AND DEFINITIONS

  

Section 1.1.

   Definitions    1

ARTICLE II

ORGANIZATION

  

Section 2.1.

   Name    10

Section 2.2.

   Office    10

Section 2.3.

   Purpose    10

Section 2.4.

   Authority    10

Section 2.5.

   Title to Property of the Trust    11

Section 2.6.

   Powers and Duties of the Trustees and the Administrators.    11

Section 2.7.

   Prohibition of Actions by the Trust and the Trustees.    16

Section 2.8.

   Powers and Duties of the Institutional Trustee.    16

Section 2.9.

   Certain Duties and Responsibilities of the Trustees and the Administrators.
   18

Section 2.10.

   Certain Rights of Institutional Trustee    20

Section 2.11.

   Delaware Trustee    22

Section 2.12.

   Execution of Documents    22

Section 2.13.

   Not Responsible for Recitals or Issuance of Securities    22

Section 2.14.

   Duration of Trust    23

Section 2.15.

   Mergers    23

ARTICLE III

SPONSOR

  

Section 3.1.

   Sponsor’s Purchase of Common Securities    25

Section 3.2.

   Responsibilities of the Sponsor    25

ARTICLE IV

TRUSTEES AND ADMINISTRATORS

  

Section 4.1.

   Number of Trustees    25

Section 4.2.

   Delaware Trustee    25

Section 4.3.

   Institutional Trustee; Eligibility.    26

Section 4.4.

   Administrators    26

Section 4.5.

   Appointment, Removal and Resignation of the Trustees and the Administrators.
   27

Section 4.6.

   Vacancies Among Trustees    28

Section 4.7.

   Effect of Vacancies    29

Section 4.8.

   Meetings of the Trustees and the Administrators    29

Section 4.9.

   Delegation of Power    29



--------------------------------------------------------------------------------

Section 4.10.

   Merger, Conversion, Consolidation or Succession to Business    30

ARTICLE V

DISTRIBUTIONS

  

Section 5.1.

   Distributions    30

ARTICLE VI

ISSUANCE OF SECURITIES

  

Section 6.1.

   General Provisions Regarding Securities.    30

Section 6.2.

   Paying Agent, Transfer Agent, Calculation Agent and Registrar.    32

Section 6.3.

   Form and Dating.    32

Section 6.4.

   Book-Entry Capital Securities.    33

Section 6.5.

   Mutilated, Destroyed, Lost or Stolen Certificates    36

Section 6.6.

   Temporary Certificates    36

Section 6.7.

   Cancellation    36

Section 6.8.

   Rights of Holders; Waivers of Past Defaults.    36

ARTICLE VII

DISSOLUTION AND TERMINATION OF TRUST

  

Section 7.1.

   Dissolution and Termination of Trust    38

ARTICLE VIII

TRANSFER OF INTERESTS

  

Section 8.1.

   General    39

Section 8.2.

   Transfer Procedures and Restrictions.    41

Section 8.3.

   Deemed Security Holders    44

Section 8.4.

   Transfer of Initial Securities    44

ARTICLE IX

LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR

OTHERS

  

Section 9.1.

   Liability    46

Section 9.2.

   Exculpation    46

Section 9.3.

   Fiduciary Duty    47

Section 9.4.

   Indemnification    47

Section 9.5.

   Outside Businesses    50

Section 9.6.

   Compensation; Fee    51

ARTICLE X

ACCOUNTING

  

Section 10.1.

   Fiscal Year    51

Section 10.2.

   Certain Accounting Matters.    51

Section 10.3.

   Banking    53

Section 10.4.

   Withholding    53

 

ii



--------------------------------------------------------------------------------

ARTICLE XI

AMENDMENTS AND MEETINGS

  

Section 11.1.

   Amendments    53

Section 11.2.

   Meetings of the Holders of the Securities; Action by Written Consent.    55

ARTICLE XII

REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND DELAWARE

TRUSTEE

  

Section 12.1.

   Representations and Warranties of Institutional Trustee    57

Section 12.2.

   Representations and Warranties of Delaware Trustee    57

ARTICLE XIII

MISCELLANEOUS

  

Section 13.1.

   Notices    58

Section 13.2.

   Governing Law    59

Section 13.3.

   Submission to Jurisdiction.    59

Section 13.4.

   Intention of the Parties    60

Section 13.5.

   Headings    60

Section 13.6.

   Successors and Assigns    60

Section 13.7.

   Partial Enforceability    60

Section 13.8.

   Counterparts    60 ANNEXES AND EXHIBITS   

ANNEX I

   Terms of Capital Securities and Common Securities   

EXHIBIT A-1

   Form of Capital Security Certificate   

EXHIBIT A-2

   Form of Common Security Certificate   

EXHIBIT B

   Form of Administrator’s Certificate of the Trust   

EXHIBIT C

   Form of Transferee Certificate to be Executed by Accredited Investors   

EXHIBIT D

   Form of Transferor Certificate to be Executed for QIBs   

EXHIBIT E

   Form of Transferee Certificate to be Executed by Non-U.S. Persons   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED DECLARATION OF TRUST

OF

LAKELAND BANCORP CAPITAL TRUST IV

May 16, 2007

AMENDED AND RESTATED DECLARATION OF TRUST (as amended or supplemented from time
to time in accordance with the terms hereof, this “Declaration”), dated and
effective as of May 16, 2007, by the Trustees (as defined herein), the
Administrators (as defined herein), the Sponsor (as defined herein) and the
holders from time to time of undivided beneficial interests in the assets of the
Trust (as defined herein) to be issued pursuant to this Declaration.

WHEREAS, certain of the Trustees and the Sponsor established Lakeland Bancorp
Capital Trust IV (the “Trust”), a statutory trust under the Statutory Trust Act
(as defined herein), pursuant to a Declaration of Trust, dated as of May 11,
2007 (the “Original Declaration”), and a Certificate of Trust filed with the
Secretary of State of the State of Delaware on May 11, 2007, for the sole
purpose of issuing and selling the Securities (as defined herein) representing
undivided beneficial interests in the assets of the Trust, investing the
proceeds thereof in the Debentures (as defined herein) of the Debenture Issuer
(as defined herein) and engaging in those activities necessary, advisable or
incidental thereto;

WHEREAS, as of the date hereof, no interests in the assets of the Trust have
been issued; and

WHEREAS, all of the Trustees, the Administrators and the Sponsor, by this
Declaration, amend and restate each and every term and provision of the Original
Declaration.

NOW, THEREFORE, it being the intention of the parties hereto to continue the
Trust as a statutory trust under the Statutory Trust Act and that this
Declaration constitutes the governing instrument of such statutory trust, and
that all assets contributed to the Trust will be held in trust for the benefit
of the holders, from time to time, of the Securities, subject to the provisions
of this Declaration, and, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound hereby, amend and
restate in its entirety the Original Declaration and agree as follows:

ARTICLE I

INTERPRETATION AND DEFINITIONS

Section 1.1. Definitions. Unless the context otherwise requires:

(a) capitalized terms used in this Declaration but not defined in the preamble
above or elsewhere herein have the respective meanings assigned to them in this
Section 1.1 or, if not defined in this Section 1.1 or elsewhere herein, in the
Indenture;



--------------------------------------------------------------------------------

(b) a term defined anywhere in this Declaration has the same meaning throughout;

(c) all references to “the Declaration” or “this Declaration” are to this
Declaration and each Annex and Exhibit hereto, as modified, supplemented or
amended from time to time;

(d) all references in this Declaration to Articles and Sections and Annexes and
Exhibits are to Articles and Sections of and Annexes and Exhibits to this
Declaration unless otherwise specified;

(e) a term defined in the Trust Indenture Act (as defined herein) has the same
meaning when used in this Declaration unless otherwise defined in this
Declaration or unless the context otherwise requires; and

(f) a reference to the singular includes the plural and vice versa.

“Additional Amounts” has the meaning set forth in Section 3.06 of the Indenture.

“Administrative Action” has the meaning set forth in paragraph 4(a) of Annex I.

“Administrators” means each of Roger Bosma, Joseph F. Hurley and Rita Myers,
solely in such Person’s capacity as Administrator of the Trust continued
hereunder and not in such Person’s individual capacity, or such Administrator’s
successor in interest in such capacity, or any successor appointed as herein
provided.

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Capital Security, the rules and procedures of
the Depositary for such Book-Entry Capital Security, in each case to the extent
applicable to such transaction and as in effect from time to time.

“Authorized Officer” of a Person means any Person that is authorized to bind
such Person.

“Bankruptcy Event” means, with respect to any Person:

(a) a court having jurisdiction in the premises enters a decree or order for
relief in respect of such Person in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoints a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person or for any substantial part of its property, or
orders the winding-up or liquidation of its affairs, and such decree,
appointment or order remains unstayed and in effect for a period of 90
consecutive days; or

(b) such Person commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, consents to the
entry of an

 

2



--------------------------------------------------------------------------------

order for relief in an involuntary case under any such law, or consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of such Person or of
any substantial part of its property, or makes any general assignment for the
benefit of creditors, or fails generally to pay its debts as they become due.

“Beneficial Owner” means each Person who is the beneficial owner of Book-Entry
Capital Securities as reflected in the records of the Depositary or, if a
Depositary Participant is not the beneficial owner, then the beneficial owner as
reflected in the records of the applicable Depositary Participant.

“Book-Entry Capital Security” means a Capital Security the ownership and
transfers of which shall be reflected and made, as applicable, through book
entries by the Depositary.

“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in Wilmington, Delaware, The City of New York or
Trenton, New Jersey are permitted or required by law or executive order to
close.

“Calculation Agent” has the meaning set forth in Section 1.01 of the Indenture.

“Capital Securities” has the meaning set forth in Section 6.1(a).

“Capital Security Certificate” means a definitive Certificate registered in the
name of the Holder representing a Capital Security substantially in the form of
Exhibit A-1.

“Capital Treatment Event” has the meaning set forth in paragraph 4(a) of
Annex I.

“Certificate” means any certificate evidencing Securities.

“Certificate of Trust” means the certificate of trust filed with the Secretary
of State of the State of Delaware with respect to the Trust, as amended and
restated from time to time.

“Closing Date” has the meaning set forth in the Placement Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation.

“Commission” means the United States Securities and Exchange Commission.

“Common Securities” has the meaning set forth in Section 6.1(a).

“Common Security Certificate” means a definitive Certificate registered in the
name of the Holder representing a Common Security substantially in the form of
Exhibit A-2.

“Company Indemnified Person” means (a) any Administrator, (b) any Affiliate of
any Administrator, (c) any officers, directors, shareholders, members, partners,
employees, representatives or agents of any Administrator or (d) any officer,
employee or agent of the Trust or its Affiliates.

 

3



--------------------------------------------------------------------------------

“Corporate Trust Office” means the office of the Institutional Trustee at which
at any particular time its corporate trust business shall be principally
administered, which at all times shall be located within the United States and
at the time of execution of this Declaration shall be Rodney Square North, 1100
North Market Street, Wilmington, DE 19890-0001, Attention: Corporate Capital
Markets.

“Coupon Rate” has the meaning set forth in paragraph 2(a) of Annex I.

“Covered Person” means (a) any Administrator, officer, director, shareholder,
partner, member, representative, employee or agent of the Trust or the Trust’s
Affiliates or (b) any Holder of Securities.

“Debenture Issuer” means Lakeland Bancorp, Inc., a bank holding company
incorporated in the State of New Jersey, in its capacity as issuer of the
Debentures under the Indenture, and any permitted successor under the Indenture.

“Debenture Trustee” means Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as trustee under the
Indenture until a successor is appointed thereunder, and thereafter means such
successor trustee.

“Debentures” means the Fixed/Floating Rate Junior Subordinated Debt Securities
due 2037 to be issued by the Debenture Issuer under the Indenture.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Deferred Interest” means any interest on the Debentures that would have been
overdue and unpaid for more than one Distribution Payment Date but for the
imposition of an Extension Period, and the interest that shall accrue (to the
extent that the payment of such interest is legally enforceable) on such
interest at the Coupon Rate applicable during such Extension Period, compounded
quarterly from the date on which such Deferred Interest would otherwise have
been due and payable until paid or made available for payment.

“Definitive Capital Securities” means any Capital Securities in definitive form
issued by the Trust.

“Delaware Trustee” has the meaning set forth in Section 4.2.

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Sponsor. DTC will be the
initial Depositary.

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with or on behalf of
the Depositary.

 

4



--------------------------------------------------------------------------------

“Direct Action” has the meaning set forth in Section 2.8(e).

“Distribution” means a distribution payable to Holders of Securities in
accordance with Section 5.1.

“Distribution Payment Date” has the meaning set forth in paragraph 2(e) of Annex
I.

“Distribution Period” has the meaning set forth in paragraph 2(a) of Annex I.

“DTC” means The Depository Trust Company or any successor thereto.

“Event of Default” means the occurrence of an Indenture Event of Default.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation.

“Extension Period” has the meaning set forth in paragraph 2(e) of Annex I.

“Federal Reserve” has the meaning set forth in paragraph 3 of Annex I.

“Fiduciary Indemnified Person” shall mean each of the Institutional Trustee
(including in its individual capacity), the Delaware Trustee (including in its
individual capacity), any Affiliate of the Institutional Trustee or the Delaware
Trustee, and any officers, directors, shareholders, members, partners,
employees, representatives, custodians, nominees or agents of the Institutional
Trustee or the Delaware Trustee.

“Fiscal Year” has the meaning set forth in Section 10.1.

“Global Capital Security” means a global Certificate evidencing ownership of
Book-Entry Capital Securities.

“Guarantee” means the Guarantee Agreement, dated as of the Closing Date, of the
Sponsor (the “Guarantor”) in respect of the Capital Securities.

“Holder” means a Person in whose name a Certificate representing a Security is
registered on the Securities Register maintained by or on behalf of the
Registrar, such Person being a beneficial owner within the meaning of the
Statutory Trust Act.

“Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Debenture Issuer and the Debenture Trustee, and any indenture supplemental
thereto pursuant to which the Debentures are to be issued.

“Indenture Event of Default” means an “Event of Default” as defined in the
Indenture.

 

5



--------------------------------------------------------------------------------

“Institutional Trustee” means the Trustee meeting the eligibility requirements
set forth in Section 4.3.

“Investment Company” means an investment company as defined in the Investment
Company Act.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, or any successor legislation.

“Investment Company Event” has the meaning set forth in paragraph 4(a) of Annex
I.

“Legal Action” has the meaning set forth in Section 2.8(e).

“LIBOR” means the London Interbank Offered Rate for three-month U.S. Dollar
deposits in Europe as determined by the Calculation Agent according to paragraph
2(b) of Annex I.

“LIBOR Banking Day” has the meaning set forth in paragraph 2(b)(1) of Annex I.

“LIBOR Business Day” has the meaning set forth in paragraph 2(b)(1) of Annex I.

“LIBOR Determination Date” has the meaning set forth in paragraph 2(b)(1) of
Annex I.

“Liquidation” has the meaning set forth in paragraph 3 of Annex I.

“Liquidation Distribution” has the meaning set forth in paragraph 3 of Annex I.

“Majority in liquidation amount of the Securities” means Holders of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding Capital Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of more than
50% of the aggregate liquidation amount (including the amount that would be paid
upon the redemption, liquidation or otherwise on the date upon which the voting
percentages are determined, plus unpaid Distributions accrued thereon to such
date) of all outstanding Securities of the relevant class.

“Maturity Date” has the meaning set forth in paragraph 4(a) of Annex I.

“Maturity Redemption Price” has the meaning set forth in paragraph 4(a) of Annex
I.

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by two Authorized Officers of such Person or, in the case of a natural Person,
such Person. Any Officers’ Certificate delivered with respect to compliance with
a condition or covenant provided for in this Declaration shall include:

(a) a statement that each Authorized Officer or Person, as the case may be,
signing the Officers’ Certificate has read the covenant or condition and the
definitions relating thereto;

 

6



--------------------------------------------------------------------------------

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by each Authorized Officer or Person, as the case may
be, in rendering the Officers’ Certificate;

(c) a statement that each Authorized Officer or Person, as the case may be, has
made such examination or investigation as, in his or her opinion, is necessary
to enable such Authorized Officer or Person, as the case may be, to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether, in the opinion of each Authorized Officer or
Person, as the case may be, such condition or covenant has been complied with.

“Optional Redemption Date” has the meaning set forth in paragraph 4(a) of Annex
I.

“Optional Redemption Price” has the meaning set forth in paragraph 4(a) of Annex
I.

“Paying Agent” has the meaning set forth in Section 6.2.

“Payment Amount” has the meaning set forth in Section 5.1.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

“Placement Agent” has the meaning given in the Placement Agreement.

“Placement Agreement” means the Placement Agreement relating to the offer and
sale of Capital Securities.

“PORTAL” has the meaning set forth in Section 2.6(a)(i).

“Property Account” has the meaning set forth in Section 2.8(c).

“Pro Rata” has the meaning set forth in paragraph 8 of Annex I.

“Purchaser” has the meaning set forth in the Placement Agreement.

“QIB” means a “qualified institutional buyer” as defined under Rule 144A.

“Quorum” means a majority of the Administrators or, if there are only two
Administrators, both of them.

 

7



--------------------------------------------------------------------------------

“Redemption/Distribution Notice” has the meaning set forth in paragraph 4(e) of
Annex I.

“Reference Banks” has the meaning set forth in paragraph 2(b)(2) of Annex I.

“Registrar” has the meaning set forth in Section 6.2.

“Regulation S Global Capital Security” means a Global Capital Security
evidencing ownership of Book-Entry Capital Securities initially issued to
non-”U.S. Persons” in “offshore transactions” under, and within the meaning of,
Regulation S under the Securities Act.

“Relevant Trustee” has the meaning set forth in Section 4.5(a).

“Resale Restriction Termination Date” means, with respect to any Capital
Security, the date which is the later of (i) two years (or such shorter period
of time as permitted by Rule 144(k) under the Securities Act) after the later of
(y) the date of original issuance of such Capital Security and (z) the last date
on which the Trust or any Affiliate of the Trust was the Holder of such Capital
Security (or any predecessor thereto) and (ii) such later date, if any, as may
be required by any subsequent change in applicable law.

“Responsible Officer” means, with respect to the Institutional Trustee, any
officer within the Corporate Trust Office of the Institutional Trustee with
direct responsibility for the administration of this Declaration, including any
vice-president, any assistant vice-president, any secretary, any assistant
secretary, the treasurer, any assistant treasurer, any trust officer or other
officer of the Corporate Trust Office of the Institutional Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of that officer’s
knowledge of and familiarity with the particular subject.

“Restricted Securities Legend” has the meaning set forth in Section 8.2(c).

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Global Capital Security” means a Global Capital Security evidencing
ownership of Book-Entry Capital Securities initially issued to QIBs.

“Rule 3a-5” means Rule 3a-5 under the Investment Company Act.

“Rule 3a-7” means Rule 3a-7 under the Investment Company Act.

“Securities” means the Common Securities and the Capital Securities.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.

“Securities Register” has the meaning set forth in Section 6.2(a).

“Special Event” has the meaning set forth in paragraph 4(a) of Annex I.

 

8



--------------------------------------------------------------------------------

“Special Redemption Date” has the meaning set forth in paragraph 4(a) of
Annex I.

“Special Redemption Price” has the meaning set forth in paragraph 4(a) of
Annex I.

“Sponsor” means Lakeland Bancorp, Inc., a bank holding company that is
incorporated in the State of New Jersey, or any permitted successor of the
Debenture Issuer under the Indenture, in its capacity as sponsor of the Trust.

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code § 3801 et seq., as it may be amended from time to time, or any successor
legislation.

“Successor Delaware Trustee” has the meaning set forth in Section 4.5(e).

“Successor Entity” has the meaning set forth in Section 2.15(b).

“Successor Institutional Trustee” has the meaning set forth in Section 4.5(b).

“Successor Securities” has the meaning set forth in Section 2.15(b).

“Super Majority” has the meaning set forth in paragraph 5(b) of Annex I.

“Tax Event” has the meaning set forth in paragraph 4(a) of Annex I.

“Telerate Page 3750” has the meaning set forth in paragraph 2(b)(1) of Annex I.

“10% in liquidation amount of the Securities” means Holders of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding Capital Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of 10% or
more of the aggregate liquidation amount (including the stated amount that would
be paid upon the redemption, liquidation or otherwise on the date upon which the
voting percentages are determined, plus unpaid Distributions accrued thereon to
such date) of all outstanding Securities of the relevant class.

“Transfer Agent” has the meaning set forth in Section 6.2.

“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code by the United States Treasury,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time-to-time, or any successor legislation.

“Trust Property” means (a) the Debentures, (b) any cash on deposit in, or owing
to, the Property Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Institutional Trustee pursuant to the trusts of this Declaration.

 

9



--------------------------------------------------------------------------------

“Trustee” or “Trustees” means each Person who has signed this Declaration as a
trustee, so long as such Person shall continue in office in accordance with the
terms hereof, and all other Persons who may from time to time be duly appointed,
qualified and serving as Trustees in accordance with the provisions hereof, and
references herein to a Trustee or the Trustees shall refer to such Person or
Persons solely in their capacity as trustees hereunder.

“U.S. Person” means a United States Person as defined in Section 7701(a)(30) of
the Code.

ARTICLE II

ORGANIZATION

Section 2.1. Name. The Trust is named “Lakeland Bancorp Capital Trust IV,” as
such name may be modified from time to time by the Administrators following
written notice to the Institutional Trustee and the Holders of the Securities.
The Trust’s activities may be conducted under the name of the Trust or any other
name deemed advisable by the Administrators.

Section 2.2. Office. The address of the principal office of the Trust, which
shall be in a state of the United States or the District of Columbia, is 250 Oak
Ridge Road, Oak Ridge, New Jersey 07438. On ten Business Days’ written notice to
the Institutional Trustee and the Holders of the Securities, the Administrators
may designate another principal office, which shall be in a state of the United
States or the District of Columbia.

Section 2.3. Purpose. The exclusive purposes and functions of the Trust are
(a) to issue and sell the Securities representing undivided beneficial interests
in the assets of the Trust, (b) to invest the gross proceeds from such sale in
the Debentures and (c) except as otherwise limited herein, to engage in only
those other activities deemed necessary, advisable or incidental thereto by the
Institutional Trustee, including, without limitation, those activities specified
in this Declaration. The Trust shall not borrow money, issue debt or reinvest
proceeds derived from investments, pledge any of its assets, or otherwise
undertake (or permit to be undertaken) any activity that would cause the Trust
not to be classified for United States federal income tax purposes as a grantor
trust.

Section 2.4. Authority. Except as specifically provided in this Declaration, the
Institutional Trustee shall have exclusive and complete authority to carry out
the purposes of the Trust. An action taken by a Trustee on behalf of the Trust
and in accordance with such Trustee’s powers shall constitute the act of and
serve to bind the Trust. In dealing with the Trustees acting on behalf of the
Trust, no Person shall be required to inquire into the authority of the Trustees
to bind the Trust. Persons dealing with the Trust are entitled to rely
conclusively on the power and authority of the Trustees as set forth in this
Declaration. The Administrators shall have only those ministerial duties set
forth herein with respect to accomplishing the purposes of the Trust and are not
intended to be trustees or fiduciaries with respect to the Trust or the Holders.
The Institutional Trustee shall have the right, but shall not be obligated
except as provided in Section 2.6, to perform those duties assigned to the
Administrators.

 

10



--------------------------------------------------------------------------------

Section 2.5. Title to Property of the Trust. Except as provided in
Section 2.6(g) and Section 2.8 with respect to the Debentures and the Property
Account or as otherwise provided in this Declaration, legal title to all assets
of the Trust shall be vested in the Trust. The Holders shall not have legal
title to any part of the assets of the Trust, but shall have an undivided
beneficial interest in the assets of the Trust.

Section 2.6. Powers and Duties of the Trustees and the Administrators.

(a) The Trustees and the Administrators shall conduct the affairs of the Trust
in accordance with the terms of this Declaration. Subject to the limitations set
forth in paragraph (b) of this Section, and in accordance with the following
provisions (i) and (ii), the Administrators and, at the direction of the
Administrators, the Trustees, shall have the authority to enter into all
transactions and agreements determined by the Administrators to be appropriate
in exercising the authority, express or implied, otherwise granted to the
Trustees or the Administrators, as the case may be, under this Declaration, and
to perform all acts in furtherance thereof, including without limitation, the
following:

(i) Each Administrator shall have the power, duty and authority, and is hereby
authorized, to act on behalf of the Trust with respect to the following matters:

(A) the issuance and sale of the Securities;

(B) to cause the Trust to enter into, and to execute, deliver and perform on
behalf of the Trust, such agreements as may be necessary or desirable in
connection with the purposes and function of the Trust, including agreements
with the Paying Agent, a subscription agreement for Debentures between the Trust
and the Sponsor, a subscription agreement for Capital Securities between the
Trust and the Purchaser and a subscription agreement for Common Securities
between the Trust and the Sponsor;

(C) ensuring compliance with the Securities Act and applicable securities or
blue sky laws of states and other jurisdictions;

(D) if and at such time determined solely by the Sponsor at the request of the
Holders, assisting in the designation of the Capital Securities for trading in
the Private Offering, Resales and Trading through the Automatic Linkages
(“PORTAL”) system if available;

(E) the sending of notices (other than notices of default) and other information
regarding the Securities and the Debentures to the Holders in accordance with
this Declaration, including notice of any notice received from the Debenture
Issuer of its election to defer payments of interest on the Debentures by
extending the interest payment period under the Indenture;

 

11



--------------------------------------------------------------------------------

(F) the appointment of a Paying Agent, Transfer Agent and Registrar in
accordance with this Declaration;

(G) execution and delivery of the Securities in accordance with this
Declaration;

(H) execution and delivery of closing certificates pursuant to the Placement
Agreement and the application for a taxpayer identification number;

(I) unless otherwise determined by the Holders of a Majority in liquidation
amount of the Securities or as otherwise required by the Statutory Trust Act, to
execute on behalf of the Trust (either acting alone or together with any or all
of the Administrators) any documents that the Administrators have the power to
execute pursuant to this Declaration;

(J) the taking of any action as the Sponsor or an Administrator may from time to
time determine is necessary, advisable or incidental to the foregoing to give
effect to the terms of this Declaration for the benefit of the Holders (without
consideration of the effect of any such action on any particular Holder);

(K) to establish a record date with respect to all actions to be taken hereunder
that require a record date be established, including Distributions, voting
rights, redemptions and exchanges, and to issue relevant notices to the Holders
of Capital Securities and Holders of Common Securities as to such actions and
applicable record dates;

(L) to duly prepare and file on behalf of the Trust all applicable tax returns
and tax information reports that are required to be filed with respect to the
Trust;

(M) to negotiate the terms of, and the execution and delivery of, the Placement
Agreement and any other related agreements providing for the sale of the Capital
Securities or the resale thereof by the Purchaser;

(N) to employ or otherwise engage employees, agents (who may be designated as
officers with titles), managers, contractors, advisors, attorneys and
consultants and pay reasonable compensation for such services;

(O) to incur expenses that are necessary, advisable or incidental to carry out
any of the purposes of the Trust;

 

12



--------------------------------------------------------------------------------

(P) to give the certificate, substantially in the form of Exhibit B attached
hereto, required by § 314(a)(4) of the Trust Indenture Act to the Institutional
Trustee, which certificate may be executed by an Administrator; and

(Q) to take all action that may be necessary or appropriate for the preservation
and the continuation of the Trust’s valid existence, rights, franchises and
privileges as a statutory trust under the laws of each jurisdiction (other than
the State of Delaware) in which such existence is necessary to protect the
limited liability of the Holders of the Capital Securities or to enable the
Trust to effect the purposes for which the Trust was created.

(ii) As among the Trustees and the Administrators, the Institutional Trustee
shall have the power, duty and authority, and is hereby authorized, to act on
behalf of the Trust with respect to the following matters:

(A) the establishment of the Property Account;

(B) the receipt of the Debentures;

(C) the collection of interest, principal and any other payments made in respect
of the Debentures in the Property Account;

(D) the distribution through the Paying Agent of amounts owed to the Holders in
respect of the Securities;

(E) the exercise of all of the rights, powers and privileges of a holder of the
Debentures;

(F) the sending of notices of default and other information regarding the
Securities and the Debentures to the Holders in accordance with this
Declaration;

(G) the distribution of the Trust Property in accordance with the terms of this
Declaration;

(H) to the extent provided in this Declaration, the winding up of the affairs of
and liquidation of the Trust and the preparation, execution and filing of the
certificate of cancellation with the Secretary of State of the State of
Delaware;

(I) after any Event of Default (of which the Institutional Trustee has knowledge
(as provided in Section 2.10(m) hereof)) (provided, that such Event of Default
is not by or with respect to the Institutional Trustee), the taking of any
action that the Institutional Trustee may from time to time determine is
necessary, advisable or incidental for the foregoing to give effect to the terms
of this Declaration and protect and conserve the Trust Property for the benefit
of the Holders (without consideration of the effect of any such action on any
particular Holder);

 

13



--------------------------------------------------------------------------------

(J) to take all action that may be necessary or appropriate for the preservation
and the continuation of the Trust’s valid existence, rights, franchises and
privileges as a statutory trust under the laws of the State of Delaware to
protect the limited liability of the Holders of the Capital Securities or to
enable the Trust to effect the purposes for which the Trust was created; and

(K) to undertake any actions set forth in § 317(a) of the Trust Indenture Act.

(iii) The Institutional Trustee shall have the power and authority, and is
hereby authorized, to act on behalf of the Trust with respect to any of the
duties, liabilities, powers or the authority of the Administrators set forth in
Section 2.6(a)(i)(E) and (F) herein but shall not have a duty to do any such act
unless specifically requested to do so in writing by the Sponsor, and shall then
be fully protected in acting pursuant to such written request; and in the event
of a conflict between the action of the Administrators and the action of the
Institutional Trustee, the action of the Institutional Trustee shall prevail.

(b) So long as this Declaration remains in effect, the Trust (or the Trustees or
Administrators acting on behalf of the Trust) shall not undertake any business,
activities or transaction except as expressly provided herein or contemplated
hereby. In particular, neither the Trustees nor the Administrators may cause the
Trust to (i) acquire any investments or engage in any activities not authorized
by this Declaration, (ii) sell, assign, transfer, exchange, mortgage, pledge,
set-off or otherwise dispose of any of the Trust Property or interests therein,
including to Holders, except as expressly provided herein, (iii) take any action
that would cause (or in the case of the Institutional Trustee, to the actual
knowledge of a Responsible Officer would cause) the Trust to fail or cease to
qualify as a grantor trust for United States federal income tax purposes,
(iv) incur any indebtedness for borrowed money or issue any other debt or
(v) take or consent to any action that would result in the placement of a lien
on any of the Trust Property. The Institutional Trustee shall, at the sole cost
and expense of the Trust subject to reimbursement under Section 9.6(a), defend
all claims and demands of all Persons at any time claiming any lien on any of
the Trust Property adverse to the interest of the Trust or the Holders in their
capacity as Holders.

(c) In connection with the issuance and sale of the Capital Securities, the
Sponsor shall have the right and responsibility to assist the Trust with respect
to, or effect on behalf of the Trust, the following (and any actions taken by
the Sponsor in furtherance of the following prior to the date of this
Declaration are hereby ratified and confirmed in all respects):

(i) the taking of any action necessary to obtain an exemption from the
Securities Act;

 

14



--------------------------------------------------------------------------------

(ii) the determination of the jurisdictions in which to take appropriate action
to qualify or register for sale all or part of the Capital Securities and the
determination of any and all such acts, other than actions which must be taken
by or on behalf of the Trust, and the advisement of and direction to the
Trustees of actions they must take on behalf of the Trust, and the preparation
for execution and filing of any documents to be executed and filed by the Trust
or on behalf of the Trust, as the Sponsor deems necessary or advisable in order
to comply with the applicable laws of any such jurisdictions in connection with
the sale of the Capital Securities; and

(iii) the taking of any other actions necessary or desirable to carry out any of
the foregoing activities.

(d) Notwithstanding anything herein to the contrary, the Administrators, the
Institutional Trustee and the Holders of a Majority in liquidation amount of the
Common Securities are authorized and directed to conduct the affairs of the
Trust and to operate the Trust so that (i) the Trust will not be deemed to be an
Investment Company required to be registered under the Investment Company Act
(in the case of the Institutional Trustee, to the actual knowledge of a
Responsible Officer), and (ii) the Trust will not fail to be classified as a
grantor trust for United States federal income tax purposes (in the case of the
Institutional Trustee, to the actual knowledge of a Responsible Officer) and
(iii) the Trust will not take any action inconsistent with the treatment of the
Debentures as indebtedness of the Debenture Issuer for United States federal
income tax purposes (in the case of the Institutional Trustee, to the actual
knowledge of a Responsible Officer). In this connection, the Institutional
Trustee, the Administrators and the Holders of a Majority in liquidation amount
of the Common Securities are authorized to take any action, not inconsistent
with applicable laws or this Declaration, as amended from time to time, that
each of the Institutional Trustee, the Administrators and such Holders determine
in their discretion to be necessary or desirable for such purposes, even if such
action adversely affects the interests of the Holders of the Capital Securities.

(e) All expenses incurred by the Administrators or the Trustees pursuant to this
Section 2.6 shall be reimbursed by the Sponsor, and the Trustees shall have no
obligations with respect to such expenses.

(f) The assets of the Trust shall consist of the Trust Property.

(g) Legal title to all Trust Property shall be vested at all times in the
Institutional Trustee (in its capacity as such) and shall be held and
administered by the Institutional Trustee for the benefit of the Trust in
accordance with this Declaration.

(h) If the Institutional Trustee or any Holder has instituted any proceeding to
enforce any right or remedy under this Declaration and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Institutional Trustee or to such Holder, then and in every such case the
Sponsor, the Institutional Trustee and the Holders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Institutional Trustee and the Holders shall continue as though no such
proceeding had been instituted.

 

15



--------------------------------------------------------------------------------

Section 2.7. Prohibition of Actions by the Trust and the Trustees.

The Trust shall not, and the Institutional Trustee and the Administrators shall
not, and the Administrators shall cause the Trust not to, engage in any activity
other than as required or authorized by this Declaration. In particular, the
Trust shall not, and the Institutional Trustee and the Administrators shall not
cause the Trust to:

(a) invest any proceeds received by the Trust from holding the Debentures, but
shall distribute all such proceeds to Holders of the Securities pursuant to the
terms of this Declaration and of the Securities;

(b) acquire any assets other than as expressly provided herein;

(c) possess Trust Property for other than a Trust purpose;

(d) make any loans or incur any indebtedness other than loans represented by the
Debentures;

(e) possess any power or otherwise act in such a way as to vary the Trust
Property or the terms of the Securities;

(f) issue any securities or other evidences of beneficial ownership of, or
beneficial interest in, the Trust other than the Securities; or

(g) other than as provided in this Declaration (including Annex I), (i) direct
the time, method and place of exercising any trust or power conferred upon the
Debenture Trustee with respect to the Debentures, (ii) waive any past default
that is waivable under the Indenture, (iii) exercise any right to rescind or
annul any declaration that the principal of all the Debentures shall be due and
payable, or (iv) consent to any amendment, modification or termination of the
Indenture or the Debentures where such consent shall be required unless the
Trust shall have received a written opinion of counsel experienced in such
matters to the effect that such amendment, modification or termination will not
cause the Trust to cease to be classified as a grantor trust for United States
federal income tax purposes.

Section 2.8. Powers and Duties of the Institutional Trustee.

(a) The legal title to the Debentures shall be owned by and held of record in
the name of the Institutional Trustee in trust for the benefit of the Trust. The
right, title and interest of the Institutional Trustee to the Debentures shall
vest automatically in each Person who may hereafter be appointed as
Institutional Trustee in accordance with Section 4.5. Such vesting and cessation
of title shall be effective whether or not conveyancing documents with regard to
the Debentures have been executed and delivered.

(b) The Institutional Trustee shall not transfer its right, title and interest
in the Debentures to the Administrators or to the Delaware Trustee.

(c) The Institutional Trustee shall:

(i) establish and maintain a segregated non-interest bearing trust account (the
“Property Account”) in the United States (as defined in Treasury Regulations §
301.7701-7), in the name of and under the exclusive control of the Institutional
Trustee, and maintained in the Institutional Trustee’s trust department, on
behalf of the Holders of the Securities and, upon the receipt of payments of
funds made in respect of the Debentures held by the Institutional Trustee,
deposit such funds into the Property Account and make payments to the Holders of
the Capital Securities and Holders of the Common Securities from the Property
Account in accordance with Section 5.1. Funds in the Property Account shall be
held uninvested until disbursed in accordance with this Declaration;

 

16



--------------------------------------------------------------------------------

(ii) engage in such ministerial activities as shall be necessary or appropriate
to effect the redemption of the Capital Securities and the Common Securities to
the extent the Debentures are redeemed or mature; and

(iii) upon written notice of distribution issued by the Administrators in
accordance with the terms of the Securities, engage in such ministerial
activities as shall be necessary or appropriate to effect the distribution of
the Debentures to Holders of Securities upon the occurrence of the circumstances
specified therefor under the terms of the Securities.

(d) The Institutional Trustee shall take all actions and perform such duties as
may be specifically required of the Institutional Trustee pursuant to the terms
of the Securities.

(e) The Institutional Trustee may bring or defend, pay, collect, compromise,
arbitrate, resort to legal action with respect to, or otherwise adjust claims or
demands of or against, the Trust (a “Legal Action”) which arise out of or in
connection with an Event of Default of which a Responsible Officer of the
Institutional Trustee has actual knowledge or the Institutional Trustee’s duties
and obligations under this Declaration or the Trust Indenture Act; provided,
however, that if an Event of Default has occurred and is continuing and such
event is attributable to the failure of the Debenture Issuer to pay interest or
premium, if any, on or principal of the Debentures on the date such interest,
premium, if any, or principal is otherwise payable (or in the case of
redemption, on the date of redemption), then a Holder of the Capital Securities
may directly institute a proceeding for enforcement of payment to such Holder of
the principal of or premium, if any, or interest that is so payable on the
Debentures having a principal amount equal to the aggregate liquidation amount
of the Capital Securities of such Holder (a “Direct Action”) on or after the
respective due date specified in the Debentures. In connection with such Direct
Action, the rights of the Holders of the Common Securities will be subrogated to
the rights of such Holder of the Capital Securities to the extent of any payment
made by the Debenture Issuer to such Holder of the Capital Securities in such
Direct Action; provided, however, that a Holder of the Common Securities may
exercise such right of subrogation only if no Event of Default with respect to
the Capital Securities has occurred and is continuing.

(f) The Institutional Trustee shall continue to serve as a Trustee until either:

(i) the Trust has been completely liquidated and the proceeds of the liquidation
distributed to the Holders of the Securities pursuant to the terms of the
Securities and this Declaration (including Annex I); or

 

17



--------------------------------------------------------------------------------

(ii) a Successor Institutional Trustee has been appointed and has accepted that
appointment in accordance with Section 4.5.

(g) The Institutional Trustee shall have the legal power to exercise all of the
rights, powers and privileges of a holder of the Debentures under the Indenture
and, if an Event of Default occurs and is continuing, the Institutional Trustee
may, for the benefit of Holders of the Securities, enforce its rights as holder
of the Debentures subject to the rights of the Holders pursuant to this
Declaration (including Annex I) and the terms of the Securities.

(h) The Institutional Trustee must exercise the powers set forth in this
Section 2.8 in a manner that is consistent with the purposes and functions of
the Trust set out in Section 2.3, and the Institutional Trustee shall not take
any action that is inconsistent with the purposes and functions of the Trust set
out in Section 2.3.

Section 2.9. Certain Duties and Responsibilities of the Trustees and the
Administrators.

(a) The Institutional Trustee, before the occurrence of any Event of Default (of
which the Institutional Trustee has knowledge (as provided in Section 2.10(m)
hereof)) and after the curing of all Events of Default that may have occurred,
shall undertake to perform only such duties as are specifically set forth in
this Declaration and no implied covenants shall be read into this Declaration
against the Institutional Trustee. In case an Event of Default (of which the
Institutional Trustee has knowledge (as provided in Section 2.10(m) hereof)),
has occurred (that has not been cured or waived pursuant to Section 6.7), the
Institutional Trustee shall exercise such of the rights and powers vested in it
by this Declaration, and use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs.

(b) The duties and responsibilities of the Trustees and the Administrators shall
be as provided by this Declaration and, in the case of the Institutional
Trustee, by the Trust Indenture Act. Notwithstanding the foregoing, no provision
of this Declaration shall require any Trustee or Administrator to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity satisfactory to it against such risk or liability is not
reasonably assured to it. Whether or not therein expressly so provided, every
provision of this Declaration relating to the conduct or affecting the liability
of or affording protection to the Trustees or the Administrators shall be
subject to the provisions of this Article. Nothing in this Declaration shall be
construed to release a Trustee from liability for its own negligent action, its
own negligent failure to act, or its own willful misconduct or bad faith.
Nothing in this Declaration shall be construed to release an Administrator from
liability for its own gross negligent action, its own gross negligent failure to
act, or its own willful misconduct or bad faith. To the extent that, at law or
in equity, a Trustee or an Administrator has duties (including fiduciary duties)
to the Trust or to

 

18



--------------------------------------------------------------------------------

the Holders, such Trustee’s or Administrator’s duties may be restricted or
eliminated by provisions in this Declaration, except that this Declaration may
not eliminate the implied contractual covenant of good faith and fair dealing. A
Trustee or Administrator shall not be liable to the Trust or a Holder or another
Person that is party to or otherwise bound by the Declaration for breach of
fiduciary duty for such Trustee’s or Administrator’s good faith reliance on the
provisions of the Declaration. The provisions of this Declaration, to the extent
that they restrict or eliminate the liabilities of the Trustees or the
Administrators otherwise existing at law or in equity, are agreed by the Sponsor
and the Holders to replace such other liabilities of the Trustees or the
Administrators, as the case may be, except that no provision of this Declaration
may limit or eliminate liability for any act or omission that constitutes a bad
faith violation of the implied contractual covenant of good faith and fair
dealing.

(c) All payments made by the Institutional Trustee or a Paying Agent in respect
of the Securities shall be made only from the revenue and proceeds from the
Trust Property and only to the extent that there shall be sufficient revenue or
proceeds from the Trust Property to enable the Institutional Trustee or a Paying
Agent to make payments in accordance with the terms hereof. Each Holder, by its
acceptance of a Security, agrees that it will look solely to the revenue and
proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees and the
Administrators are not personally liable to it for any amount distributable in
respect of any Security or for any other liability in respect of any Security.
This Section 2.9(c) does not limit the liability of the Trustees expressly set
forth elsewhere in this Declaration or, in the case of the Institutional
Trustee, in the Trust Indenture Act.

(d) No provision of this Declaration shall be construed to relieve the
Institutional Trustee from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct or bad faith with
respect to matters that are within the authority of the Institutional Trustee
under this Declaration, except that:

(i) the Institutional Trustee shall not be liable for any error or judgment made
in good faith by an Authorized Officer of the Institutional Trustee, unless it
shall be proved that the Institutional Trustee was negligent in ascertaining the
pertinent facts;

(ii) the Institutional Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of a Majority in liquidation amount of the Capital
Securities or the Common Securities, as applicable, relating to the time, method
and place of conducting any proceeding for any remedy available to the
Institutional Trustee, or exercising any trust or power conferred upon the
Institutional Trustee under this Declaration;

(iii) the Institutional Trustee’s sole duty with respect to the custody, safe
keeping and physical preservation of the Debentures and the Property Account
shall be to deal with such property in a similar manner as the Institutional
Trustee deals with similar property for its own account, subject to the
protections and limitations on liability afforded to the Institutional Trustee
under this Declaration and the Trust Indenture Act;

 

19



--------------------------------------------------------------------------------

(iv) the Institutional Trustee shall not be liable for any interest on any money
received by it except as it may otherwise agree in writing with the Sponsor; and
money held by the Institutional Trustee need not be segregated from other funds
held by it except in relation to the Property Account maintained by the
Institutional Trustee pursuant to Section 2.8(c)(i) and except to the extent
otherwise required by law; and

(v) the Institutional Trustee shall not be responsible for monitoring the
compliance by the Administrators or the Sponsor with their respective duties
under this Declaration, nor shall the Institutional Trustee be liable for any
default or misconduct of the Administrators or the Sponsor.

Section 2.10. Certain Rights of Institutional Trustee. Subject to the provisions
of Section 2.9:

(a) the Institutional Trustee may conclusively rely and shall fully be protected
in acting or refraining from acting in good faith upon any resolution, written
opinion of counsel, certificate, written representation of a Holder or
transferee, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order,
appraisal, bond, debenture, note, other evidence of indebtedness or other paper
or document believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties;

(b) if (i) in performing its duties under this Declaration, the Institutional
Trustee is required to decide between alternative courses of action, (ii) in
construing any of the provisions of this Declaration, the Institutional Trustee
finds the same ambiguous or inconsistent with any other provisions contained
herein, or (iii) the Institutional Trustee is unsure of the application of any
provision of this Declaration, then, except as to any matter as to which the
Holders of Capital Securities are entitled to vote under the terms of this
Declaration, the Institutional Trustee may deliver a notice to the Sponsor
requesting the Sponsor’s opinion as to the course of action to be taken and the
Institutional Trustee shall take such action, or refrain from taking such
action, as the Institutional Trustee in its sole discretion shall deem advisable
and in the best interests of the Holders, in which event the Institutional
Trustee shall have no liability except for its own negligence, willful
misconduct or bad faith;

(c) any direction or act of the Sponsor or the Administrators contemplated by
this Declaration shall be sufficiently evidenced by an Officers’ Certificate;

(d) whenever in the administration of this Declaration, the Institutional
Trustee shall deem it desirable that a matter be proved or established before
undertaking, suffering or omitting any action hereunder, the Institutional
Trustee (unless other evidence is herein specifically prescribed) may, in the
absence of bad faith on its part, request and conclusively rely upon an
Officers’ Certificate which, upon receipt of such request, shall be promptly
delivered by the Sponsor or the Administrators;

 

20



--------------------------------------------------------------------------------

(e) the Institutional Trustee shall have no duty to see to any recording, filing
or registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any rerecording,
refiling or reregistration thereof;

(f) the Institutional Trustee may consult with counsel of its selection (which
counsel may be counsel to the Sponsor or any of its Affiliates) and the advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in reliance thereon and in accordance with such advice; the Institutional
Trustee shall have the right at any time to seek instructions concerning the
administration of this Declaration from any court of competent jurisdiction;

(g) the Institutional Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Declaration at the request or
direction of any of the Holders pursuant to this Declaration, unless such
Holders shall have offered to the Institutional Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction; provided,
that nothing contained in this Section 2.10(g) shall be taken to relieve the
Institutional Trustee, upon the occurrence of an Event of Default (of which the
Institutional Trustee has knowledge (as provided in Section 2.10(m) hereof))
that has not been cured or waived, of its obligation to exercise the rights and
powers vested in it by this Declaration;

(h) the Institutional Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond,
debenture, note or other evidence of indebtedness or other paper or document,
unless requested in writing to do so by one or more Holders, but the
Institutional Trustee may make such further inquiry or investigation into such
facts or matters as it may see fit;

(i) the Institutional Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through its agents or
attorneys and the Institutional Trustee shall not be responsible for any
misconduct or negligence on the part of, or for the supervision of, any such
agent or attorney appointed with due care by it hereunder;

(j) whenever in the administration of this Declaration the Institutional Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right or taking any other action hereunder, the Institutional Trustee
(i) may request instructions from the Holders of the Common Securities and the
Capital Securities, which instructions may be given only by the Holders of the
same proportion in liquidation amount of the Common Securities and the Capital
Securities as would be entitled to direct the Institutional Trustee under the
terms of the Common Securities and the Capital Securities in respect of such
remedy, right or action, (ii) may refrain from enforcing such remedy or right or
taking such other action until such instructions are received, and (iii) shall
be fully protected in acting in accordance with such instructions;

(k) except as otherwise expressly provided in this Declaration, the
Institutional Trustee shall not be under any obligation to take any action that
is discretionary under the provisions of this Declaration;

 

21



--------------------------------------------------------------------------------

(l) when the Institutional Trustee incurs expenses or renders services in
connection with a Bankruptcy Event, such expenses (including the fees and
expenses of its counsel) and the compensation for such services are intended to
constitute expenses of administration under any bankruptcy law or law relating
to creditors rights generally;

(m) the Institutional Trustee shall not be charged with knowledge of an Event of
Default unless a Responsible Officer of the Institutional Trustee has actual
knowledge of such event or the Institutional Trustee receives written notice of
such event from any Holder, except that the Institutional Trustee shall be
deemed to have knowledge of any Event of Default pursuant to Sections 5.01(a),
5.01(b) or 5.01(c) of the Indenture (other than an Event of Default resulting
from the default in the payment of Additional Amounts if the Institutional
Trustee does not have actual knowledge or written notice that such payment is
due and payable);

(n) any action taken by the Institutional Trustee or its agents hereunder shall
bind the Trust and the Holders of the Securities, and the signature of the
Institutional Trustee or its agents alone shall be sufficient and effective to
perform any such action and no third party shall be required to inquire as to
the authority of the Institutional Trustee to so act or as to its compliance
with any of the terms and provisions of this Declaration, both of which shall be
conclusively evidenced by the Institutional Trustee’s or its agent’s taking such
action; and

(o) no provision of this Declaration shall be deemed to impose any duty or
obligation on the Institutional Trustee to perform any act or acts or exercise
any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal, or in which the Institutional Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts, or to exercise any such right, power, duty or
obligation, and no permissive power or authority available to the Institutional
Trustee shall be construed to be a duty.

Section 2.11. Delaware Trustee. Notwithstanding any other provision of this
Declaration other than Section 4.2, the Delaware Trustee shall not be entitled
to exercise any powers, and the Delaware Trustee shall not have any of the
duties and responsibilities of any of the Trustees or the Administrators
specified in this Declaration (except as may be required under the Statutory
Trust Act). Except as set forth in Section 4.2, the Delaware Trustee shall be a
Trustee for the sole and limited purpose of fulfilling the requirements of §
3807 of the Statutory Trust Act.

Section 2.12. Execution of Documents. Unless otherwise determined in writing by
the Institutional Trustee, and except as otherwise required by the Statutory
Trust Act, the Institutional Trustee, or any one or more of the Administrators,
as the case may be, is authorized to execute and deliver on behalf of the Trust
any documents, agreements, instruments or certificates that the Trustees or the
Administrators, as the case may be, have the power and authority to execute
pursuant to Section 2.6.

Section 2.13. Not Responsible for Recitals or Issuance of Securities. The
recitals contained in this Declaration and the Securities shall be taken as the
statements of the Sponsor, and the Trustees do not assume any responsibility for
their correctness. The Trustees make no representations as to the value or
condition of the Trust Property or any part thereof. The Trustees make no
representations as to the validity or sufficiency of this Declaration, the
Debentures or the Securities.

 

22



--------------------------------------------------------------------------------

Section 2.14. Duration of Trust. The Trust, unless dissolved pursuant to the
provisions of Article VII hereof, shall have existence for five (5) years after
the Maturity Date.

Section 2.15. Mergers. (a) The Trust may not consolidate, amalgamate, merge with
or into, or be replaced by, or convey, transfer or lease its properties and
assets substantially as an entirety to any corporation or other Person, except
as described in this Section 2.15 and except with respect to the distribution of
Debentures to Holders of Securities pursuant to Section 7.1(a)(iv) of this
Declaration or Section 4 of Annex I.

(b) The Trust may, with the consent of the Administrators (which consent will
not be unreasonably withheld) and without the consent of the Institutional
Trustee, the Delaware Trustee or the Holders of the Capital Securities,
consolidate, amalgamate, merge with or into, or be replaced by, or convey,
transfer or lease its properties and assets as an entirety or substantially as
an entirety to a trust organized as such under the laws of any state; provided,
that:

(i) if the Trust is not the survivor, such successor entity (the “Successor
Entity”) either:

(A) expressly assumes all of the obligations of the Trust under the Securities;
or

(B) substitutes for the Securities other securities having substantially the
same terms as the Securities (the “Successor Securities”) so that the Successor
Securities rank the same as the Securities rank with respect to Distributions
and payments upon Liquidation, redemption and otherwise;

(ii) the Sponsor expressly appoints, as the holder of the Debentures, a trustee
of the Successor Entity that possesses the same powers and duties as the
Institutional Trustee;

(iii) the Capital Securities or any Successor Securities are listed or quoted,
or any Successor Securities will be listed or quoted upon notification of
issuance, on any national securities exchange or with another organization on
which the Capital Securities are then listed or quoted, if any;

(iv) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not cause the rating on the Capital Securities or any Successor
Securities to be downgraded or withdrawn by any nationally recognized
statistical rating organization, if the Capital Securities are then rated;

(v) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights, preferences and privileges of the
Holders of the Securities or any Successor Securities in any material respect
(other than with respect to any dilution of such Holders’ interests in the
Successor Entity);

 

23



--------------------------------------------------------------------------------

(vi) such Successor Entity, if any, has a purpose substantially identical to
that of the Trust;

(vii) prior to such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, the Trust has received a written opinion of a
nationally recognized independent counsel to the Trust experienced in such
matters to the effect that:

(A) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights, preferences and privileges of the
Holders of the Securities or any Successor Securities in any material respect
(other than with respect to any dilution of such Holders’ interests in the
Successor Entity);

(B) following such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, neither the Trust nor the Successor Entity will be required
to register as an Investment Company under the Investment Company Act; and

(C) following such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, the Trust or the Successor Entity will continue to be
classified as a grantor trust for United States federal income tax purposes;

(viii) the Sponsor guarantees the obligations of the Successor Entity under the
Successor Securities to the same extent provided by the Indenture, the
Guarantee, the Debentures and this Declaration; and

(ix) prior to such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, the Institutional Trustee shall have received an Officers’
Certificate of the Administrators and an opinion of counsel, each to the effect
that all conditions precedent of this paragraph (b) to such transaction have
been satisfied.

(c) Notwithstanding Section 2.15(b), the Trust shall not, except with the
consent of Holders of 100% in liquidation amount of the Securities, consolidate,
amalgamate, merge with or into, or be replaced by, or convey, transfer or lease
its properties and assets as an entirety or substantially as an entirety to, any
other Person or permit any other Person to consolidate, amalgamate, merge with
or into, or replace it if such consolidation, amalgamation, merger, replacement,
conveyance, transfer or lease would cause the Trust or Successor Entity to be
classified as other than a grantor trust for United States federal income tax
purposes.

 

24



--------------------------------------------------------------------------------

ARTICLE III

SPONSOR

Section 3.1. Sponsor’s Purchase of Common Securities. On the Closing Date, the
Sponsor will purchase all of the Common Securities issued by the Trust, in an
amount at least equal to 3% of the capital of the Trust, at the same time as the
Capital Securities are sold.

Section 3.2. Responsibilities of the Sponsor. In connection with the issue and
sale of the Capital Securities, the Sponsor shall have the exclusive right and
responsibility and sole decision to engage in, or direct the Administrators to
engage in, the following activities:

(a) to determine the jurisdictions in which to take appropriate action to
qualify or register for sale all or part of the Capital Securities and to do any
and all such acts, other than actions which must be taken by the Trust, and
advise the Trust of actions it must take, and prepare for execution and filing
any documents to be executed and filed by the Trust, as the Sponsor deems
necessary, advisable or incidental thereto in order to comply with the
applicable laws of any such jurisdictions;

(b) to prepare for filing and request the Administrators to cause the filing by
the Trust, as may be appropriate, of an application to the PORTAL system, for
listing or quotation upon notice of issuance of any Capital Securities, as
requested by the Holders of not less than a Majority in liquidation amount of
the Capital Securities; and

(c) to negotiate the terms of and/or execute and deliver on behalf of the Trust,
the Placement Agreement and other related agreements providing for the sale of
the Capital Securities or the resale thereof by the Purchaser.

ARTICLE IV

TRUSTEES AND ADMINISTRATORS

Section 4.1. Number of Trustees. The number of Trustees initially shall be two,
and:

(a) at any time before the issuance of any Securities, the Sponsor may, by
written instrument, increase or decrease the number of Trustees; and

(b) after the issuance of any Securities, the number of Trustees may be
increased or decreased by vote of the Holder of a Majority in liquidation amount
of the Common Securities voting as a class at a meeting of the Holder of the
Common Securities; provided, however, that there shall be a Delaware Trustee if
required by Section 4.2; and there shall always be one Trustee who shall be the
Institutional Trustee, and such Trustee may also serve as Delaware Trustee if it
meets the applicable requirements, in which case Section 2.11 shall have no
application to such entity in its capacity as Institutional Trustee.

Section 4.2. Delaware Trustee. If required by the Statutory Trust Act, one
Trustee (the “Delaware Trustee”) shall be:

(a) a natural person who is a resident of the State of Delaware and a U.S.
Person at least 21 years of age; or

 

25



--------------------------------------------------------------------------------

(b) if not a natural person, an entity which is organized under the laws of the
United States or any state thereof or the District of Columbia, has its
principal place of business in the State of Delaware, and otherwise meets the
requirements of applicable law, including §3807 of the Statutory Trust Act.

The initial Delaware Trustee shall be Wilmington Trust Company.

Section 4.3. Institutional Trustee; Eligibility.

(a) There shall at all times be one Trustee that shall act as Institutional
Trustee which shall:

(i) not be an Affiliate of the Sponsor;

(ii) not offer or provide credit or credit enhancement to the Trust; and

(iii) be a banking corporation or national association organized and doing
business under the laws of the United States of America or any state thereof or
of the District of Columbia and authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus of at least fifty million
U.S. dollars ($50,000,000), and subject to supervision or examination by
federal, state or District of Columbia authority. If such corporation or
national association publishes reports of condition at least annually, pursuant
to law or to the requirements of the supervising or examining authority referred
to above, then for the purposes of this Section 4.3(a)(iii), the combined
capital and surplus of such corporation or national association shall be deemed
to be its combined capital and surplus as set forth in its most recent report of
condition so published.

(b) If at any time the Institutional Trustee shall cease to be eligible to so
act under Section 4.3(a), the Institutional Trustee shall immediately resign in
the manner and with the effect set forth in Section 4.5.

(c) If the Institutional Trustee has or shall acquire any “conflicting interest”
within the meaning of § 310(b) of the Trust Indenture Act, the Institutional
Trustee shall either eliminate such interest or resign, to the extent and in the
manner provided by, and subject to this Declaration.

(d) The initial Institutional Trustee shall be Wilmington Trust Company.

Section 4.4. Administrators. Each Administrator shall be a U.S. Person. There
shall at all times be at least one Administrator. Except where a requirement for
action by a specific number of Administrators is expressly set forth in this
Declaration and except with respect to any action the taking of which is the
subject of a meeting of the Administrators, any action required or permitted to
be taken by the Administrators may be taken by, and any power of the
Administrators may be exercised by, or with the consent of, any one such
Administrator acting alone.

 

26



--------------------------------------------------------------------------------

Section 4.5. Appointment, Removal and Resignation of the Trustees and the
Administrators.

(a) No resignation or removal of any Trustee (the “Relevant Trustee”) and no
appointment of a successor Trustee pursuant to this Article shall become
effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of this Section.

(b) Subject to Section 4.5(a), a Relevant Trustee may resign at any time by
giving written notice thereof to the Holders of the Securities and by appointing
a successor Relevant Trustee. Upon the resignation of the Institutional Trustee,
the Institutional Trustee shall appoint a successor by requesting from at least
three Persons meeting the eligibility requirements their expenses and charges to
serve as the successor Institutional Trustee on a form provided by the
Administrators, and selecting the Person who agrees to the lowest expense and
charges (the “Successor Institutional Trustee”). If the instrument of acceptance
by the successor Relevant Trustee required by this Section shall not have been
delivered to the Relevant Trustee within 60 days after the giving of such notice
of resignation or delivery of the instrument of removal, the Relevant Trustee
may petition, at the expense of the Trust, any federal, state or District of
Columbia court of competent jurisdiction for the appointment of a successor
Relevant Trustee. Such court may thereupon, after prescribing such notice, if
any, as it may deem proper, appoint a Relevant Trustee. The Institutional
Trustee shall have no liability for the selection of such successor pursuant to
this Section.

(c) Unless an Event of Default shall have occurred and be continuing, any
Trustee may be removed at any time by an act of the Holders of a Majority in
liquidation amount of the Common Securities. If any Trustee shall be so removed,
the Holders of the Common Securities, by act of the Holders of a Majority in
liquidation amount of the Common Securities delivered to the Relevant Trustee,
shall promptly appoint a successor Relevant Trustee, and such successor Relevant
Trustee shall comply with the applicable requirements of this Section. If an
Event of Default shall have occurred and be continuing, the Institutional
Trustee or the Delaware Trustee, or both of them, may be removed by the act of
the Holders of a Majority in liquidation amount of the Capital Securities,
delivered to the Relevant Trustee (in its individual capacity and on behalf of
the Trust). If any Trustee shall be so removed, the Holders of Capital
Securities, by act of the Holders of a Majority in liquidation amount of the
Capital Securities then outstanding delivered to the Relevant Trustee, shall
promptly appoint a successor Relevant Trustee or Trustees, and such successor
Relevant Trustee shall comply with the applicable requirements of this Section.
If no successor Relevant Trustee shall have been so appointed by the Holders of
a Majority in liquidation amount of the Capital Securities and accepted
appointment in the manner required by this Section within 30 days after delivery
of an instrument of removal, the Relevant Trustee or any Holder who has been a
Holder of the Securities for at least six months may, on behalf of himself and
all others similarly situated, petition any federal, state or District of
Columbia court of competent jurisdiction for the appointment of a successor
Relevant Trustee. Such court may thereupon, after prescribing such notice, if
any, as it may deem proper, appoint a successor Relevant Trustee or Trustees.

 

27



--------------------------------------------------------------------------------

(d) The Institutional Trustee shall give notice of each resignation and each
removal of a Trustee and each appointment of a successor Trustee to all Holders
and to the Sponsor. Each notice shall include the name of the successor Relevant
Trustee and the address of its Corporate Trust Office if it is the Institutional
Trustee.

(e) Notwithstanding the foregoing or any other provision of this Declaration, in
the event a Delaware Trustee who is a natural person dies or is adjudged by a
court to have become incompetent or incapacitated, the vacancy created by such
death, incompetence or incapacity may be filled by the Institutional Trustee
following the procedures in this Section (with the successor being a Person who
satisfies the eligibility requirement for a Delaware Trustee set forth in this
Declaration) (the “Successor Delaware Trustee”).

(f) In case of the appointment hereunder of a successor Relevant Trustee, the
retiring Relevant Trustee and each successor Relevant Trustee with respect to
the Securities shall execute and deliver an amendment hereto wherein each
successor Relevant Trustee shall accept such appointment and which (a) shall
contain such provisions as shall be necessary or desirable to transfer and
confirm to, and to vest in, each successor Relevant Trustee all the rights,
powers, trusts and duties of the retiring Relevant Trustee with respect to the
Securities and the Trust and (b) shall add to or change any of the provisions of
this Declaration as shall be necessary to provide for or facilitate the
administration of the Trust by more than one Relevant Trustee, it being
understood that nothing herein or in such amendment shall constitute such
Relevant Trustees co-trustees and upon the execution and delivery of such
amendment the resignation or removal of the retiring Relevant Trustee shall
become effective to the extent provided therein and each such successor Relevant
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Relevant Trustee; but,
on request of the Trust or any successor Relevant Trustee, such retiring
Relevant Trustee shall duly assign, transfer and deliver to such successor
Relevant Trustee all Trust Property, all proceeds thereof and money held by such
retiring Relevant Trustee hereunder with respect to the Securities and the Trust
subject to the payment of all unpaid fees, expenses and indemnities of such
retiring Relevant Trustee.

(g) No Institutional Trustee or Delaware Trustee shall be liable for the acts or
omissions to act of any Successor Institutional Trustee or Successor Delaware
Trustee, as the case may be.

(h) The Holders of the Capital Securities will have no right to vote to appoint,
remove or replace the Administrators, which voting rights are vested exclusively
in the Holders of the Common Securities.

(i) Any Successor Delaware Trustee shall file an amendment to the Certificate of
Trust with the Secretary of State of the State of Delaware identifying the name
and principal place of business of such Delaware Trustee in the State of
Delaware.

Section 4.6. Vacancies Among Trustees. If a Trustee ceases to hold office for
any reason and the number of Trustees is not reduced pursuant to Section 4.1, or
if the number of Trustees is increased pursuant to Section 4.1, a vacancy shall
occur. A resolution certifying the existence of such vacancy by the Trustees or,
if there are more than two, a majority of the Trustees shall be conclusive
evidence of the existence of such vacancy. The vacancy shall be filled with a
Trustee appointed in accordance with Section 4.5.

 

28



--------------------------------------------------------------------------------

Section 4.7. Effect of Vacancies. The death, resignation, retirement, removal,
bankruptcy, dissolution, liquidation, incompetence or incapacity to perform the
duties of a Trustee shall not operate to dissolve, terminate or annul the Trust
or terminate this Declaration. Whenever a vacancy in the number of Trustees
shall occur, until such vacancy is filled by the appointment of a Trustee in
accordance with Section 4.5, the Institutional Trustee shall have all the powers
granted to the Trustees and shall discharge all the duties imposed upon the
Trustees by this Declaration.

Section 4.8. Meetings of the Trustees and the Administrators. Meetings of the
Trustees or the Administrators shall be held from time to time upon the call of
any Trustee or Administrator, as applicable. Regular meetings of the Trustees
and the Administrators, respectively, may be in person in the United States or
by telephone, at a place (if applicable) and time fixed by resolution of the
Trustees or the Administrators, as applicable. Notice of any in-person meetings
of the Trustees or the Administrators shall be hand delivered or otherwise
delivered in writing (including by facsimile, with a hard copy by overnight
courier) not less than 48 hours before such meeting. Notice of any telephonic
meetings of the Trustees or the Administrators or any committee thereof shall be
hand delivered or otherwise delivered in writing (including by facsimile, with a
hard copy by overnight courier) not less than 24 hours before a meeting. Notices
shall contain a brief statement of the time, place and anticipated purposes of
the meeting. The presence (whether in person or by telephone) of a Trustee or an
Administrator, as the case may be, at a meeting shall constitute a waiver of
notice of such meeting except where a Trustee or an Administrator, as the case
may be, attends a meeting for the express purpose of objecting to the
transaction of any activity on the ground that the meeting has not been lawfully
called or convened. Unless provided otherwise in this Declaration, any action of
the Trustees or the Administrators, as the case may be, may be taken at a
meeting by vote of a majority of the Trustees or the Administrators present
(whether in person or by telephone) and eligible to vote with respect to such
matter; provided, that, in the case of the Administrators, a Quorum is present,
or without a meeting by the unanimous written consent of the Trustees or the
Administrators, as the case may be. Meetings of the Trustees and the
Administrators together shall be held from time to time upon the call of any
Trustee or Administrator.

Section 4.9. Delegation of Power. (a) Any Trustee or any Administrator, as the
case may be, may, by power of attorney consistent with applicable law, delegate
to any other natural person over the age of 21 that is a U.S. Person his or her
power for the purpose of executing any documents, instruments or other writings
contemplated in Section 2.6.

(b) The Trustees shall have power to delegate from time to time to such of their
number or to any officer of the Trust that is a U.S. Person, the doing of such
things and the execution of such instruments or other writings either in the
name of the Trust or the names of the Trustees or otherwise as the Trustees may
deem expedient, to the extent such delegation is not prohibited by applicable
law or contrary to the provisions of the Trust, as set forth herein.

 

29



--------------------------------------------------------------------------------

Section 4.10. Merger, Conversion, Consolidation or Succession to Business. Any
Person into which the Institutional Trustee or the Delaware Trustee, as the case
may be, may be merged or converted or with which either may be consolidated, or
any Person resulting from any merger, conversion or consolidation to which the
Institutional Trustee or the Delaware Trustee, as the case may be, shall be a
party, or any Person succeeding to all or substantially all the corporate trust
business of the Institutional Trustee or the Delaware Trustee, as the case may
be, shall be the successor of the Institutional Trustee or the Delaware Trustee,
as the case may be, hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, provided such Person
shall be otherwise qualified and eligible under this Article and, provided,
further, that such Person shall file an amendment to the Certificate of Trust
with the Secretary of State of the State of Delaware as contemplated in
Section 4.5(i).

ARTICLE V

DISTRIBUTIONS

Section 5.1. Distributions. Holders shall receive Distributions in accordance
with the applicable terms of the relevant Holder’s Securities. Distributions
shall be made on the Capital Securities and the Common Securities in accordance
with the preferences set forth in their respective terms. If and to the extent
that the Debenture Issuer makes a payment of interest (including any Additional
Amounts or Deferred Interest) or premium, if any, on and/or principal of the
Debentures held by the Institutional Trustee (the amount of any such payment
being a “Payment Amount”), the Institutional Trustee shall and is directed, to
the extent funds are available in the Property Account for that purpose, to make
a distribution (a “Distribution”) of the Payment Amount to Holders. For the
avoidance of doubt, funds in the Property Account shall not be distributed to
Holders to the extent of any taxes payable by the Trust, in the case of
withholding taxes, as determined by the Institutional Trustee or any Paying
Agent and, in the case of taxes other than withholding taxes, as determined by
the Administrators in a written notice to the Institutional Trustee.

ARTICLE VI

ISSUANCE OF SECURITIES

Section 6.1. General Provisions Regarding Securities.

(a) The Administrators shall on behalf of the Trust issue one series of capital
securities, evidenced by a certificate substantially in the form of Exhibit A-1,
representing undivided beneficial interests in the assets of the Trust and
having such terms as are set forth in Annex I (the “Capital Securities”), and
one series of common securities, evidenced by a certificate substantially in the
form of Exhibit A-2, representing undivided beneficial interests in the assets
of the Trust and having such terms as are set forth in Annex I (the “Common
Securities”). The Trust shall issue no securities or other interests in the
assets of the Trust other than the Capital Securities and the Common Securities.
The Capital Securities rank pari passu with, and payment thereon shall be made
Pro Rata with, the Common Securities except that, where an Event of Default has
occurred and is continuing, the rights of Holders of the Common Securities to
payment in respect of Distributions and payments upon liquidation, redemption
and otherwise are subordinated to the rights to payment of the Holders of the
Capital Securities.

 

30



--------------------------------------------------------------------------------

(b) The Certificates shall be signed on behalf of the Trust by one or more
Administrators. Such signature shall be the facsimile or manual signature of any
Administrator. In case any Administrator of the Trust who shall have signed any
of the Securities shall cease to be such Administrator before the Certificates
so signed shall be delivered by the Trust, such Certificates nevertheless may be
delivered as though the person who signed such Certificates had not ceased to be
such Administrator. Any Certificate may be signed on behalf of the Trust by such
person who, at the actual date of execution of such Certificate, shall be an
Administrator of the Trust, although at the date of the execution and delivery
of the Declaration any such person was not such an Administrator. A Capital
Security shall not be valid until the Certificate evidencing it is authenticated
by the manual or facsimile signature of an Authorized Officer of the
Institutional Trustee. Such signature shall be conclusive evidence that the
Certificate evidencing such Capital Security has been authenticated under this
Declaration. Upon written order of the Trust signed by one Administrator, the
Institutional Trustee shall authenticate one or more Certificates evidencing the
Capital Securities for original issue. The Institutional Trustee may appoint an
authenticating agent that is a U.S. Person acceptable to the Sponsor to
authenticate Certificates evidencing Capital Securities. A Common Security need
not be so authenticated and shall be valid upon execution by one or more
Administrators.

(c) Capital Securities initially issued by the Trust to Persons other than QIBs
or non-”U.S. Persons” in “offshore transactions” under, and within the meaning
of, Regulation S under the Securities Act shall be issued in the form of one or
more Definitive Capital Securities Certificates. The Capital Securities
initially issued to QIBs or non-”U.S. Persons” in “offshore transactions” under,
and within the meaning of, Regulation S under the Securities Act shall be issued
either (i) in the form of one or more Global Capital Securities Certificates or
(ii) if indicated in writing by the Placement Agent to the Sponsor on or prior
to the Closing Date, in the form of one or more Definitive Capital Securities
Certificates. Global Capital Security Certificates shall be, except as provided
in Section 6.4, registered in the name of the Depositary or its nominee and
deposited with the Depositary or, if not so deposited, held by the Institutional
Trustee as a custodian for the Depositary, for credit by the Depositary to the
respective accounts of the Depositary Participants (or such other accounts as
they may direct). The Trust, as issuer and the Institutional Trustee, as
custodian, are hereby authorized to execute, deliver and perform any letter of
representations and other similar agreements or writings in connection with
Capital Securities issued in the form of Global Capital Securities.

(d) The consideration received by the Trust for the issuance of the Securities
shall constitute a contribution to the capital of the Trust and shall not
constitute a loan to the Trust.

(e) Upon issuance of the Securities as provided in this Declaration, the
Securities so issued shall be deemed to be validly issued, fully paid and
non-assessable, and each Holder thereof shall be entitled to the benefits
provided by this Declaration.

 

31



--------------------------------------------------------------------------------

(f) Every Person, by virtue of having become a Holder in accordance with the
terms of this Declaration, shall be deemed to have expressly assented and agreed
to the terms of, and shall be bound by, this Declaration and the Guarantee.

Section 6.2. Paying Agent, Transfer Agent, Calculation Agent and Registrar.

(a) The Trust shall maintain in Wilmington, Delaware (i) an office or agency
where the Securities may be presented for payment (the “Paying Agent”) and
(ii) an office or agency where Securities may be presented for registration of
transfer or exchange (the “Transfer Agent”). The Trust shall keep or cause to be
kept at such office or agency a register (the “Securities Register”) for the
purpose of registering Securities and transfers and exchanges of Securities,
such Securities Register to be held by a registrar (the “Registrar”). The
Administrators may appoint the Paying Agent, the Registrar and the Transfer
Agent, and may appoint one or more additional Paying Agents, one or more
co-Registrars, or one or more co-Transfer Agents in such other locations as it
shall determine. The term “Paying Agent” includes any additional Paying Agent,
the term “Registrar” includes any additional Registrar or co-Registrar and the
term “Transfer Agent” includes any additional Transfer Agent or co-Transfer
Agent. The Administrators may change any Paying Agent, Transfer Agent or
Registrar at any time without prior notice to any Holder. The Administrators
shall notify the Institutional Trustee of the name and address of any Paying
Agent, Transfer Agent and Registrar not a party to this Declaration. The
Administrators hereby initially appoint the Institutional Trustee to act as
Paying Agent, Transfer Agent and Registrar for the Capital Securities and the
Common Securities at its Corporate Trust Office. The Institutional Trustee or
any of its Affiliates in the United States may act as Paying Agent, Transfer
Agent or Registrar.

(b) The Trust shall also appoint a Calculation Agent, which shall determine the
Coupon Rate in accordance with the terms of the Securities. The Trust initially
appoints the Institutional Trustee as Calculation Agent.

Section 6.3. Form and Dating.

(a) The Capital Securities shall be evidenced by one or more Certificates, and
the Institutional Trustee’s certificate of authentication thereon shall be,
substantially in the form of Exhibit A-1, and the Common Securities shall be
evidenced by one or more Certificates substantially in the form of Exhibit A-2,
each of which is hereby incorporated in and expressly made a part of this
Declaration. Certificates may be typed, printed, lithographed or engraved or may
be produced in any other manner as is reasonably acceptable to the
Administrators, as conclusively evidenced by their execution thereof.
Certificates evidencing Securities may have letters, numbers, notations or other
marks of identification or designation and such legends or endorsements required
by law, stock exchange rule, agreements to which the Trust is subject, if any,
or usage (provided, that any such notation, legend or endorsement is in a form
acceptable to the Sponsor). The Trust at the direction of the Sponsor shall
furnish any such legend not contained in Exhibit A-1 to the Institutional
Trustee in writing. Each Capital Security Certificate shall be dated the date of
its authentication. The terms and provisions of the Securities set forth in
Annex I and the forms of Certificates set forth in Exhibits A-1 and A-2 are part
of the terms of this Declaration and to the extent applicable, the Institutional
Trustee, the Delaware Trustee, the Administrators and the Sponsor, by their
execution and delivery of

 

32



--------------------------------------------------------------------------------

this Declaration, expressly agree to such terms and provisions and to be bound
thereby. Capital Securities will be issued only in blocks having an aggregate
liquidation amount of not less than $100,000.

(b) The Capital Securities are being offered and sold by the Trust initially
pursuant to the Placement Agreement in the form of a Global Capital Security or
one or more Definitive Capital Securities, in accordance with Section 6.1(c),
and will be registered in the name of the Holder thereof, without coupons and
with the Restricted Securities Legend.

Section 6.4. Book-Entry Capital Securities.

(a) Book-Entry Capital Securities and Definitive Capital Securities may be
exchanged or transferred, in whole or in part, for one another only if such
exchange or transfer complies with such procedures as are substantially
consistent with this Section 6.4 and Article VIII. In addition, if (i) the
Depositary advises the Administrators and the Institutional Trustee in writing
that the Depositary is no longer willing or able to properly discharge its
responsibilities with respect to the Global Capital Security, and no qualified
successor is appointed by the Administrators within ninety (90) days of receipt
of such notice, (ii) the Depositary ceases to be a clearing agency registered
under the Exchange Act and the Administrators fail to appoint a qualified
successor within ninety (90) days of obtaining knowledge of such event or
(iii) an Indenture Event of Default has occurred and is continuing, a Global
Capital Security may be exchanged, in whole or in part, for Definitive Capital
Securities registered in the names of the Beneficial Owners of the Book-Entry
Capital Securities evidenced thereby. Upon the occurrence of any event specified
in clause (i), (ii) or (iii) above, the Administrators shall notify the
Depositary and instruct the Depositary to notify all Beneficial Owners and the
Institutional Trustee of the occurrence of such event and of the availability of
Definitive Capital Securities Certificates to Beneficial Owners. Upon the
issuance of Definitive Capital Securities Certificates, the Administrators and
the Institutional Trustee shall recognize the Persons in whose names the
Definitive Capital Securities Certificates are registered in the Securities
Register as the Holders of the Capital Securities evidenced thereby for all
purposes under this Declaration and the Capital Securities.

(b) If any Global Capital Security is to be exchanged or transferred for
Definitive Capital Securities Certificates or canceled in part, or if any
Definitive Capital Securities Certificate is to be exchanged in whole or in part
for any Global Capital Security, then (i) such Global Capital Security shall be
so surrendered for exchange, transfer or cancellation as provided in this
Section 6.4 and Article VIII and (ii) the aggregate liquidation amount
represented by such Global Capital Security shall be reduced or increased,
subject to Section 8.2(d), by an amount equal to the liquidation amount
represented by that portion of the Global Capital Security to be so exchanged,
transferred or canceled, or equal to the liquidation amount represented by such
Definitive Capital Securities Certificates to be so exchanged for any Global
Capital Security, as the case may be, by means of an appropriate adjustment made
on the records of the Registrar, whereupon the Institutional Trustee, in
accordance with the Applicable Depositary Procedures, shall instruct the
Depositary or its authorized representative to make a corresponding adjustment
to its records. Upon any such surrender or adjustment to the Administrators or
the Registrar of any Global Capital Security or Securities by the Depositary,
accompanied by registration instructions, the Administrators, or any one of
them,

 

33



--------------------------------------------------------------------------------

shall execute and the Institutional Trustee shall authenticate and deliver
Definitive Capital Securities Certificates issuable in exchange for such Global
Capital Securities (or any portion thereof) in accordance with the instructions
of the Depositary. The Registrar, Administrators and the Institutional Trustee
may conclusively rely on, and shall be fully protected in relying on, such
instructions.

(c) Every Definitive Capital Securities Certificate executed and delivered upon
registration or transfer of, or in exchange for or in lieu of, a Global Capital
Security or any portion thereof shall be executed and delivered in the form of,
and shall be, a Global Capital Security, unless such Definitive Capital
Securities Certificate is registered in the name of a Person other than the
Depositary for such Global Capital Security or a nominee thereof.

(d) Rule 144A Global Capital Security to Regulation S Global Capital Security.
Prior to the Resale Restriction Termination Date, if a Beneficial Owner of
Book-Entry Capital Securities evidenced by a Rule 144A Global Capital Security
deposited with the Depositary wishes at any time to exchange its interest in
such Rule 144A Global Capital Security for an interest in a Regulation S Global
Capital Security, or to transfer its interest in such Rule 144A Global Capital
Security to a person who wishes to take delivery thereof in the form of an
interest in such Regulation S Global Capital Security, such Beneficial Owner
may, subject to the Applicable Depositary Procedures and to the requirements set
forth in the following sentence, exchange or cause the exchange or transfer or
cause the transfer of such interest for an equivalent beneficial interest in
such Regulation S Global Capital Security. Upon receipt by the Registrar at its
office in Wilmington, Delaware of (1) instructions given in accordance with the
Applicable Depositary Procedures by a Depositary Participant directing the
Registrar to credit or cause to be credited a beneficial interest in the
Regulation S Global Capital Security in an amount equal to the beneficial
interest in the Rule 144A Global Capital Security to be exchanged or
transferred, (2) a written order from such Depositary Participant given in
accordance with the Applicable Depositary Procedures containing information
regarding the Depositary Participant’s account and, in the case of a transfer
pursuant to and in accordance with Regulation S, the Euroclear or Clearstream
Luxembourg account to be credited with such increase and (3) a certificate
substantially in the form of Exhibit E hereto given by such Beneficial Owner,
the Registrar shall instruct the Depositary, its nominee, or the custodian for
the Depositary, as the case may be, to reduce or reflect on its records a
reduction of the Rule 144A Global Capital Security by the aggregate liquidation
amount of the beneficial interest in such Rule 144A Global Capital Security to
be so exchanged or transferred and the Registrar shall instruct the Depositary,
its nominee, or the custodian for the Depositary, as the case may be,
concurrently with such reduction, to increase or reflect on its records an
increase of the liquidation amount of such Regulation S Global Capital Security
by the aggregate liquidation amount of the beneficial interest in such Rule 144A
Global Capital Security to be so exchanged or transferred, and to credit or
cause to be credited to the account of the person specified in such instructions
a beneficial interest in such Regulation S Global Capital Security equal to the
reduction in the liquidation amount of such Rule 144A Global Capital Security.

(e) Regulation S Global Capital Security to Rule 144A Global Capital Security.
Prior to the Resale Restriction Termination Date, if a Beneficial Owner of
Book-Entry Capital Securities evidenced by a Regulation S Global Capital
Security which is deposited with the Depositary wishes at any time to exchange
its interest in such Regulation S

 

34



--------------------------------------------------------------------------------

Global Capital Security for an interest in a Rule 144A Global Capital Security,
or to transfer its interest in such Regulation S Global Capital Security to a
person who wishes to take delivery thereof in the form of an interest in such
Rule 144A Global Capital Security, such Beneficial Owner may, subject to the
rules and procedures of Euroclear or Clearstream Luxembourg and the Applicable
Depositary Procedures, as the case may be, and to the requirements set forth in
the following sentence, exchange or cause the exchange or transfer or cause the
transfer of such interest for an equivalent beneficial interest in such Rule
144A Global Capital Security. Upon receipt by the Registrar at its office in
Wilmington, Delaware of (1) instructions from Euroclear or Clearstream
Luxembourg or the Depositary, as the case may be, directing the Registrar to
credit or cause to be credited a beneficial interest in the Rule 144A Global
Capital Security equal to the beneficial interest in the Regulation S Global
Capital Security to be exchanged or transferred, such instructions to contain
information regarding the Depositary Participant’s account with the Depositary
to be credited with such increase, and (2) a certificate substantially in the
form of Exhibit D hereto given by such Beneficial Owner, the Registrar shall
instruct the Depositary, its nominee, or the custodian for the Depositary, as
the case may be, to reduce or reflect on its records a reduction of such
Regulation S Global Capital Security by the aggregate liquidation amount of the
beneficial interest in such Regulation S Global Capital Security to be exchanged
or transferred, and the Registrar shall instruct the Depositary, its nominee, or
the custodian for the Depositary, as the case may be, concurrently with such
reduction, to increase or reflect on its records an increase of the liquidation
amount of such Rule 144A Global Capital Security to be so exchanged or
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in such Rule 144A Global
Capital Security equal to the reduction in the liquidation amount of such
Regulation S Global Capital Security.

(f) The Depositary or its nominee, as registered owner of a Global Capital
Security, shall be the Holder of such Global Capital Security for all purposes
under this Declaration and the Global Capital Security, and Beneficial Owners
with respect to a Global Capital Security shall hold such interests pursuant to
the Applicable Depositary Procedures. The Registrar, the Administrators and the
Institutional Trustee shall be entitled to deal with the Depositary for all
purposes of this Declaration relating to the Global Capital Securities as the
sole Holder of the Book-Entry Capital Securities represented thereby and shall
have no obligations to the Beneficial Owners thereof. None of the
Administrators, the Institutional Trustee nor the Registrar shall have any
liability in respect of any transfers effected by the Depositary.

(g) The rights of the Beneficial Owners of the Book-Entry Capital Securities
shall be exercised only through the Depositary and shall be limited to those
established by law, the Applicable Depositary Procedures and agreements between
such Beneficial Owners and the Depositary and/or its Depositary Participants;
provided, solely for the purpose of determining whether the Holders of the
requisite amount of Capital Securities have voted on any matter provided for in
this Declaration, to the extent that Capital Securities are represented by a
Global Capital Security, the Administrators and the Institutional Trustee may
conclusively rely on, and shall be fully protected in relying on, any written
instrument (including a proxy) delivered to the Institutional Trustee by the
Depositary setting forth the Beneficial Owners’ votes or assigning the right to
vote on any matter to any other Persons either in whole or in part. To the
extent that Capital Securities are represented by a Global Capital Security,
subject to this Section 6.4, the

 

35



--------------------------------------------------------------------------------

initial Depositary will make book-entry transfers among the Depositary
Participants and receive and transmit payments on the Capital Securities that
are represented by a Global Capital Security to such Depositary Participants,
and none of the Sponsor, the Administrators or the Institutional Trustee shall
have any responsibility or obligation with respect thereto.

(h) To the extent that a notice or other communication to the Holders is
required under this Declaration, for so long as Capital Securities are
represented by a Global Capital Security, the Administrator and the
Institutional Trustee shall give all such notices and communications to the
Depositary, and shall have no obligations to the Beneficial Owners.

Section 6.5. Mutilated, Destroyed, Lost or Stolen Certificates. If (a) any
mutilated Certificate should be surrendered to the Registrar, or if the
Registrar shall receive evidence to its satisfaction of the destruction, loss or
theft of any Certificate and (b) the related Holder shall deliver to the
Registrar, the Administrators and the Institutional Trustee such security or
indemnity as may be reasonably required by them to keep each of them harmless,
then, in the absence of notice that such Certificate shall have been acquired by
a bona fide purchaser, an Administrator on behalf of the Trust shall execute
(and in the case of a Capital Security Certificate, the Institutional Trustee
shall authenticate) and deliver to such Holder, in exchange for or in lieu of
any such mutilated, destroyed, lost or stolen Certificate, a new Certificate of
like denomination. In connection with the issuance of any new Certificate under
this Section, the Registrar or the Administrators may require such Holder to pay
a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection therewith. Any Certificate executed and delivered pursuant
to this Section shall constitute conclusive evidence of an ownership interest in
the relevant Securities, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

Section 6.6. Temporary Certificates. Until definitive Certificates are ready for
delivery, the Administrators may prepare and execute on behalf of the Trust and,
in the case of Capital Security Certificates, the Institutional Trustee shall
authenticate, temporary Certificates. Temporary Certificates shall be
substantially in the form of definitive Certificates but may have variations
that the Administrators consider appropriate for temporary Certificates. Without
unreasonable delay, the Administrators shall prepare and execute on behalf of
the Trust and, in the case of the Capital Security Certificates, the
Institutional Trustee shall authenticate definitive Certificates in exchange for
temporary Certificates.

Section 6.7. Cancellation. The Administrators at any time may deliver
Certificates evidencing Securities to the Institutional Trustee for
cancellation. The Registrar shall forward to the Institutional Trustee any
Certificates evidencing Securities surrendered to it for registration of
transfer, redemption or payment. The Institutional Trustee shall promptly cancel
all Certificates surrendered for registration of transfer, payment, replacement
or cancellation and shall dispose of such canceled Certificates as the
Administrators direct. The Administrators may not issue new Certificates to
replace Certificates evidencing Securities that have been paid or, except for
Certificates surrendered for purposes of the transfer or exchange of the
Securities evidenced thereby, that have been delivered to the Institutional
Trustee for cancellation.

 

36



--------------------------------------------------------------------------------

Section 6.8. Rights of Holders; Waivers of Past Defaults.

(a) The legal title to the Trust Property is vested exclusively in the
Institutional Trustee (in its capacity as such) in accordance with Section 2.5,
and the Holders shall not have any right or title therein other than the
undivided beneficial interest in the assets of the Trust conferred by their
Securities and they shall have no right to call for any partition or division of
property, profits or rights of the Trust except as described below. The
Securities shall be personal property giving only the rights specifically set
forth therein and in this Declaration. The Securities shall have no, and the
issuance of the Securities shall not be subject to, preemptive or other similar
rights and when issued and delivered to Holders against payment of the purchase
price therefor, the Securities will be fully paid and nonassessable by the
Trust.

(b) For so long as any Capital Securities remain outstanding, if, upon an
Indenture Event of Default pursuant to Sections 5.01(b), (e), (f), (g), (h) or
(i) of the Indenture, the Debenture Trustee fails or the holders of not less
than 25% in principal amount of the outstanding Debentures fail to declare the
principal of all of the Debentures to be immediately due and payable, the
Holders of not less than a Majority in liquidation amount of the Capital
Securities then outstanding shall have the right to make such declaration by a
notice in writing to the Institutional Trustee, the Sponsor and the Debenture
Trustee.

(c) At any time after the acceleration of maturity of the Debentures has been
made and before a judgment or decree for payment of the money due has been
obtained by the Debenture Trustee as provided in the Indenture, if the
Institutional Trustee, subject to the provisions hereof, fails to annul any such
acceleration and waive such default, the Holders of a Majority in liquidation
amount of the Capital Securities, by written notice to the Institutional
Trustee, the Sponsor and the Debenture Trustee, may rescind and annul such
acceleration and its consequences if:

(i) the Sponsor has paid or deposited with the Debenture Trustee a sum
sufficient to pay

(A) all overdue installments of interest on all of the Debentures;

(B) any accrued Deferred Interest on all of the Debentures;

(C) all payments on any Debentures that have become due otherwise than by such
acceleration and interest and Deferred Interest thereon at the rate borne by the
Debentures; and

(D) all sums paid or advanced by the Debenture Trustee under the Indenture and
the reasonable compensation, documented expenses, disbursements and advances of
the Debenture Trustee and the Institutional Trustee, their agents and counsel;
and

(ii) all Events of Default with respect to the Debentures, other than the
non-payment of the principal of or premium, if any, on the Debentures that has
become due solely by such acceleration, have been cured or waived as provided in
Section 5.07 of the Indenture.

 

37



--------------------------------------------------------------------------------

(d) The Holders of a Majority in liquidation amount of the Capital Securities
may, on behalf of the Holders of all the Capital Securities, waive any past
Default or Event of Default, except a Default or Event of Default arising from
the non-payment of principal of or premium, if any, or interest on the
Debentures (unless such Default or Event of Default has been cured and a sum
sufficient to pay all matured installments of interest, premium and principal
due otherwise than by acceleration has been deposited with the Debenture
Trustee) or a Default or Event of Default in respect of a covenant or provision
that under the Indenture cannot be modified or amended without the consent of
the holder of each outstanding Debenture. No such rescission shall affect any
subsequent default or impair any right consequent thereon.

(e) Upon receipt by the Institutional Trustee of written notice declaring such
an acceleration, or rescission and annulment thereof, by Holders of any part of
the Capital Securities, a record date shall be established for determining
Holders of outstanding Capital Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Institutional
Trustee receives such notice. The Holders on such record date, or their duly
designated proxies, and only such Persons, shall be entitled to join in such
notice, whether or not such Holders remain Holders after such record date;
provided, that, unless such declaration of acceleration, or rescission and
annulment, as the case may be, shall have become effective by virtue of the
requisite percentage having joined in such notice prior to the day that is 90
days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect. Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such 90-day period, a new written notice of declaration of
acceleration, or rescission and annulment thereof, as the case may be, that is
identical to a written notice that has been canceled pursuant to the proviso to
the preceding sentence, in which event a new record date shall be established
pursuant to the provisions of this Section.

(f) Except as otherwise provided in this Section, the Holders of a Majority in
liquidation amount of the Capital Securities may, on behalf of the Holders of
all the Capital Securities, waive any past Default or Event of Default and its
consequences. Upon such waiver, any such Default or Event of Default shall cease
to exist, and any Default or Event of Default arising therefrom shall be deemed
to have been cured, for every purpose of this Declaration, but no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.

ARTICLE VII

DISSOLUTION AND TERMINATION OF TRUST

Section 7.1. Dissolution and Termination of Trust. (a) The Trust shall dissolve
on the first to occur of :

(i) unless earlier dissolved, on August 1, 2042, the expiration of the term of
the Trust;

 

38



--------------------------------------------------------------------------------

(ii) a Bankruptcy Event with respect to the Sponsor, the Trust or the Debenture
Issuer;

(iii) other than in connection with a merger, consolidation or similar
transaction not prohibited by the Indenture, this Declaration or the Guarantee,
as the case may be, the filing of a certificate of dissolution or its equivalent
with respect to the Sponsor or upon the revocation of the charter of the Sponsor
and the expiration of 90 days after the date of revocation without a
reinstatement thereof;

(iv) the distribution of all of the Debentures to the Holders of the Securities,
upon exercise of the right of the Holders of all of the outstanding Common
Securities to dissolve the Trust as provided in Annex I hereto;

(v) the entry of a decree of judicial dissolution of any Holder of the Common
Securities, the Sponsor, the Trust or the Debenture Issuer;

(vi) when all of the Securities are then subject to redemption and the amounts
necessary for redemption thereof shall have been paid to the Holders in
accordance with the terms of the Securities; or

(vii) before the issuance of any Securities, with the consent of all of the
Trustees and the Sponsor.

(b) As soon as is practicable after the occurrence of an event referred to in
Section 7.1(a), and after satisfaction of liabilities to creditors of the Trust
as required by applicable law, including §3808 of the Statutory Trust Act, and
subject to the terms set forth in Annex I, the Institutional Trustee shall
terminate the Trust by filing a certificate of cancellation with the Secretary
of State of the State of Delaware.

(c) The provisions of Section 2.9 and Article IX shall survive the termination
of the Trust.

ARTICLE VIII

TRANSFER OF INTERESTS

Section 8.1. General. (a) Subject to Section 6.4 and Section 8.1(c), when a
Holder of Capital Securities delivers to the Registrar in accordance with this
Declaration a request to register a transfer of such Holder’s Capital Securities
or to exchange them for an equal aggregate liquidation amount of Capital
Securities represented by different Certificates, the Registrar shall register
the transfer or make the exchange when the requirements provided for herein for
such transfer or exchange are met. To facilitate registrations of transfers and
exchanges, the Trust shall execute and the Institutional Trustee shall
authenticate Capital Security Certificates at the Registrar’s request.

(b) Upon issuance of the Common Securities, the Sponsor shall acquire and retain
beneficial and record ownership of the Common Securities and, for so long as the
Securities remain outstanding, the Sponsor shall maintain 100% ownership of the
Common Securities; provided, however, that any permitted successor of the
Debenture Issuer under the Indenture may succeed to the Sponsor’s ownership of
the Common Securities.

 

39



--------------------------------------------------------------------------------

(c) Capital Securities may only be transferred, in whole or in part, in
accordance with the terms and conditions set forth in this Declaration and in
the terms of the Capital Securities. To the fullest extent permitted by
applicable law, any transfer or purported transfer of any Capital Security not
made in accordance with this Declaration shall be null and void and will be
deemed to be of no legal effect whatsoever and any such purported transferee
shall be deemed not to be the Holder of such Capital Securities for any purpose,
including, but not limited to, the receipt of Distributions on such Capital
Securities, and such transferee shall be deemed to have no interest whatsoever
in such Capital Securities.

(d) The Registrar shall provide in the Securities Register for the registration
of Securities and of transfers of Securities, which will be effected without
charge but only upon payment (with such indemnity as the Registrar may
reasonably require) in respect of any tax or other governmental charges that may
be imposed in relation to it.

With respect to Capital Securities that are not Book-Entry Capital Securities,
upon its receipt of the documents required under this Section 8.1(d) for
registration of transfer of any Securities, the Registrar shall register in the
Securities Register, in the name of the designated transferee or transferees,
the Securities being transferred and thereupon, for all purposes of this
Declaration, such transfer shall be effective and such transferee or transferees
shall be, and such transferor shall no longer be, the Holder of the transferred
Securities. Upon the registration of transfer of a Security pursuant to the
terms of this Declaration in the name of the new Holder thereof, such Security
shall constitute the same Security as the Security so transferred and shall be
entitled to the same benefits under this Declaration as the Security so
transferred. The Registrar shall, and is authorized to, record and register in
the Securities Register the transfer of a Security upon the Registrar’s receipt
of originals or copies (which may be by facsimile or other form of electronic
transmission) of (i) a written instrument of transfer in form reasonably
satisfactory to the Registrar duly executed by the Holder or such Holder’s
attorney duly authorized in writing, and (ii) if such Security is being
transferred prior to the Resale Restriction Termination Date other than in
accordance with Section 8.4, a certificate substantially in the form set forth
as Exhibit C, D or E, as applicable, hereto, executed by the transferor or
transferee, as applicable; thereupon, the Registrar is authorized to confirm in
writing to the transferee and, if requested, to the transferor of such Security
that such transfer has been registered in the Securities Register and that such
transferee is the Holder of such Security. The Definitive Capital Securities
Certificate so transferred, duly endorsed by the transferor, shall be
surrendered to the Registrar at the time the transfer conditions specified in
the immediately preceding sentence are satisfied or within five (5) Business
Days after the Registrar has registered the transfer of such Security on the
Securities Register, and promptly after such surrender, an Administrator on
behalf of the Trust shall execute and the Institutional Trustee shall, and is
authorized to, authenticate a Certificate in the name of the transferee or, if
the transferee is a QIB desiring a beneficial interest in a Global Capital
Security, in the name of the Depositary or its nominee, as applicable, as the
new Holder of the Security evidenced thereby. Until the Definitive Capital
Securities Certificate evidencing the Security so transferred is surrendered to
the Registrar, such Security may not be transferred by such new Holder.

 

40



--------------------------------------------------------------------------------

Each Definitive Capital Securities Certificate surrendered in connection with a
registration of transfer shall be canceled by the Institutional Trustee pursuant
to Section 6.7. A transferee of a Security shall be entitled to the rights and
subject to the obligations of a Holder hereunder upon the registration of such
transfer in the Securities Register. Each such transferee shall be deemed to
have agreed to be bound by this Declaration.

(e) Neither the Trust nor the Registrar shall be required (i) to issue
Certificates representing Securities or register the transfer of or exchange any
Securities during a period beginning at the opening of business 15 days before
the day of any selection of Securities for redemption and ending at the close of
business on the earliest date on which the relevant notice of redemption is
deemed to have been given to all Holders of the Securities to be redeemed, or
(ii) to register the transfer or exchange of any Security so selected for
redemption in whole or in part, except the unredeemed portion of any Security
being redeemed in part.

Section 8.2. Transfer Procedures and Restrictions.

(a) Prior to the Resale Restriction Termination Date, Certificates evidencing
Capital Securities shall bear the Restricted Securities Legend. The Restricted
Securities Legend on any Certificate evidencing outstanding Capital Securities
shall not be removed unless there is delivered to the Trust such satisfactory
evidence, which may include an opinion of counsel, as may be reasonably required
by the Trust, that neither the Restricted Securities Legend nor the restrictions
on transfer set forth therein are required to ensure that transfers thereof
comply with the provisions of the Securities Act or that such Securities are not
“restricted” within the meaning of Rule 144 under the Securities Act. Upon
provision of such satisfactory evidence, the Institutional Trustee, at the
written direction of the Trust, shall authenticate and deliver Capital
Securities Certificates that do not bear the Restricted Securities Legend (other
than the first two and last paragraphs of the legend specified in
Section 8.2(c)) in exchange for the Capital Securities Certificates bearing the
Restricted Securities Legend.

(b) Prior to the Resale Restriction Termination Date, without the written
consent of the Sponsor, Capital Securities that are not Book-Entry Capital
Securities may only be transferred: (i) to a QIB if the instrument of transfer
is accompanied by a certificate of the transferor substantially in the form set
forth as Exhibit D hereto; (ii) to an “accredited investor” within the meaning
of Rule 501(a) (1), (2), (3), (7) or (8) under the Securities Act if the
instrument of transfer is accompanied by a certificate of the transferee
substantially in the form set forth as Exhibit C hereto; or (iii) to a non-”U.S.
Person” in an “offshore transaction” under, and within the meaning of,
Regulation S under the Securities Act if the instrument of transfer is
accompanied by a certificate of the transferee substantially in the form set
forth as Exhibit E hereto. Each certificate furnished pursuant to this
Section 8.2(b) may be an original or a copy (which may be furnished by facsimile
or other form of electronic transmission).

(c) The Capital Securities may not be transferred prior to the Resale
Restriction Termination Date except in compliance with restrictions on transfer
set forth in the legend set forth below (the “Restricted Securities Legend”),
and except as otherwise contemplated in Section 8.2(a), prior to the Resale
Restriction Termination Date, each Certificate evidencing outstanding Capital
Securities shall bear the Restricted Securities Legend:

[THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE DECLARATION
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”) OR A NOMINEE OF DTC. THIS SECURITY IS EXCHANGEABLE FOR CAPITAL
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE DECLARATION, AND NO TRANSFER OF
THIS CAPITAL SECURITY (OTHER THAN A TRANSFER OF THIS SECURITY AS A WHOLE BY DTC
TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY
BE REGISTERED EXCEPT IN THE CIRCUMSTANCES SPECIFIED IN THE DECLARATION.

 

41



--------------------------------------------------------------------------------

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
TRUST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) TWO YEARS (OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) UNDER THE SECURITIES
ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE
LAST DATE ON WHICH THE TRUST OR ANY AFFILIATE (AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) OF THE TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE, IF ANY, AS
MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY (A) TO THE
DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER,” AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE

 

--------------------------------------------------------------------------------

1

Only applicable to Global Capital Securities.

 

42



--------------------------------------------------------------------------------

144A, (C) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH
(a) (1), (2), (3), (7) OR (8) OF RULE 501 UNDER THE SECURITIES ACT THAT IS
ACQUIRING THIS SECURITY OR SUCH INTEREST OR PARTICIPATION FOR ITS OWN ACCOUNT,
OR FOR THE ACCOUNT OF SUCH AN ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND
NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN
VIOLATION OF THE SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US
PERSONS THAT OCCUR OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE
DEBENTURE ISSUER AND THE TRUST PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (C) OR (E) ABOVE TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN
ACCORDANCE WITH THE AMENDED AND RESTATED DECLARATION OF TRUST, A COPY OF WHICH
MAY BE OBTAINED FROM THE DEBENTURE ISSUER OR THE TRUST. THE HOLDER OF THIS
SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR
THEREOF, AS THE CASE MAY BE, AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING.
ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR
THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH

 

43



--------------------------------------------------------------------------------

PURCHASE, OR (ii) SUCH PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH
THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF. ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A LIQUIDATION
AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT
WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER
OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY PURPOSE,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS SECURITY OR
SUCH INTEREST OR PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO
HAVE NO INTEREST WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR PARTICIPATION
HEREIN.

(d) Capital Securities may only be transferred in minimum blocks of $100,000
aggregate liquidation amount (100 Capital Securities) and multiples of $1,000 in
excess thereof. Any attempted transfer of Capital Securities in a block having
an aggregate liquidation amount of less than $100,000 shall be deemed to be void
and of no legal effect whatsoever. Any such purported transferee shall be deemed
not to be a Holder of such Capital Securities for any purpose, including, but
not limited to, the receipt of Distributions on such Capital Securities, and
such purported transferee shall be deemed to have no interest whatsoever in such
Capital Securities.

Section 8.3. Deemed Security Holders. The Trust, the Administrators, the
Trustees, the Paying Agent, the Transfer Agent or the Registrar may treat the
Person in whose name any Security shall be registered on the Securities Register
of the Trust as the sole Holder and owner of such Security for purposes of
receiving Distributions and for all other purposes whatsoever and, accordingly,
shall not be bound to recognize any equitable or other claim to or interest in
such Security on the part of any other Person, whether or not the Trust, the
Administrators, the Trustees, the Paying Agent, the Transfer Agent or the
Registrar shall have actual or other notice thereof.

Section 8.4. Transfer of Initial Securities. With respect to Capital Securities
that are not Book-Entry Capital Securities, and notwithstanding the foregoing
provisions of this Article VIII or any other provision of this Declaration
(including all Annexes and Exhibits hereto) to the contrary, any or all of the
Capital Securities initially issued to the Purchaser (the “Initial Securities”)
may be transferred by the Purchaser to any transferee selected by it that meets
the parameters specified below and, upon delivery to the Registrar, of originals
or copies

 

44



--------------------------------------------------------------------------------

(which may be by facsimile or other form of electronic transmission) of a
written instrument of transfer in form reasonably satisfactory to the Registrar
duly executed by the Purchaser or the Purchaser’s attorney duly authorized in
writing (it being understood that no signature guarantee shall be required),
then the Registrar shall, and is authorized to, record and register on the
Securities Register the transfer of such Initial Securities to such transferee;
thereupon, the Registrar is authorized to confirm in writing to the transferee
and, if requested, to the transferor of such Initial Securities that such
transfer has been registered in the Securities Register and that such transferee
is the Holder of such Initial Securities; provided, however, that the Purchaser
of the Initial Securities, by its acceptance thereof, agrees that it may not
transfer any Initial Securities prior to the Resale Restriction Termination Date
to any transferee that is not a QIB, an “accredited investor” within the meaning
of Rule 501(a)(1), (2), (3), (7) or (8) under the Securities Act or a non-”U.S.
Person” in an “offshore transaction” under, and within the meaning of,
Regulation S under the Securities Act. The Definitive Capital Securities
Certificate evidencing the Initial Securities to be transferred, duly endorsed
by the Purchaser, shall be surrendered to the Registrar at the time the transfer
conditions specified in the immediately preceding sentence are satisfied or
within five (5) Business Days after the Registrar has registered the transfer of
such Initial Securities in the Securities Register, and promptly after such
surrender, an Administrator on behalf of the Trust shall execute and, in the
case of a Capital Security Certificate, the Institutional Trustee shall, and is
authorized to, authenticate a Certificate in the name of the transferee or, if
the transferee is a QIB desiring a beneficial interest in a Global Capital
Security, in the name of the Depositary or its nominee, as applicable, as the
new Holder of the Initial Securities evidenced thereby. Until the Definitive
Capital Securities Certificate evidencing the Initial Securities so transferred
is surrendered to the Registrar, such Initial Securities may not be transferred
by such new Holder. No other conditions, restrictions or other provisions of
this Declaration or any other document shall apply to a transfer of Initial
Securities by the Purchaser.

Section 8.5. Obligation of the Trust to Eliminate a DTC Deliver Order Chill In
Certain Circumstances. In the event that:

(a) the DTC is the Depositary of a Global Capital Security representing
Book-Entry Capital Securities eligible for transfer pursuant to Regulation S
under the Securities Act; and

(b) in respect of such Book-Entry Capital Securities, the Trust has issued an
order (the “Deliver Order Chill”) to DTC not to effect book-entry deliveries
(except deliveries via DTC’s Deposit/Withdrawal at Custodian DWAC system in
DTC’s Depositary Participant accounts maintained by banks that act as
depositaries for Clearstream Banking société anonyme and Euroclear) until a
specified date (the “Deliver Order Chill Termination Date”); and

(c) prior to the Deliver Order Chill Termination Date, a Beneficial Owner of,
the authorized representative of such Beneficial Owner, or any Depositary
Participant of DTC in respect of, such Book-Entry Capital Securities gives the
Trust or the Registrar written notice of its intention to transfer any of such
Book-Entry Capital Securities pursuant to Rule 144A under the Securities Act and
otherwise in compliance with the terms of this Declaration;

 

45



--------------------------------------------------------------------------------

then, upon receipt of such written notice by the Trust or the Registrar, as the
case may be, the Trust, or the Registrar at the written direction of an
Administrator on behalf of the Trust, shall send DTC a notice requesting that
the Deliver Order Chill be eliminated as of a date no later than 2 Business Days
after DTC receives such notice from the Trust, or from the Registrar at the
written direction of an Administrator on behalf of the Trust.

Such notice shall be sent to DTC by secure means (e.g. legible telecopy,
registered or certified mail, overnight delivery) in a timely manner designed to
assure that such notice is in DTC’s possession no later than the close of
business two Business Days prior to the date specified for elimination of the
Delivery Order Chill. Subject to the then applicable rules and procedures of the
DTC, such notice shall (i) if sent by telecopy, be sent to (212) 344-1531 or
(212) 855-3728 and (ii) if delivered by hand or sent by mail or overnight
delivery, such notice shall be sent to: Manager, Eligibility Section,
Underwriting Department, The Depository Trust Company, 55 Water Street, 25th
Floor, New York, NY 10041-0099; provided that in the case of (i) the Trust shall
confirm DTC’s receipt of such telecopy by telephoning DTC’s Underwriting
Department at (212) 855-3731.

ARTICLE IX

LIMITATION OF LIABILITY OF

HOLDERS OF SECURITIES, TRUSTEES OR OTHERS

Section 9.1. Liability. (a) Except as expressly set forth in this Declaration,
the Guarantee and the terms of the Securities, the Sponsor shall not be:

(i) personally liable for the return of any portion of the capital contributions
(or any return thereon) of the Holders of the Securities which shall be made
solely from assets of the Trust; and

(ii) required to pay to the Trust or to any Holder of the Securities any deficit
upon dissolution of the Trust or otherwise.

(b) The Holder of the Common Securities shall be liable for all of the debts and
obligations of the Trust (other than with respect to the Securities) to the
extent not satisfied out of the Trust’s assets.

(c) Pursuant to § 3803(a) of the Statutory Trust Act, the Holders of the
Securities shall be entitled to the same limitation of personal liability
extended to stockholders of private corporations for profit organized under the
General Corporation Law of the State of Delaware, except as otherwise
specifically set forth herein.

Section 9.2. Exculpation. (a) No Indemnified Person shall be liable, responsible
or accountable in damages or otherwise to the Trust or any Covered Person for
any loss, damage or claim incurred by reason of any act or omission performed or
omitted by such Indemnified Person in good faith on behalf of the Trust and in a
manner such Indemnified Person reasonably believed to be within the scope of the
authority conferred on such Indemnified Person by this Declaration or by law,
except that an Indemnified Person (other than an Administrator) shall be liable
for any such loss, damage or claim incurred by reason of such

 

46



--------------------------------------------------------------------------------

Indemnified Person’s negligence, willful misconduct or bad faith with respect to
such acts or omissions and except that an Administrator shall be liable for any
such loss, damage or claim incurred by reason of such Administrator’s gross
negligence, willful misconduct or bad faith with respect to such acts or
omissions.

(b) An Indemnified Person shall be fully protected in relying in good faith upon
the records of the Trust and upon such information, opinions, reports or
statements presented to the Trust by any Person as to matters the Indemnified
Person reasonably believes are within such other Person’s professional or expert
competence and, if selected by such Indemnified Person, has been selected by
such Indemnified Person with reasonable care by or on behalf of the Trust,
including information, opinions, reports or statements as to the value and
amount of the assets, liabilities, profits, losses or any other facts pertinent
to the existence and amount of assets from which Distributions to Holders of
Securities might properly be paid.

Section 9.3. Fiduciary Duty. (a) To the extent that, at law or in equity, an
Indemnified Person has duties (including fiduciary duties) and liabilities
relating thereto to the Trust or to any other Covered Person, an Indemnified
Person acting under this Declaration shall not be liable to the Trust or to any
other Covered Person for its good faith reliance on the provisions of this
Declaration. The provisions of this Declaration, to the extent that they
restrict the duties and liabilities of an Indemnified Person otherwise existing
at law or in equity (other than the duties imposed on the Institutional Trustee
under the Trust Indenture Act), are agreed by the parties hereto to replace such
other duties and liabilities of the Indemnified Person.

(b) Whenever in this Declaration an Indemnified Person is permitted or required
to make a decision:

(i) in its “discretion” or under a grant of similar authority, the Indemnified
Person shall be entitled to consider such interests and factors as it desires,
including its own interests, and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Trust or any other
Person; or

(ii) in its “good faith” or under another express standard, the Indemnified
Person shall act under such express standard and shall not be subject to any
other or different standard imposed by this Declaration or by applicable law.

Section 9.4. Indemnification. (a)

(i) The Sponsor shall indemnify, to the fullest extent permitted by law, any
Indemnified Person who was or is a party or is threatened to be made a party to
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Trust) by reason of the fact that such Person is or was an
Indemnified Person against expenses (including attorneys’ fees and expenses),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by such Person in connection with such action, suit or proceeding if such Person
acted in

 

47



--------------------------------------------------------------------------------

good faith and in a manner such Person reasonably believed to be in or not
opposed to the best interests of the Trust, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe such conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnified Person did not
act in good faith and in a manner which such Person reasonably believed to be in
or not opposed to the best interests of the Trust, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that such conduct
was unlawful.

(ii) The Sponsor shall indemnify, to the fullest extent permitted by law, any
Indemnified Person who was or is a party or is threatened to be made a party to
any threatened, pending or completed action or suit by or in the right of the
Trust to procure a judgment in its favor by reason of the fact that such Person
is or was an Indemnified Person against expenses (including attorneys’ fees and
expenses) actually and reasonably incurred by such Person in connection with the
defense or settlement of such action or suit if such Person acted in good faith
and in a manner such Person reasonably believed to be in or not opposed to the
best interests of the Trust and except that no such indemnification shall be
made in respect of any claim, issue or matter as to which such Indemnified
Person shall have been adjudged to be liable to the Trust unless and only to the
extent that the Court of Chancery of Delaware or the court in which such action
or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
Person is fairly and reasonably entitled to indemnity for such expenses which
such Court of Chancery or such other court shall deem proper.

(iii) To the extent that an Indemnified Person shall be successful on the merits
or otherwise (including dismissal of an action without prejudice or the
settlement of an action without admission of liability) in defense of any
action, suit or proceeding referred to in paragraphs (i) and (ii) of this
Section 9.4(a), or in defense of any claim, issue or matter therein, such Person
shall be indemnified, to the fullest extent permitted by law, against expenses
(including attorneys’ fees and expenses) actually and reasonably incurred by
such Person in connection therewith.

(iv) Any indemnification of an Administrator under paragraphs (i) and (ii) of
this Section 9.4(a) (unless ordered by a court) shall be made by the Sponsor
only as authorized in the specific case upon a determination that
indemnification of the Indemnified Person is proper in the circumstances because
such Person has met the applicable standard of conduct set forth in paragraphs
(i) and (ii). Such determination shall be made (A) by the Administrators by a
majority vote of a Quorum consisting of such Administrators who were not parties
to such action, suit or proceeding, (B) if such a Quorum is not obtainable, or,
even if obtainable, if a Quorum of disinterested Administrators so directs, by
independent legal counsel in a written opinion, or (C) by the Common Security
Holder of the Trust.

 

48



--------------------------------------------------------------------------------

(v) To the fullest extent permitted by law, expenses (including attorneys’ fees
and expenses) incurred by an Indemnified Person in defending a civil, criminal,
administrative or investigative action, suit or proceeding referred to in
paragraphs (i) and (ii) of this Section 9.4(a) shall be paid by the Sponsor in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of such Indemnified Person to repay such
amount if it shall ultimately be determined that such Person is not entitled to
be indemnified by the Sponsor as authorized in this Section 9.4(a).
Notwithstanding the foregoing, no advance shall be made by the Sponsor if a
determination is reasonably and promptly made (1) in the case of a Company
Indemnified Person (A) by the Administrators by a majority vote of a Quorum of
disinterested Administrators, (B) if such a Quorum is not obtainable, or, even
if obtainable, if a Quorum of disinterested Administrators so directs, by
independent legal counsel in a written opinion or (C) by the Common Security
Holder of the Trust, that, based upon the facts known to the Administrators,
counsel or the Common Security Holder at the time such determination is made,
such Indemnified Person acted in bad faith or in a manner that such Person
either believed to be opposed to or did not believe to be in the best interests
of the Trust, or, with respect to any criminal proceeding, that such Indemnified
Person believed or had reasonable cause to believe such conduct was unlawful, or
(2) in the case of a Fiduciary Indemnified Person, by independent legal counsel
in a written opinion that, based upon the facts known to the counsel at the time
such determination is made, such Indemnified Person acted in bad faith or in a
manner that such Indemnified Person either believed to be opposed to or did not
believe to be in the best interests of the Trust, or, with respect to any
criminal proceeding, that such Indemnified Person believed or had reasonable
cause to believe such conduct was unlawful. In no event shall any advance be
made (i) to a Company Indemnified Person in instances where the Administrators,
independent legal counsel or the Common Security Holder reasonably determine
that such Person deliberately breached such Person’s duty to the Trust or its
Common or Capital Security Holders or (ii) to a Fiduciary Indemnified Person in
instances where independent legal counsel promptly and reasonably determines in
a written opinion that such Person deliberately breached such Person’s duty to
the Trust or its Common or Capital Security Holders.

(b) The Sponsor shall indemnify, to the fullest extent permitted by applicable
law, each Indemnified Person from and against any and all loss, damage,
liability, tax (other than taxes based on the income of such Indemnified
Person), penalty, expense or claim of any kind or nature whatsoever incurred by
such Indemnified Person arising out of or in connection with or by reason of the
creation, administration or termination of the Trust, or any act or omission of
such Indemnified Person in good faith on behalf of the Trust and in a manner
such Indemnified Person reasonably believed to be within the scope of authority
conferred on such Indemnified Person by this Declaration, except that no
Indemnified Person shall be entitled to be indemnified in respect of any loss,
damage, liability, tax, penalty, expense or claim incurred by such Indemnified
Person by reason of negligence, willful misconduct or bad faith with respect to
such acts or omissions.

 

49



--------------------------------------------------------------------------------

(c) The indemnification and advancement of expenses provided by, or granted
pursuant to, the other paragraphs of this Section shall not be deemed exclusive
of any other rights to which those seeking indemnification and advancement of
expenses may be entitled under any agreement, vote of stockholders or
disinterested directors of the Sponsor or Capital Security Holders of the Trust
or otherwise, both as to action in such Person’s official capacity and as to
action in another capacity while holding such office. All rights to
indemnification under this Section shall be deemed to be provided by a contract
between the Sponsor and each Indemnified Person who serves in such capacity at
any time while this Section is in effect. Any repeal or modification of this
Section shall not affect any rights or obligations then existing.

(d) The Sponsor or the Trust may purchase and maintain insurance on behalf of
any Person who is or was an Indemnified Person against any liability asserted
against such Person and incurred by such Person in any such capacity, or arising
out of such Person’s status as such, whether or not the Sponsor would have the
power to indemnify such Person against such liability under the provisions of
this Section.

(e) For purposes of this Section, references to “the Trust” shall include, in
addition to the resulting or surviving entity, any constituent entity (including
any constituent of a constituent) absorbed in a consolidation or merger, so that
any Person who is or was a director, trustee, officer or employee of such
constituent entity, or is or was serving at the request of such constituent
entity as a director, trustee, officer, employee or agent of another entity,
shall stand in the same position under the provisions of this Section with
respect to the resulting or surviving entity as such Person would have with
respect to such constituent entity if its separate existence had continued.

(f) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section shall, unless otherwise provided when authorized or
ratified, continue as to a Person who has ceased to be an Indemnified Person and
shall inure to the benefit of the heirs, executors and administrators of such a
Person.

(g) The provisions of this Section shall survive the termination of this
Declaration or the earlier resignation or removal of the Institutional Trustee.
The obligations of the Sponsor under this Section to compensate and indemnify
the Trustees and to pay or reimburse the Trustees for expenses, disbursements
and advances shall constitute additional indebtedness hereunder. Such additional
indebtedness shall be secured by a lien prior to that of the Securities upon all
property and funds held or collected by the Trustees as such, except funds held
in trust for the benefit of the Holders of particular Capital Securities,
provided, that the Sponsor is the Holder of the Common Securities.

Section 9.5. Outside Businesses. Any Covered Person, the Sponsor, the Delaware
Trustee and the Institutional Trustee (subject to Section 4.3(c)) may engage in
or possess an interest in other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the
Trust, and the Trust and the Holders of Securities shall have no rights by
virtue of this Declaration in and to such independent ventures or the income or
profits derived therefrom, and the pursuit of any such venture, even if
competitive with the business of the Trust, shall not be deemed wrongful or
improper. None of any Covered Person, the Sponsor, the Delaware Trustee or the
Institutional Trustee shall be

 

50



--------------------------------------------------------------------------------

obligated to present any particular investment or other opportunity to the Trust
even if such opportunity is of a character that, if presented to the Trust,
could be taken by the Trust, and any Covered Person, the Sponsor, the Delaware
Trustee and the Institutional Trustee shall have the right to take for its own
account (individually or as a partner or fiduciary) or to recommend to others
any such particular investment or other opportunity. Any Covered Person, the
Delaware Trustee and the Institutional Trustee may engage or be interested in
any financial or other transaction with the Sponsor or any Affiliate of the
Sponsor, or may act as depositary for, trustee or agent for, or act on any
committee or body of holders of, securities or other obligations of the Sponsor
or its Affiliates.

Section 9.6. Compensation; Fee. (a) The Sponsor agrees:

(i) to pay to the Trustees from time to time such compensation for all services
rendered by them hereunder as the parties shall agree in writing from time to
time (which compensation shall not be limited by any provision of law in regard
to the compensation of a trustee of an express trust); and

(ii) except as otherwise expressly provided herein, to reimburse each of the
Trustees upon request for all reasonable, documented expenses, disbursements and
advances incurred or made by such Person in accordance with any provision of
this Declaration (including the reasonable compensation and the expenses and
disbursements of such Person’s agents and counsel), except any such expense,
disbursement or advance attributable to such Person’s negligence, willful
misconduct or bad faith.

(b) The provisions of this Section shall survive the dissolution of the Trust
and the termination of this Declaration and the removal or resignation of any
Trustee.

ARTICLE X

ACCOUNTING

Section 10.1. Fiscal Year. The fiscal year (the “Fiscal Year”) of the Trust
shall be the calendar year, or such other year as is required by the Code.

Section 10.2. Certain Accounting Matters.

(a) At all times during the existence of the Trust, the Administrators shall
keep, or cause to be kept, at the principal office of the Trust in the United
States, as defined for purposes of Treasury Regulations § 301.7701-7, full books
of account, records and supporting documents, which shall reflect in reasonable
detail each transaction of the Trust. The books of account shall be maintained
on the accrual method of accounting, in accordance with generally accepted
accounting principles, consistently applied.

(b) The Sponsor shall cause the Administrators to deliver, by hardcopy or
electronic transmission, (i) to the Purchaser and each Holder or beneficial
owner of Securities each Report on Form 10-K and Form 10-Q, if any, prepared by
the Sponsor and filed with the Commission in accordance with the Exchange Act,
within 10 Business Days after the filing

 

51



--------------------------------------------------------------------------------

thereof or (ii) if the Sponsor is (a) not then subject to Section 13 or 15(d) of
the Exchange Act (a “Private Entity”) or (b) exempt from reporting pursuant to
Rule 12g3-2(b) thereunder, the information required by Rule 144A(d)(4) under the
Securities Act. Notwithstanding the foregoing, so long as a Holder or beneficial
owner of the Capital Securities is the Purchaser or an entity that holds a pool
of trust preferred securities and/or debt securities as collateral for its
securities or a trustee thereof, and the Sponsor is (i) a Private Entity that,
on the date of original issuance of the Capital Securities, is required to
provide audited consolidated financial statements to its primary regulatory
authority, (ii) a Private Entity that, on the date of original issuance of the
Capital Securities, is not required to provide audited consolidated financial
statements to its primary regulatory authority, but subsequently becomes subject
to the audited consolidated financial statement reporting requirements of that
regulatory authority or (iii) subject to Section 13 or 15(d) of the Exchange Act
on the date of original issuance of the Capital Securities or becomes so subject
after the date hereof but subsequently becomes a Private Entity, then, within 90
days after the end of each fiscal year, beginning with the fiscal year in which
the Capital Securities were originally issued if the Sponsor was then subject to
(x) Section 13 or 15(d) of the Exchange Act or (y) audited consolidated
financial statement reporting requirements of its primary regulatory authority
or, otherwise, the earliest fiscal year in which the Sponsor becomes subject to
(1) Section 13 or 15(d) of the Exchange Act or (2) the audited consolidated
financial statement reporting requirements of its primary regulatory authority,
the Sponsor shall deliver, by hardcopy or electronic transmission, to the
Purchaser and each Holder or beneficial owner of Securities, unless otherwise
provided pursuant to the preceding sentence, (A) a copy of the Sponsor’s audited
consolidated financial statements (including balance sheet and income statement)
covering the related annual period and (B) the report of the independent
accountants with respect to such financial statements. In addition to the
foregoing, the Sponsor shall deliver to the Purchaser and each Holder or
beneficial owner of Securities within 90 days after the end of each Fiscal Year
of the Trust, annual financial statements of the Trust, including a balance
sheet of the Trust as of the end of such Fiscal Year and the statements of
income or loss for the Fiscal Year then ended, that are prepared at the
principal office of the Trust in the United States, as defined for purposes of
Treasury Regulations § 301.7701-7.

(c) The Administrators shall cause to be duly prepared and delivered to each of
the Holders of Securities Form 1099 or such other annual United States federal
income tax information statement required by the Code, containing such
information with regard to the Securities held by each Holder as is required by
the Code and the Treasury Regulations. Notwithstanding any right under the Code
to deliver any such statement at a later date, the Administrators shall endeavor
to deliver all such statements within 30 days after the end of each Fiscal Year
of the Trust.

(d) The Administrators shall cause to be duly prepared in the United States, as
defined for purposes of Treasury Regulations § 301.7701-7, and filed an annual
United States federal income tax return on a Form 1041 or such other form
required by United States federal income tax law, and any other annual income
tax returns required to be filed by the Administrators on behalf of the Trust
with any state or local taxing authority.

(e) So long as a Holder or beneficial owner of the Capital Securities is
Citigroup Global Markets Inc. or an entity that holds a pool of trust preferred
securities and/or

 

52



--------------------------------------------------------------------------------

debt securities or a trustee thereof, the Sponsor shall cause the Administrators
to deliver the Sponsor’s reports on Forms FR Y-9C, FR Y-9LP and FR Y-6 to such
Holder promptly following their filing with the Federal Reserve.

Section 10.3. Banking. The Trust shall maintain one or more bank accounts in the
United States, as defined for purposes of Treasury Regulations § 301.7701-7, in
the name and for the sole benefit of the Trust; provided, however, that all
payments of funds in respect of the Debentures held by the Institutional Trustee
shall be made directly to the Property Account and no other funds of the Trust
shall be deposited in the Property Account. The sole signatories for such
accounts (including the Property Account) shall be designated by the
Institutional Trustee.

Section 10.4. Withholding. The Institutional Trustee or any Paying Agent and the
Administrators shall comply with all withholding requirements under United
States federal, state and local law. The Institutional Trustee or any Paying
Agent shall request, and each Holder shall provide to the Institutional Trustee
or any Paying Agent, such forms or certificates as are necessary to establish an
exemption from withholding with respect to the Holder, and any representations
and forms as shall reasonably be requested by the Institutional Trustee or any
Paying Agent to assist it in determining the extent of, and in fulfilling, its
withholding obligations. The Administrators shall file required forms with
applicable jurisdictions and, unless an exemption from withholding is properly
established by a Holder, shall remit amounts withheld with respect to the Holder
to applicable jurisdictions. To the extent that the Institutional Trustee or any
Paying Agent is required to withhold and pay over any amounts to any authority
with respect to distributions or allocations to any Holder, the amount withheld
shall be deemed to be a Distribution to the Holder in the amount of the
withholding. In the event of any claimed overwithholding, Holders shall be
limited to an action against the applicable jurisdiction. If the amount required
to be withheld was not withheld from actual Distributions made, the
Institutional Trustee or any Paying Agent may reduce subsequent Distributions by
the amount of such withholding.

ARTICLE XI

AMENDMENTS AND MEETINGS

Section 11.1. Amendments. (a) Except as otherwise provided in this Declaration
or by any applicable terms of the Securities, this Declaration may only be
amended by a written instrument approved and executed by

(i) the Institutional Trustee,

(ii) if the amendment affects the rights, powers, duties, obligations or
immunities of the Delaware Trustee, the Delaware Trustee,

(iii) if the amendment affects the rights, powers, duties, obligations or
immunities of the Administrators, the Administrators, and

(iv) the Holders of a Majority in liquidation amount of the Common Securities.

 

53



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Article XI, no amendment shall
be made, and any such purported amendment shall be void and ineffective:

(i) unless the Institutional Trustee shall have first received

(A) an Officers’ Certificate from each of the Trust and the Sponsor that such
amendment is permitted by, and conforms to, the terms of this Declaration
(including the terms of the Securities); and

(B) an opinion of counsel (who may be counsel to the Sponsor or the Trust) that
such amendment is permitted by, and conforms to, the terms of this Declaration
(including the terms of the Securities) and that all conditions precedent to the
execution and delivery of such amendment have been satisfied; or

(ii) if the result of such amendment would be to

(A) cause the Trust to cease to be classified for purposes of United States
federal income taxation as a grantor trust;

(B) reduce or otherwise adversely affect the powers of the Institutional Trustee
in contravention of the Trust Indenture Act;

(C) cause the Trust to be deemed to be an Investment Company required to be
registered under the Investment Company Act; or

(D) cause the Debenture Issuer to be unable to treat an amount equal to the
liquidation amount of the Capital Securities as “Tier 1 Capital” (or its
equivalent) for purposes of the capital adequacy guidelines of the Federal
Reserve (or any successor regulatory authority with jurisdiction over bank
holding companies).

(c) Except as provided in Section 11.1(d), (e) or (g), no amendment shall be
made, and any such purported amendment shall be void and ineffective, unless the
Holders of a Majority in liquidation amount of the Capital Securities shall have
consented to such amendment.

(d) In addition to and notwithstanding any other provision in this Declaration,
without the consent of each affected Holder, this Declaration may not be amended
to (i) change the amount or timing of any Distribution on the Securities or any
redemption or liquidation provisions applicable to the Securities or otherwise
adversely affect the amount of any Distribution required to be made in respect
of the Securities as of a specified date or (ii) restrict the right of a Holder
to institute suit for the enforcement of any Distributions or other amounts on
or after their due date.

(e) Sections 9.1(b) and 9.1(c) and this Section shall not be amended without the
consent of all of the Holders of the Securities.

 

54



--------------------------------------------------------------------------------

(f) The rights of the Holders of the Capital Securities and Common Securities,
as applicable, under Article IV to increase or decrease the number of, and
appoint and remove, Trustees shall not be amended without the consent of the
Holders of a Majority in liquidation amount of the Capital Securities or Common
Securities, as applicable.

(g) This Declaration may be amended by the Institutional Trustee and the Holder
of the Common Securities without the consent of the Holders of the Capital
Securities to:

(i) cure any ambiguity;

(ii) correct or supplement any provision in this Declaration that may be
defective or inconsistent with any other provision of this Declaration;

(iii) add to the covenants, restrictions or obligations of the Sponsor; or

(iv) modify, eliminate or add to any provision of this Declaration to such
extent as may be necessary or desirable, including, without limitation, to
ensure that the Trust will be classified for United States federal income tax
purposes at all times as a grantor trust and will not be required to register as
an Investment Company under the Investment Company Act (including without
limitation to conform to any change in Rule 3a-5, Rule 3a-7 or any other
applicable rule under the Investment Company Act or written change in
interpretation or application thereof by any legislative body, court, government
agency or regulatory authority);

provided, however, that no such amendment contemplated in clause (i), (ii),
(iii) or (iv) shall adversely affect the powers, preferences, rights or
interests of Holders of Capital Securities.

Section 11.2. Meetings of the Holders of the Securities; Action by Written
Consent.

(a) Meetings of the Holders of the Capital Securities or the Common Securities
may be called at any time by the Administrators (or as provided in the terms of
such Securities) to consider and act on any matter on which Holders of such
Securities are entitled to act under the terms of this Declaration, the terms of
such Securities or the rules of any stock exchange on which the Capital
Securities are listed or admitted for trading, if any. The Administrators shall
call a meeting of the Holders of such Securities if directed to do so by the
Holders of not less than 10% in liquidation amount of such Securities. Such
direction shall be given by delivering to the Administrators one or more notices
in a writing stating that the signing Holders of such Securities wish to call a
meeting and indicating the general or specific purpose for which the meeting is
to be called. Any Holders of Securities calling a meeting shall specify in
writing the Certificates held by the Holders of the Securities exercising the
right to call a meeting and only those Securities represented by such
Certificates shall be counted for purposes of determining whether the required
percentage set forth in the second sentence of this paragraph has been met.

 

55



--------------------------------------------------------------------------------

(b) Except to the extent otherwise provided in the terms of the Securities, the
following provisions shall apply to meetings of Holders of the Securities:

(i) Notice of any such meeting shall be given to all the Holders of the
Securities having a right to vote thereat at least 7 days and not more than 60
days before the date of such meeting. Whenever a vote, consent or approval of
the Holders of the Securities is permitted or required under this Declaration or
the rules of any stock exchange on which the Capital Securities are listed or
admitted for trading, if any, such vote, consent or approval may be given at a
meeting of the Holders of the Securities. Any action that may be taken at a
meeting of the Holders of the Securities may be taken without a meeting if a
consent in writing setting forth the action so taken is signed by the Holders of
the Securities owning not less than the minimum liquidation amount of Securities
that would be necessary to authorize or take such action at a meeting at which
all Holders of the Securities having a right to vote thereon were present and
voting. Prompt notice of the taking of action without a meeting shall be given
to the Holders of the Securities entitled to vote who have not consented in
writing. The Administrators may specify that any written ballot submitted to the
Holders of the Securities for the purpose of taking any action without a meeting
shall be returned to the Trust within the time specified by the Administrators.

(ii) Each Holder of a Security may authorize any Person to act for it by proxy
on all matters in which a Holder of Securities is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. No proxy shall be valid after the expiration of 11 months from the date
thereof unless otherwise provided in the proxy. Every proxy shall be revocable
at the pleasure of the Holder of the Securities executing it. Except as
otherwise provided herein, all matters relating to the giving, voting or
validity of proxies shall be governed by the General Corporation Law of the
State of Delaware relating to proxies, and judicial interpretations thereunder,
as if the Trust were a Delaware corporation and the Holders of the Securities
were stockholders of a Delaware corporation. Each meeting of the Holders of the
Securities shall be conducted by the Administrators or by such other Person that
the Administrators may designate.

(iii) Unless the Statutory Trust Act, this Declaration, the terms of the
Securities, the Trust Indenture Act or the listing rules of any stock exchange
on which the Capital Securities are then listed or admitted for trading, if any,
otherwise provides, the Administrators, in their sole discretion, shall
establish all other provisions relating to meetings of Holders of Securities,
including notice of the time, place or purpose of any meeting at which any
matter is to be voted on by any Holders of the Securities, waiver of any such
notice, action by consent without a meeting, the establishment of a record date,
quorum requirements, voting in person or by proxy or any other matter with
respect to the exercise of any such right to vote; provided, however, that each
meeting shall be conducted in the United States (as that term is defined in
Treasury Regulations § 301.7701-7).

 

56



--------------------------------------------------------------------------------

ARTICLE XII

REPRESENTATIONS OF INSTITUTIONAL TRUSTEE

AND DELAWARE TRUSTEE

Section 12.1. Representations and Warranties of Institutional Trustee. The
Trustee that acts as initial Institutional Trustee represents and warrants to
the Trust and to the Sponsor at the date of this Declaration, and each Successor
Institutional Trustee represents and warrants to the Trust and the Sponsor at
the time of the Successor Institutional Trustee’s acceptance of its appointment
as Institutional Trustee, that:

(a) the Institutional Trustee is a banking corporation or national association
with trust powers, duly organized, validly existing and in good standing under
the laws of the State of Delaware or the United States of America, respectively,
with trust power and authority to execute and deliver, and to carry out and
perform its obligations under the terms of, this Declaration;

(b) the Institutional Trustee has a combined capital and surplus of at least
fifty million U.S. dollars ($50,000,000);

(c) the Institutional Trustee is not an Affiliate of the Sponsor, nor does the
Institutional Trustee offer or provide credit or credit enhancement to the
Trust;

(d) the execution, delivery and performance by the Institutional Trustee of this
Declaration has been duly authorized by all necessary action on the part of the
Institutional Trustee, and this Declaration has been duly executed and delivered
by the Institutional Trustee, and under Delaware law (excluding any securities
laws) constitutes a legal, valid and binding obligation of the Institutional
Trustee, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, reorganization, moratorium, insolvency and other similar
laws affecting creditors’ rights generally and to general principles of equity
and the discretion of the court (regardless of whether considered in a
proceeding in equity or at law);

(e) the execution, delivery and performance of this Declaration by the
Institutional Trustee does not conflict with or constitute a breach of the
charter or by-laws of the Institutional Trustee; and

(f) no consent, approval or authorization of, or registration with or notice to,
any state or federal banking authority governing the trust powers of the
Institutional Trustee is required for the execution, delivery or performance by
the Institutional Trustee of this Declaration.

Section 12.2. Representations and Warranties of Delaware Trustee. The Trustee
that acts as initial Delaware Trustee represents and warrants to the Trust and
to the Sponsor at the date of this Declaration, and each Successor Delaware
Trustee represents and warrants to the Trust and the Sponsor at the time of the
Successor Delaware Trustee’s acceptance of its appointment as Delaware Trustee
that:

(a) if it is not a natural person, the Delaware Trustee is duly organized,
validly existing and in good standing under the laws of the State of Delaware;

 

57



--------------------------------------------------------------------------------

(b) if it is not a natural person, the execution, delivery and performance by
the Delaware Trustee of this Declaration has been duly authorized by all
necessary corporate action on the part of the Delaware Trustee, and this
Declaration has been duly executed and delivered by the Delaware Trustee, and
under Delaware law (excluding any securities laws) constitutes a legal, valid
and binding obligation of the Delaware Trustee, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
moratorium, insolvency and other similar laws affecting creditors’ rights
generally and to general principles of equity and the discretion of the court
(regardless of whether considered in a proceeding in equity or at law);

(c) if it is not a natural person, the execution, delivery and performance of
this Declaration by the Delaware Trustee does not conflict with or constitute a
breach of the charter or by-laws of the Delaware Trustee;

(d) it has trust power and authority to execute and deliver, and to carry out
and perform its obligations under the terms of, this Declaration;

(e) no consent, approval or authorization of, or registration with or notice to,
any state or federal banking authority governing the trust powers of the
Delaware Trustee is required for the execution, delivery or performance by the
Delaware Trustee of this Declaration; and

(f) the Delaware Trustee is a natural person who is a resident of the State of
Delaware or, if not a natural person, it is an entity which has its principal
place of business in the State of Delaware and, in either case, a Person that
satisfies for the Trust the requirements of §3807 of the Statutory Trust Act.

ARTICLE XIII

MISCELLANEOUS

Section 13.1. Notices. All notices provided for in this Declaration shall be in
writing, duly signed by the party giving such notice, and shall be delivered,
telecopied (which telecopy shall be followed by notice delivered or mailed by
first class mail) or mailed by first class mail, as follows:

(a) if given to the Trust, in care of the Administrators at the Trust’s mailing
address set forth below (or such other address as the Trust may give notice of
to the Holders of the Securities): Lakeland Bancorp Capital Trust IV, c/o
Lakeland Bancorp, Inc., 250 Oak Ridge Road, Oak Ridge, New Jersey 07438,
Attention: Joseph F. Hurley, Telecopy: 973-697-5809, Telephone: 973-697-6044;

(b) if given to the Delaware Trustee, at the mailing address set forth below (or
such other address as the Delaware Trustee may give notice of to the Holders of
the Securities): Wilmington Trust Company, Rodney Square North, 1100 North
Market Street, Wilmington, DE 19890-0001, Attention: Corporate Capital Markets,
Telecopy: 302-636-4140, Telephone: 302-651-1000;

 

58



--------------------------------------------------------------------------------

(c) if given to the Institutional Trustee, at the Institutional Trustee’s
mailing address set forth below (or such other address as the Institutional
Trustee may give notice of to the Holders of the Securities): Wilmington Trust
Company, Rodney Square North, 1100 North Market Street, Wilmington, DE
19890-0001, Attention: Corporate Capital Markets, Telecopy: 302-636-4140,
Telephone: 302-651-1000;

(d) if given to the Holder of the Common Securities, at the mailing address of
the Sponsor set forth below (or such other address as the Holder of the Common
Securities may give notice of to the Trust): Lakeland Bancorp, Inc., 250 Oak
Ridge Road, Oak Ridge, New Jersey 07438, Attention: Joseph F. Hurley, Telecopy:
973-697-5809, Telephone: 973-697-6044; or

(e) if given to any other Holder, at the address set forth on the books and
records of the Trust.

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

Section 13.2. Governing Law. This Declaration and the rights and obligations of
the parties hereunder shall be governed by and interpreted in accordance with
the law of the State of Delaware and all rights, obligations and remedies shall
be governed by such laws without regard to the principles of conflict of laws of
the State of Delaware or any other jurisdiction that would call for the
application of the law of any jurisdiction other than the State of Delaware.

Section 13.3. Submission to Jurisdiction.

(a) Each of the parties hereto agrees that any suit, action or proceeding
arising out of or based upon this Declaration, or the transactions contemplated
hereby, may be instituted in any of the courts of the State of New York and the
United States District Courts, in each case located in the Borough of Manhattan,
City and State of New York, and further agrees to submit to the jurisdiction of
any competent court in the place of its corporate domicile in respect of actions
brought against it as a defendant. In addition, each such party irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of such suit, action or proceeding
brought in any such court and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum and irrevocably waives any right to which it may be entitled
on account of its place of corporate domicile. Each such party hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Declaration or the transactions contemplated
hereby. Each such party agrees that final judgment in any proceedings brought in
such a court shall be conclusive and binding upon it and may be enforced in any
court to the jurisdiction of which it is subject by a suit upon such judgment.

 

59



--------------------------------------------------------------------------------

(b) Each of the Sponsor, the Trustees, the Administrators and the Holder of the
Common Securities irrevocably consents to the service of process on it in any
such suit, action or proceeding by the mailing thereof by registered or
certified mail, postage prepaid, to it at its address given in or pursuant to
Section 13.1 hereof.

(c) To the extent permitted by law, nothing herein contained shall preclude any
party from effecting service of process in any lawful manner or from bringing
any suit, action or proceeding in respect of this Declaration in any other
state, country or place.

Section 13.4. Intention of the Parties. It is the intention of the parties
hereto that the Trust be classified for United States federal income tax
purposes as a grantor trust. The provisions of this Declaration shall be
interpreted to further this intention of the parties.

Section 13.5. Headings. Headings contained in this Declaration are inserted for
convenience of reference only and do not affect the interpretation of this
Declaration or any provision hereof.

Section 13.6. Successors and Assigns. Whenever in this Declaration any of the
parties hereto is named or referred to, the successors and assigns of such party
shall be deemed to be included, and all covenants and agreements in this
Declaration by the Sponsor and the Trustees shall bind and inure to the benefit
of their respective successors and assigns, whether or not so expressed.

Section 13.7. Partial Enforceability. If any provision of this Declaration, or
the application of such provision to any Person or circumstance, shall be held
invalid, the remainder of this Declaration, or the application of such provision
to persons or circumstances other than those to which it is held invalid, shall
not be affected thereby.

Section 13.8. Counterparts. This Declaration may contain more than one
counterpart of the signature page and this Declaration may be executed by the
affixing of the signature of each of the Trustees and Administrators to any of
such counterpart signature pages. All of such counterpart signature pages shall
be read as though one, and they shall have the same force and effect as though
all of the signers had signed a single signature page.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Declaration to be duly
executed as of the day and year first above written.

 

WILMINGTON TRUST COMPANY,     as Delaware Trustee By:  

/s/ Authorized Signatory

Name:   Title  

WILMINGTON TRUST COMPANY,

    as Institutional Trustee

By:  

/s/ Authorized Signatory

Name:   Title:  

Lakeland Bancorp, Inc.

    as Sponsor

By:  

/s/ Authorized Signatory

Name:   Title:  

/s/ Roger Bosma

Roger Bosma     as Administrator

/s/ Joseph F. Hurley

Joseph F. Hurley     as Administrator

/s/ Rita Myers

Rita Myers     as Administrator

 

61



--------------------------------------------------------------------------------

ANNEX I

TERMS OF

CAPITAL SECURITIES AND COMMON SECURITIES

Pursuant to Section 6.1 of the Amended and Restated Declaration of Trust, dated
as of May 16, 2007 (as amended from time to time, the “Declaration”), the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Capital Securities and the Common Securities (collectively,
the “Securities”) are set out below (each capitalized term used but not defined
herein has the meaning set forth in the Declaration):

1. Designation and Number.

(a) Capital Securities. 20,000 Capital Securities of Lakeland Bancorp Capital
Trust IV (the “Trust”), with an aggregate liquidation amount with respect to the
assets of the Trust of TWENTY MILLION Dollars ($20,000,000) and a liquidation
amount with respect to the assets of the Trust of $1,000 per Capital Security,
are hereby designated for the purposes of identification only as the “MMCapSSM”
(the “Capital Securities”). The Capital Security Certificates evidencing the
Capital Securities shall be substantially in the form of Exhibit A-1 to the
Declaration, with such changes and additions thereto or deletions therefrom as
may be required by ordinary usage, custom or practice or to conform to the rules
of any stock exchange on which the Capital Securities are listed, if any.

(b) Common Securities. 619 Common Securities of the Trust (the “Common
Securities”) will be evidenced by Common Security Certificates substantially in
the form of Exhibit A-2 to the Declaration, with such changes and additions
thereto or deletions therefrom as may be required by ordinary usage, custom or
practice. In the absence of an Event of Default, the Common Securities will have
an aggregate liquidation amount with respect to the assets of the Trust of SIX
HUNDRED NINETEEN THOUSAND Dollars ($619,000) and a liquidation amount with
respect to the assets of the Trust of $1,000 per Common Security.

2. Distributions. (a) Distributions on each Security will be payable at a per
annum rate (the “Coupon Rate”) equal to (i) with respect to any Distribution
Period (as defined herein) prior to the Distribution Period commencing on the
Distribution Payment Date (as defined herein) in August, 2012, 6.61% and
(ii) with respect to any Distribution Period commencing on or after the
Distribution Payment Date in August, 2012, LIBOR, as determined on the LIBOR
Determination Date for such Distribution Period, plus 1.52%; provided, however,
that the Coupon Rate for any Distribution Period commencing on or after the
Distribution Payment Date in August, 2012, may not exceed the Interest Rate (as
defined in the Indenture) for the related Interest Period (as defined in the
Indenture). Distributions in arrears for more than one Distribution Period will
bear interest thereon, compounded quarterly, at the applicable Coupon Rate for
each Distribution Period thereafter (to the extent permitted by applicable law).
The term “Distributions”, as used herein, includes cash Distributions, any such
compounded Distributions and any Additional Amounts payable on the Debentures
unless otherwise stated. A Distribution is payable only to the extent that
payments are made in respect of the Debentures held by the Institutional Trustee
and to the extent the Institutional Trustee has funds legally available in the
Property Account therefor. The amount of Distributions payable will be

 

A-I-1



--------------------------------------------------------------------------------

computed (i) with respect to any Distribution Period prior to the Distribution
Period commencing on the Distribution Payment Date in August, 2012, on the basis
of a 360-day year consisting of twelve 30-day months and (ii) with respect to
any Distribution Period commencing on or after the Distribution Payment Date in
August, 2012, on the basis of a 360-day year and the actual number of days
elapsed in such Distribution Period.

The term “Distribution Period”, as used herein, means (i) in the case of the
first Distribution Period, the period from, and including, the date of original
issuance of the Securities to, but excluding, the initial Distribution Payment
Date and (ii) thereafter, from, and including, the first day following the end
of the preceding Distribution Period to, but excluding, the applicable
Distribution Payment Date or, in the case of the last Distribution Period, the
related date of redemption.

(b) LIBOR shall be determined by the Calculation Agent for each Distribution
Period commencing on or after the Distribution Payment Date in August, 2012 in
accordance with the following provisions:

(1) On the second LIBOR Business Day (provided, that on such day commercial
banks are open for business (including dealings in foreign currency deposits) in
London (a “LIBOR Banking Day”), and otherwise the next preceding LIBOR Business
Day that is also a LIBOR Banking Day) prior to the Distribution Payment Date
that commences such Distribution Period (each such day, a “LIBOR Determination
Date”), LIBOR shall equal the rate, as obtained by the Calculation Agent, for
three-month U.S. Dollar deposits in Europe, which appears on Telerate (as
defined in the International Swaps and Derivatives Association, Inc. 2000
Interest Rate and Currency Exchange Definitions) page 3750 or such other page as
may replace such page 3750, as of 11:00 a.m. (London time) on such LIBOR
Determination Date, as reported by Bloomberg Financial Markets Commodities News
or any successor service (“Telerate Page 3750”). “LIBOR Business Day” means any
day that is not a Saturday, Sunday or other day on which commercial banking
institutions in The City of New York or Wilmington, Delaware are authorized or
obligated by law or executive order to be closed. If such rate is superseded on
Telerate Page 3750 by a corrected rate before 12:00 noon (London time) on such
LIBOR Determination Date, the corrected rate as so substituted will be LIBOR for
such LIBOR Determination Date.

(2) If, on such LIBOR Determination Date, such rate does not appear on Telerate
Page 3750, the Calculation Agent shall determine the arithmetic mean of the
offered quotations of the Reference Banks (as defined below) to leading banks in
the London interbank market for three-month U.S. Dollar deposits in Europe (in
an amount determined by the Calculation Agent) by reference to requests for
quotations as of approximately 11:00 a.m. (London time) on such LIBOR
Determination Date made by the Calculation Agent to the Reference Banks. If, on
such LIBOR Determination Date, at least two of the Reference Banks provide such
quotations, LIBOR shall equal the arithmetic mean of such quotations. If, on
such LIBOR Determination Date, only one or none of the Reference Banks provide
such a quotation, LIBOR shall be deemed to be the

 

A-I-2



--------------------------------------------------------------------------------

arithmetic mean of the offered quotations that at least two leading banks in The
City of New York (as selected by the Calculation Agent) are quoting on such
LIBOR Determination Date for three-month U.S. Dollar deposits in Europe at
approximately 11:00 a.m. (London time) (in an amount determined by the
Calculation Agent). As used herein, “Reference Banks” means four major banks in
the London interbank market selected by the Calculation Agent.

(3) If the Calculation Agent is required but is unable to determine a rate in
accordance with at least one of the procedures provided above, LIBOR for such
Distribution Period shall be LIBOR in effect for the immediately preceding
Distribution Period.

(c) All percentages resulting from any calculations on the Securities will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655)), and all
dollar amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward).

(d) On each LIBOR Determination Date, the Calculation Agent shall notify, in
writing, the Sponsor and the Paying Agent of the applicable Coupon Rate that
applies to the related Distribution Period. The Calculation Agent shall, upon
the request of a Holder of any Securities, inform such Holder of the Coupon Rate
that applies to the related Distribution Period. All calculations made by the
Calculation Agent in the absence of manifest error shall be conclusive for all
purposes and binding on the Sponsor and the Holders of the Securities. The
Paying Agent shall be entitled to rely on information received from the
Calculation Agent or the Sponsor as to the applicable Coupon Rate. The Sponsor
shall, from time to time, provide any necessary information to the Paying Agent
relating to any original issue discount and interest on the Securities that is
included in any payment and reportable for taxable income calculation purposes.

(e) Distributions on the Securities will be cumulative, will accrue from the
date of original issuance, and will be payable, subject to extension of
Distribution Periods as described herein, quarterly in arrears on
February 1, May 1, August 1 and November 1 of each year, commencing on August 1,
2007 (each, a “Distribution Payment Date”), and on any earlier date of
redemption, as applicable. The Debenture Issuer has the right under the
Indenture to defer payments of interest on the Debentures by extending the
interest payment period for up to 20 consecutive quarterly periods (each such
extended interest payment period, together with all previous and future
consecutive extensions thereof, is referred to herein as an “Extension Period”)
at any time and from time to time on the Debentures, subject to the conditions
described below and in the Indenture. No Extension Period may end on a date
other than a Distribution Payment Date or extend beyond the Maturity Date, any
Optional Redemption Date or the Special Redemption Date, as the case may be
(each such term as defined herein). During any Extension Period, interest will
continue to accrue on the Debentures, and interest on such accrued interest
(such accrued interest and interest thereon referred to herein as “Deferred
Interest”) will accrue, at an annual rate equal to the Coupon Rate applicable
during such Extension Period, compounded quarterly from the date such Deferred
Interest would have been payable were it not for the Extension Period, to the
extent permitted by applicable law. At the end of any Extension

 

A-I-3



--------------------------------------------------------------------------------

Period, the Debenture Issuer shall pay all Deferred Interest then accrued and
unpaid on the Debentures; provided, however, that during any Extension Period,
the Debenture Issuer may not (i) declare or pay any dividends or distributions
on, or redeem, purchase, acquire, or make a liquidation payment with respect to,
any of the Debenture Issuer’s capital stock, (ii) make any payment of principal
or premium or interest on or repay, repurchase or redeem any debt securities of
the Debenture Issuer that rank in all respects pari passu with or junior in
interest to the Debentures or (iii) make any payment under any guarantees of the
Debenture Issuer that rank in all respects pari passu with or junior in interest
to the Guarantee (other than (a) repurchases, redemptions or other acquisitions
of shares of capital stock of the Debenture Issuer (A) in connection with any
employment contract, benefit plan or other similar arrangement with or for the
benefit of one or more employees, officers, directors or consultants, (B) in
connection with a dividend reinvestment or stockholder stock purchase plan or
(C) in connection with the issuance of capital stock of the Debenture Issuer (or
securities convertible into or exercisable for such capital stock), as
consideration in an acquisition transaction entered into prior to the applicable
Extension Period, (b) as a result of any exchange or conversion of any class or
series of the Debenture Issuer’s capital stock (or any capital stock of a
subsidiary of the Debenture Issuer) for any class or series of the Debenture
Issuer’s capital stock or of any class or series of the Debenture Issuer’s
indebtedness for any class or series of the Debenture Issuer’s capital stock,
(c) the purchase of fractional interests in shares of the Debenture Issuer’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (d) any declaration of a
dividend in connection with any stockholder’s rights plan, or the issuance of
rights, stock or other property under any stockholder’s rights plan, or the
redemption or repurchase of rights pursuant thereto, or (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior in interest to such stock). Prior to the termination of any Extension
Period, the Debenture Issuer may further extend such Extension Period, provided,
that no Extension Period (including all previous and further consecutive
extensions that are part of such Extension Period) shall exceed 20 consecutive
quarterly periods. Upon the termination of any Extension Period and upon the
payment of all Deferred Interest, the Debenture Issuer may commence a new
Extension Period, subject to the requirements herein and in the Indenture. No
interest or Deferred Interest (except any Additional Amounts that may be due and
payable) shall be due and payable during an Extension Period, except at the end
thereof, but Deferred Interest shall accrue upon each installment of interest
that would otherwise have been due and payable during such Extension Period
until such installment is paid.

As a consequence of any Extension Period, Distributions will be deferred.
Notwithstanding any such deferral, Distributions will continue to accrue on the
Securities, and Distributions on such accrued Distributions will accrue, at the
Coupon Rate applicable during such Extension Period, compounded quarterly, to
the extent permitted by applicable law. If Distributions are deferred, the
Distributions due shall be paid on the date that such Extension Period
terminates to Holders of the Securities as they appear on the books and records
of the Trust on the regular record date immediately preceding the Distribution
Payment Date on which such Extension Period terminates to the extent that the
Trust has funds legally available for the payment of such Distributions in the
Property Account of the Trust.

 

A-I-4



--------------------------------------------------------------------------------

The Trust’s funds available for Distributions to the Holders of the Securities
will be limited to payments received from the Debenture Issuer. The payment of
Distributions out of moneys held by the Trust is guaranteed by the Guarantor
pursuant to the Guarantee.

(f) Distributions on the Securities on any Distribution Payment Date will be
payable to the Holders thereof as they appear on the books and records of the
Registrar on the relevant regular record dates. The relevant “regular record
dates” shall be 15 days before the relevant Distribution Payment Dates.
Distributions payable on any Securities that are not punctually paid on any
Distribution Payment Date, as a result of the Debenture Issuer having failed to
make a payment under the Debentures, as the case may be, when due (taking into
account any Extension Period), will cease to be payable to the Person in whose
name such Securities are registered on the original relevant regular record
date, and such defaulted Distributions will instead be payable to the Person in
whose name such Securities are registered on the regular record date preceding
the Distribution Payment Date on which the related Extension Period terminates
or, in the absence of an Extension Period, a special record date therefor
selected by the Administrators.

(g) In the event that there is any money or other property held by or for the
Trust that is not accounted for hereunder, such property shall be distributed
Pro Rata (as defined herein) among the Holders of the Securities.

(h) If any Distribution Payment Date on or prior to the Distribution Payment
Date in August, 2012 falls on a day that is not a Business Day, then
Distributions payable on such date will be paid on the next succeeding Business
Day, and no additional Distributions will accrue in respect of such payment on
such next Business Day. If any Distribution Payment Date after the Distribution
Payment Date in August, 2012, other than any date of redemption falls on a day
that is not a Business Day, then Distributions payable will be paid on, and such
Distribution Payment Date will be moved to, the next succeeding Business Day,
and additional Distributions will accrue for each day that such payment is
delayed as a result thereof.

3. Liquidation Distribution Upon Dissolution. In the event of the voluntary or
involuntary liquidation, dissolution, winding-up or termination of the Trust
(each, a “Liquidation”), the Holders of the Securities will be entitled to
receive out of the assets of the Trust legally available for distribution to
Holders of the Securities, after satisfaction of liabilities to creditors of the
Trust (to the extent not satisfied by the Debenture Issuer), an amount in cash
equal to the aggregate of the liquidation amount of $1,000 per Security plus
unpaid Distributions accrued thereon to the date of payment (collectively, the
“Liquidation Distribution”), unless: (i) the Debentures have been redeemed in
full in accordance with the terms thereof and of the Indenture; or (ii) the
Debentures in an aggregate principal amount equal to the aggregate liquidation
amount of such Securities and bearing accrued and unpaid interest in an amount
equal to the accrued and unpaid Distributions on such Securities, after paying
or making reasonable provision to pay all claims and obligations of the Trust in
accordance with Section 3808(e) of the Statutory Trust Act, shall be distributed
on a Pro Rata basis to the Holders of the Securities in exchange for such
Securities.

The Sponsor, as the Holder of all of the Common Securities, has the right at any
time, upon receipt by the Debenture Issuer and the Institutional Trustee for the
benefit of the

 

A-I-5



--------------------------------------------------------------------------------

Trust of (i) an opinion of nationally recognized tax counsel that Holders will
not recognize any gain or loss for United States Federal income tax purposes as
a result of the distribution of Debentures, to dissolve the Trust (including,
without limitation, upon the occurrence of a Tax Event, an Investment Company
Event or a Capital Treatment Event, each as defined herein) and (ii) prior
approval from the Board of Governors of the Federal Reserve System (the “Federal
Reserve”) (if then required under applicable capital guidelines or policies of
the Federal Reserve) and, after satisfaction of liabilities to creditors of the
Trust, cause the Debentures to be distributed to the Holders of the Securities
on a Pro Rata basis in accordance with the aggregate liquidation amount thereof.

The Trust shall dissolve on the first to occur of (i) August 1, 2042, the
expiration of the term of the Trust, (ii) a Bankruptcy Event with respect to the
Sponsor, the Trust or the Debenture Issuer, (iii) (other than in connection with
a merger, consolidation or similar transaction not prohibited by the Indenture,
this Declaration or the Guarantee, as the case may be) the filing of a
certificate of dissolution or its equivalent with respect to the Sponsor or upon
the revocation of the charter of the Sponsor and the expiration of 90 days after
the date of revocation without a reinstatement thereof, (iv) the distribution of
all of the Debentures to the Holders of the Securities, upon exercise of the
right of the Holders of all of the outstanding Common Securities to dissolve the
Trust as described above, (v) the entry of a decree of a judicial dissolution of
any Holder of the Common Securities, the Sponsor, the Trust or the Debenture
Issuer, (vi) when all of the Securities are then subject to redemption and the
amounts necessary for redemption thereof shall have been paid to the Holders in
accordance with the terms of the Securities or (vii) before the issuance of any
Securities, with the consent of all of the Trustees and the Sponsor. As soon as
practicable after the dissolution of the Trust and upon completion of the
winding up of the Trust, the Trust shall terminate upon the filing of a
certificate of cancellation with the Secretary of State of the State of
Delaware.

Notwithstanding the foregoing, if a Liquidation of the Trust occurs as described
in clause (i), (ii), (iii) or (v) in the immediately preceding paragraph, the
Trust shall be liquidated by the Institutional Trustee of the Trust as
expeditiously as such Trustee determines to be practical by distributing, after
satisfaction of liabilities to creditors of the Trust (to the extent not
satisfied by the Debenture Issuer) as provided by applicable law, to the Holders
of the Securities, the Debentures on a Pro Rata basis, unless such distribution
is determined by the Institutional Trustee not to be practical, in which event
such Holders will be entitled to receive on a Pro Rata basis, out of the assets
of the Trust legally available for distribution to the Holders of the
Securities, after satisfaction of liabilities to creditors of the Trust (to the
extent not satisfied by the Debenture Issuer), an amount in cash equal to the
Liquidation Distribution. A Liquidation of the Trust pursuant to clause (iv) of
the immediately preceding paragraph shall occur if the Institutional Trustee
determines that such Liquidation is practical by distributing, after
satisfaction of liabilities to creditors of the Trust (to the extent not
satisfied by the Debenture Issuer), to the Holders of the Securities on a Pro
Rata basis, the Debentures, and such distribution occurs.

If, upon any Liquidation of the Trust, the Liquidation Distribution can be paid
only in part because the Trust has insufficient assets available to pay in full
the aggregate Liquidation Distribution, then the amounts payable directly by the
Trust on the Securities shall be paid to the Holders of the Securities on a Pro
Rata basis, except that if an Event of Default has occurred and is continuing,
then the Capital Securities shall have a preference over the Common Securities
with regard to such amounts.

 

A-I-6



--------------------------------------------------------------------------------

Upon any Liquidation of the Trust involving a distribution of the Debentures, if
at the time of such Liquidation, the Capital Securities were rated by at least
one nationally-recognized statistical rating organization, the Debenture Issuer
will use its reasonable best efforts to obtain from at least one such or other
rating organization a rating for the Debentures.

After the date for any distribution of the Debentures upon any Liquidation of
the Trust, (i) the Securities of the Trust will be deemed to be no longer
outstanding, (ii) any certificates representing the Capital Securities will be
deemed to represent undivided beneficial interests in such of the Debentures as
have an aggregate principal amount equal to the aggregate liquidation amount of
such Capital Securities and bearing accrued and unpaid interest equal to accrued
and unpaid Distributions on such Capital Securities until such certificates are
presented to the Debenture Issuer or its agent for transfer or reissuance (and
until such certificates are so surrendered, no payments shall be made to Holders
of Securities in respect of any payments due and payable under the Debentures)
and (iii) all rights of Holders of Securities shall cease, except the right of
such Holders to receive Debentures upon surrender of certificates representing
such Securities.

4. Redemption and Distribution.

(a) The Debentures will mature on August 1, 2037 (the “Maturity Date”) at an
amount in cash equal to 100% of the principal amount thereof plus unpaid
interest accrued thereon to such date (the “Maturity Redemption Price”). The
Debentures may be redeemed by the Debenture Issuer, at its option, in whole or
in part, on any Distribution Payment Date on or after August 1, 2012 (each, an
“Optional Redemption Date”), at the Optional Redemption Price, upon not less
than 30 nor more than 60 days’ prior written notice to holders of such
Debentures. In addition, upon the occurrence and continuation of a Tax Event, an
Investment Company Event or a Capital Treatment Event, the Debentures may be
redeemed by the Debenture Issuer, at its option, in whole but not in part, at
any time within 90 days following the occurrence of such Tax Event, Investment
Company Event or Capital Treatment Event, as the case may be (the “Special
Redemption Date”), at the Special Redemption Price, upon not less than 30 nor
more than 60 days’ prior written notice to holders of the Debentures so long as
such Tax Event, Investment Company Event or Capital Treatment Event, as the case
may be, is continuing. In each case, the right of the Debenture Issuer to redeem
the Debentures prior to maturity is subject to the Debenture Issuer and the
Trust having received prior approval from the Federal Reserve, if then required
under applicable capital guidelines or policies of the Federal Reserve.

“Tax Event” means the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of any amendment to or change (including any announced prospective change) in
the laws or any regulations thereunder of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement (including any private letter ruling,
technical advice memorandum, regulatory procedure, notice or announcement) (an
“Administrative Action”) or judicial decision interpreting or applying such laws
or regulations, regardless of whether such Administrative Action or judicial
decision is issued to or in

 

A-I-7



--------------------------------------------------------------------------------

connection with a proceeding involving the Debenture Issuer or the Trust and
whether or not subject to review or appeal, which amendment, clarification,
change, Administrative Action or decision is enacted, promulgated or announced,
in each case on or after the date of original issuance of the Debentures, there
is more than an insubstantial risk that: (i) the Trust is, or will be within 90
days of the date of such opinion, subject to United States federal income tax
with respect to income received or accrued on the Debentures; (ii) if the
Debenture Issuer is organized and existing under the laws of the United States
or any state thereof or the District of Columbia, interest payable by the
Debenture Issuer on the Debentures is not, or within 90 days of the date of such
opinion, will not be, deductible by the Debenture Issuer, in whole or in part,
for United States federal income tax purposes; or (iii) the Trust is, or will be
within 90 days of the date of such opinion, subject to or otherwise required to
pay, or required to withhold from Distributions, more than a de minimis amount
of other taxes (including withholding taxes), duties, assessments or other
governmental charges.

“Investment Company Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of a change in law or regulation or written change in interpretation
or application of law or regulation by any legislative body, court, governmental
agency or regulatory authority, there is more than an insubstantial risk that
the Trust is or, within 90 days of the date of such opinion will be, considered
an Investment Company that is required to be registered under the Investment
Company Act, which change becomes effective on or after the date of the original
issuance of the Debentures.

“Capital Treatment Event” means, if the Debenture Issuer is organized and
existing under the laws of the United States or any state thereof or the
District of Columbia, the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of any amendment to, or change in, the laws, rules or regulations of the United
States or any political subdivision thereof or therein, or as the result of any
official or administrative pronouncement or action or decision interpreting or
applying such laws, rules or regulations, which amendment or change is effective
or which pronouncement, action or decision is announced on or after the date of
original issuance of the Debentures, there is more than an insubstantial risk
that the Debenture Issuer will not, within 90 days of the date of such opinion,
be entitled to treat Capital Securities as “Tier 1 Capital” (or the then
equivalent thereof) for purposes of the capital adequacy guidelines of the
Federal Reserve (or any successor regulatory authority with jurisdiction over
bank holding companies), as then in effect and applicable to the Debenture
Issuer; provided, however, that the inability of the Debenture Issuer to treat
all or any portion of the aggregate Liquidation Amount of the Capital Securities
as “Tier 1 Capital” shall not constitute the basis for a Capital Treatment Event
if such inability results from the Debenture Issuer having preferred stock,
minority interests in consolidated subsidiaries and any other class of security
or interest which the Federal Reserve (or any successor regulatory authority
with jurisdiction over bank holding companies) may now or hereafter accord “Tier
1 Capital” treatment that, in the aggregate, exceed the amount which may now or
hereafter qualify for treatment as “Tier 1 Capital” under applicable capital
adequacy guidelines of the Federal Reserve (or any successor regulatory
authority with jurisdiction over bank holding companies); provided, further,
however, that the distribution of the Debentures in connection with the
Liquidation of the Trust by the Debenture Issuer shall not in and of itself
constitute a Capital Treatment Event unless such Liquidation shall have occurred
in connection with a Tax Event or

 

A-I-8



--------------------------------------------------------------------------------

an Investment Company Event. For the avoidance of doubt, the inability of the
Debenture Issuer to treat all or any portion of the aggregate Liquidation Amount
of the Capital Securities as “Tier 1 Capital” as a result of the changes
effected by the final rule adopted by the Federal Reserve on March 1, 2005 shall
not constitute the basis for a Capital Treatment Event.

“Optional Redemption Price” means an amount in cash equal to 100% of the
principal amount of the Debentures being redeemed plus unpaid interest accrued
on such Debentures to the related Optional Redemption Date.

“Special Event” means any of a Tax Event, an Investment Company Event or a
Capital Treatment Event.

“Special Redemption Price” means, with respect to the redemption of the
Debentures following a Special Event, an amount in cash equal to 103.30% of the
principal amount of Debentures to be redeemed prior to August 1, 2008 and
thereafter equal to the percentage of the principal amount of the Debentures
that is specified below for the Special Redemption Date plus, in each case,
unpaid interest accrued thereon to the Special Redemption Date:

 

Special Redemption During the 12-Month Period Beginning August 1,

   Percentage of Principal Amount

2008

   102.64%

2009

   101.98%

2010

   101.32%

2011

   100.66%

2012 and thereafter

   100.00%

(b) Upon any repayment of the Debentures at maturity or in whole or in part upon
redemption (other than following the distribution of the Debentures to the
Holders of the Securities), the proceeds from such repayment shall concurrently
be applied to redeem Pro Rata, at a redemption price corresponding to the
applicable Maturity Redemption Price, Optional Redemption Price or Special
Redemption Price for the Debentures, as the case may be, Securities having an
aggregate liquidation amount equal to the aggregate principal amount of the
Debentures so repaid; provided, however, that Holders of such Securities shall
be given not less than 30 nor more than 60 days’ prior written notice of such
redemption (other than a redemption resulting from the maturity of the
Debentures on the Maturity Date).

(c) If fewer than all the outstanding Securities are to be so redeemed, the
Common Securities and the Capital Securities will be redeemed Pro Rata and the
Capital Securities to be redeemed will be as described in Section 4(e)(ii)
below.

 

A-I-9



--------------------------------------------------------------------------------

(d) The Trust may not redeem fewer than all the outstanding Capital Securities
unless all accrued and unpaid Distributions have been paid on all Capital
Securities for all Distribution Periods terminating on or before the related
date of redemption.

(e) Redemption or Distribution Procedures.

(i) Written notice of any redemption of, or written notice of distribution of
the Debentures in exchange for, the Securities (a “Redemption/Distribution
Notice”) will be given by the Trust by mail to each Holder of Securities to be
redeemed or exchanged not fewer than 30 nor more than 60 days before the date of
redemption or exchange thereof which, in the case of a redemption, will be the
date of redemption of the Debentures. For purposes of the calculation of the
date of redemption or exchange and the dates on which notices are given pursuant
to this Section 4(e)(i), a Redemption/Distribution Notice shall be deemed to be
given on the day such notice is first mailed by first-class mail, postage
prepaid, to Holders of such Securities. Each Redemption/Distribution Notice
shall be addressed to the Holders of such Securities at the address of each such
Holder appearing on the books and records of the Registrar. No defect in the
Redemption/Distribution Notice or in the mailing thereof with respect to any
Holder shall affect the validity of the redemption or exchange proceedings with
respect to any other Holder.

(ii) In the event that fewer than all the outstanding Capital Securities are to
be redeemed, the Capital Securities to be redeemed shall be redeemed Pro Rata
from each Holder.

(iii) If the Securities are to be redeemed and the Trust gives a
Redemption/Distribution Notice, which notice may only be issued if the
Debentures are redeemed or repaid as set out in this Section (which notice will
be irrevocable), then, provided, that the Institutional Trustee has a sufficient
amount of cash in connection with the related redemption or maturity of the
Debentures, the Institutional Trustee will, with respect to Book-Entry Capital
Securities, irrevocably deposit with the Depositary for such Book-Entry Capital
Securities, the price payable upon redemption of the Securities, and will give
such Depositary irrevocable instructions and authority to pay the price payable
upon redemption of such Book-Entry Capital Securities to Beneficial Owners of
the Capital Securities. With respect to Capital Securities that are not
Book-Entry Capital Securities, the Institutional Trustee will pay the price
payable upon redemption of such Securities to the Holders of such Securities by
check mailed to the address of each such Holder appearing on the books and
records of the Trust on the related date of redemption. If a
Redemption/Distribution Notice shall have been given and funds deposited as
required, then immediately prior to the close of business on the date of such
deposit, Distributions will cease to accrue on the Securities so subject to
redemption and all rights of Holders of such Securities so subject to redemption
will cease, except the right of the Holders of such Securities to receive the
applicable price specified in Section 4(a), but without interest on such price.
If any date of redemption of the Securities falls on a day that is not a
Business Day, then payment of all amounts payable on such date will be made on
the next succeeding Business Day, and no additional Distributions will accrue in
respect of such payment on such next succeeding Business Day. If any amount
payable

 

A-I-10



--------------------------------------------------------------------------------

upon redemption of the Securities is improperly withheld or refused and not paid
either by the Trust, the Debenture Issuer or the Sponsor as guarantor pursuant
to the Guarantee, Distributions on such Securities will continue to accrue at
the Coupon Rate applicable from the date of redemption to the actual date of
payment, in which case the actual payment date will be considered the date of
redemption for purposes of calculating the price payable upon redemption of the
Securities. In the event of any redemption of the Capital Securities issued by
the Trust in part, the Trust shall not be required to (i) issue, register the
transfer of or exchange any Security during a period beginning at the opening of
business 15 days before any selection for redemption of the Capital Securities
and ending at the close of business on the earliest date on which the relevant
notice of redemption is deemed to have been given to all Holders of the Capital
Securities to be so redeemed or (ii) register the transfer of or exchange any
Capital Securities so selected for redemption, in whole or in part, except for
the unredeemed portion of any Capital Securities being redeemed in part.

(iv) Redemption/Distribution Notices shall be sent by the Administrators on
behalf of the Trust (A) in respect of the Capital Securities, to the Holders
thereof, and (B) in respect of the Common Securities, to the Holder thereof.

(v) Subject to the foregoing and applicable law (including, without limitation,
United States federal securities laws), and provided, that the acquiror is not
the Holder of the Common Securities or the obligor under the Indenture, the
Sponsor or any of its subsidiaries may at any time and from time to time
purchase outstanding Capital Securities by tender, in the open market or by
private agreement.

5. Voting Rights - Capital Securities. (a) Except as provided under Sections
5(b) and 7 and as otherwise required by law and the Declaration, the Holders of
the Capital Securities will have no voting rights. The Administrators are
required to call a meeting of the Holders of the Capital Securities if directed
to do so by Holders of not less than 10% in liquidation amount of the Capital
Securities.

(b) Subject to the requirements of obtaining a tax opinion by the Institutional
Trustee in certain circumstances set forth in the last sentence of this
paragraph, the Holders of a Majority in liquidation amount of the Capital
Securities, voting separately as a class, have the right to direct the time,
method, and place of conducting any proceeding for any remedy available to the
Institutional Trustee, or exercising any trust or power conferred upon the
Institutional Trustee under the Declaration, including (i) directing the time,
method, place of conducting any proceeding for any remedy available to the
Debenture Trustee, or exercising any trust or power conferred on the Debenture
Trustee with respect to the Debentures, (ii) waiving any past default and its
consequences that are waivable under the Indenture, (iii) exercising any right
to rescind or annul an acceleration of the principal of all the Debentures or
(iv) consenting on behalf of all the Holders of the Capital Securities to any
amendment, modification or termination of the Indenture or the Debentures where
such consent shall be required; provided, however, that, where a consent or
action under the Indenture would require the consent or act of the holders of
greater than a simple majority in principal amount of Debentures (a “Super
Majority”) affected thereby, the Institutional Trustee may only give such
consent or take such action at the written direction of the Holders of not less
than the proportion in liquidation amount

 

A-I-11



--------------------------------------------------------------------------------

of the Capital Securities outstanding which the relevant Super Majority
represents of the aggregate principal amount of the Debentures outstanding. If
the Institutional Trustee fails to enforce its rights under the Debentures after
the Holders of a Majority or Super Majority, as the case may be, in liquidation
amount of such Capital Securities have so directed the Institutional Trustee, to
the fullest extent permitted by law, a Holder of the Capital Securities may
institute a legal proceeding directly against the Debenture Issuer to enforce
the Institutional Trustee’s rights under the Debentures without first
instituting any legal proceeding against the Institutional Trustee or any other
person or entity. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing and such event is attributable to the failure of the
Debenture Issuer to pay interest or premium, if any, on or principal of the
Debentures on the date such interest, premium, if any, or principal is payable
(or in the case of redemption, the date of redemption), then a Holder of the
Capital Securities may directly institute a proceeding for enforcement of
payment, on or after the respective due dates specified in the Debentures, to
such Holder directly of the principal of or premium, if any, or interest on the
Debentures having an aggregate principal amount equal to the aggregate
liquidation amount of the Capital Securities of such Holder. The Institutional
Trustee shall notify all Holders of the Capital Securities of any default
actually known to the Institutional Trustee with respect to the Debentures
unless (x) such default has been cured prior to the giving of such notice or
(y) the Institutional Trustee determines in good faith that the withholding of
such notice is in the interest of the Holders of such Capital Securities, except
where the default relates to the payment of principal of or interest on any of
the Debentures. Such notice shall state that such Indenture Event of Default
also constitutes an Event of Default hereunder. Except with respect to directing
the time, method and place of conducting a proceeding for a remedy, the
Institutional Trustee shall not take any of the actions described in clause (i),
(ii), (iii) or (iv) above unless the Institutional Trustee has obtained an
opinion of tax counsel to the effect that, as a result of such action, the Trust
will not be classified as other than a grantor trust for United States federal
income tax purposes.

A waiver of an Indenture Event of Default will constitute a waiver of the
corresponding Event of Default hereunder. Any required approval or direction of
Holders of the Capital Securities may be given at a separate meeting of Holders
of the Capital Securities convened for such purpose, at a meeting of all of the
Holders of the Securities in the Trust or pursuant to written consent. The
Institutional Trustee will cause a notice of any meeting at which Holders of the
Capital Securities are entitled to vote, or of any matter upon which action by
written consent of such Holders is to be taken, to be mailed to each Holder of
the Capital Securities. Each such notice will include a statement setting forth
the following information (i) the date of such meeting or the date by which such
action is to be taken, (ii) a description of any resolution proposed for
adoption at such meeting on which such Holders are entitled to vote or of such
matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consents. No vote or consent of the Holders of the
Capital Securities will be required for the Trust to redeem and cancel Capital
Securities or to distribute the Debentures in accordance with the Declaration
and the terms of the Securities.

Notwithstanding that Holders of the Capital Securities are entitled to vote or
consent under any of the circumstances described above, any of the Capital
Securities that are owned by the Sponsor or any Affiliate of the Sponsor shall
not entitle the Holder thereof to vote or consent and shall, for purposes of
such vote or consent, be treated as if such Capital Securities were not
outstanding.

 

A-I-12



--------------------------------------------------------------------------------

In no event will Holders of the Capital Securities have the right to vote to
appoint, remove or replace the Administrators, which voting rights are vested
exclusively in the Sponsor as the Holder of all of the Common Securities of the
Trust. Under certain circumstances as more fully described in the Declaration,
Holders of Capital Securities have the right to vote to appoint, remove or
replace the Institutional Trustee and the Delaware Trustee.

6. Voting Rights - Common Securities. (a) Except as provided under Sections
6(b), 6(c) and 7 and as otherwise required by law and the Declaration, the
Common Securities will have no voting rights.

(a) The Holder of the Common Securities is entitled, in accordance with Article
IV of the Declaration, to vote to appoint, remove or replace any Administrators.

(b) Subject to Section 6.8 of the Declaration and only after each Event of
Default (if any) with respect to the Capital Securities has been cured, waived
or otherwise eliminated and subject to the requirements of the second to last
sentence of this paragraph, the Holder of the Common Securities, voting
separately as a class, may direct the time, method, and place of conducting any
proceeding for any remedy available to the Institutional Trustee, or exercising
any trust or power conferred upon the Institutional Trustee under the
Declaration, including (i) directing the time, method, place of conducting any
proceeding for any remedy available to the Debenture Trustee, or exercising any
trust or power conferred on the Debenture Trustee with respect to the
Debentures, (ii) waiving any past default and its consequences that are waivable
under the Indenture, or (iii) exercising any right to rescind or annul an
acceleration of the principal of all the Debentures. Notwithstanding this
Section 6(c), the Institutional Trustee shall not revoke any action previously
authorized or approved by a vote or consent of the Holders of the Capital
Securities. Other than with respect to directing the time, method and place of
conducting any proceeding for any remedy available to the Institutional Trustee
or the Debenture Trustee as set forth above, the Institutional Trustee shall not
take any action described in clause (i), (ii) or (iii) above, unless the
Institutional Trustee has obtained an opinion of tax counsel to the effect that
for the purposes of United States federal income tax the Trust will not be
classified as other than a grantor trust on account of such action. If the
Institutional Trustee fails to enforce its rights under the Declaration, to the
fullest extent permitted by law, the Holder of the Common Securities may
institute a legal proceeding directly against any Person to enforce the
Institutional Trustee’s rights under the Declaration, without first instituting
a legal proceeding against the Institutional Trustee or any other Person.

Any approval or direction of the Holder of the Common Securities may be given at
a separate meeting of Holders of the Common Securities convened for such
purpose, at a meeting of all of the Holders of the Securities in the Trust or
pursuant to written consent. The Administrators will cause a notice of any
meeting at which the Holder of the Common Securities is entitled to vote, or of
any matter upon which action by written consent of such Holder is to be taken,
to be mailed to the Holder of the Common Securities. Each such notice will
include a statement setting forth (i) the date of such meeting or the date by
which such action is to be taken, (ii) a description of any resolution proposed
for adoption at such meeting on which such Holder is entitled to vote or of such
matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consents.

 

A-I-13



--------------------------------------------------------------------------------

No vote or consent of the Holder of the Common Securities will be required for
the Trust to redeem and cancel Common Securities or to distribute the Debentures
in accordance with the Declaration and the terms of the Securities.

7. Amendments to Declaration and Indenture. In addition to any requirements
under Section 11.1 of the Declaration, if any proposed amendment to the
Declaration provides for, or the Trustees otherwise propose to effect, (i) any
action that would adversely affect the powers, preferences or special rights of
the Securities, whether by way of amendment to the Declaration or otherwise, or
(ii) the Liquidation of the Trust, other than as described in Section 7.1 of the
Declaration, then the Holders of outstanding Securities, voting together as a
single class, will be entitled to vote on such amendment or proposal and such
amendment or proposal shall not be effective except with the approval of the
Holders of a Majority in liquidation amount of the Securities affected thereby;
provided, however, if any amendment or proposal referred to in clause (i) above
would adversely affect only the Capital Securities or only the Common
Securities, then only Holders of the affected Securities will be entitled to
vote on such amendment or proposal and such amendment or proposal shall not be
effective except with the approval of the Holders of a Majority in liquidation
amount of such Securities.

(a) In the event the consent of the Institutional Trustee, as the holder of the
Debentures, is required under the Indenture with respect to any amendment,
modification or termination of the Indenture or the Debentures, the
Institutional Trustee shall request the written direction of the Holders of the
Securities with respect to such amendment, modification or termination and shall
vote with respect to such amendment, modification, or termination as directed by
a Majority in liquidation amount of the Securities voting together as a single
class; provided, however, that where a consent under the Indenture would require
a Super Majority, the Institutional Trustee may only give such consent at the
written direction of the Holders of not less than the proportion in liquidation
amount of the Securities which the relevant Super Majority represents of the
aggregate principal amount of the Debentures outstanding.

(b) Notwithstanding the foregoing, no amendment or modification may be made to
the Declaration if such amendment or modification would (i) cause the Trust to
be classified for purposes of United States federal income taxation as other
than a grantor trust, (ii) reduce or otherwise adversely affect the powers of
the Institutional Trustee or (iii) cause the Trust to be deemed an Investment
Company which is required to be registered under the Investment Company Act.

(c) Notwithstanding any provision of the Declaration, the right of any Holder of
the Capital Securities to receive payment of Distributions and payments upon
redemption, Liquidation or otherwise, on or after their respective due dates, or
to institute a suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder. For the protection and enforcement of the foregoing provision, each and
every Holder of the Capital Securities shall be entitled to such relief as can
be given either at law or equity.

8. Pro Rata. A reference in these terms of the Securities to any payment,
distribution or treatment as being “Pro Rata” shall mean pro rata to each Holder
of the Securities

 

A-I-14



--------------------------------------------------------------------------------

according to the aggregate liquidation amount of the Securities held by the
relevant Holder in relation to the aggregate liquidation amount of all
Securities outstanding unless, in relation to a payment, an Event of Default has
occurred and is continuing, in which case any funds available to make such
payment shall be paid first to each Holder of the Capital Securities Pro Rata
according to the aggregate liquidation amount of the Capital Securities held by
the relevant Holder relative to the aggregate liquidation amount of all Capital
Securities outstanding, and only after satisfaction of all amounts owed to the
Holders of the Capital Securities, to each Holder of the Common Securities Pro
Rata according to the aggregate liquidation amount of the Common Securities held
by the relevant Holder relative to the aggregate liquidation amount of all
Common Securities outstanding.

9. Ranking. The Capital Securities rank pari passu with, and payment thereon
shall be made Pro Rata with, the Common Securities except that, where an Event
of Default has occurred and is continuing, the rights of Holders of the Common
Securities to receive payment of Distributions and payments upon Liquidation,
redemption and otherwise are subordinated to the rights of the Holders of the
Capital Securities with the result that no payment of any Distribution on, or
any amount payable upon the redemption of, any Common Security, and no payment
to the Holder of any Common Security on account of the Liquidation of the Trust,
shall be made unless payment in full in cash of (i) all accrued and unpaid
Distributions on all outstanding Capital Securities for all Distribution Periods
terminating on or prior thereto, (ii) all amounts payable upon Capital
Securities then subject to redemption and (iii) all amounts payable upon Capital
Securities in the event of the Liquidation of the Trust, in each case, shall
have been made or provided for, and all funds immediately available to the
Institutional Trustee shall first be applied to the payment in full in cash of
the amounts specified in clause (i), (ii) and (iii) above that are then due and
payable.

10. Acceptance of Guarantee and Indenture. Each Holder of the Capital Securities
and the Common Securities, by the acceptance of such Securities, agrees to the
provisions of the Guarantee and the Indenture, including the subordination
provisions therein.

11. No Preemptive Rights. The Holders of the Securities shall have no, and the
issuance of the Securities is not subject to, preemptive or similar rights to
subscribe for any additional securities.

12. Miscellaneous. These terms constitute a part of the Declaration. The Sponsor
will provide a copy of the Declaration, the Guarantee and the Indenture to a
Holder without charge on written request to the Sponsor at its principal place
of business.

 

A-I-15



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF CAPITAL SECURITY CERTIFICATE

[FORM OF FACE OF SECURITY]

[THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE DECLARATION
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”) OR A NOMINEE OF DTC. THIS SECURITY IS EXCHANGEABLE FOR CAPITAL
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE DECLARATION, AND NO TRANSFER OF
THIS CAPITAL SECURITY (OTHER THAN A TRANSFER OF THIS SECURITY AS A WHOLE BY DTC
TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY
BE REGISTERED EXCEPT IN THE CIRCUMSTANCES SPECIFIED IN THE DECLARATION.

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
TRUST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (i) TWO YEARS (OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) UNDER THE SECURITIES
ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE
LAST DATE ON WHICH THE TRUST OR ANY AFFILIATE (AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) OF THE TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH

 

--------------------------------------------------------------------------------

1 Only applicable if this Capital Security is a Global Capital Security.

 

A-1-1



--------------------------------------------------------------------------------

INTEREST OR PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (ii) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY
(A) TO THE DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER,” AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT
TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3),
(7) OR (8) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS SECURITY
OR SUCH INTEREST OR PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF
SUCH AN ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR
FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE DEBENTURE ISSUER AND THE
TRUST PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR
(E) ABOVE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE AMENDED
AND RESTATED DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE
DEBENTURE ISSUER OR THE TRUST. THE HOLDER OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE,
AGREES THAT IT WILL COMPLY WITH THE FOREGOING RESTRICTIONS.

THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH
PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S.
DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38,
90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF
THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING.

 

A-1-2



--------------------------------------------------------------------------------

ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR
THEREOF, AS THE CASE MAY BE, THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO APPLICABLE
STATUTORY OR ADMINISTRATIVE EXEMPTION.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF. ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A LIQUIDATION
AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT
WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER
OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY PURPOSE,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS SECURITY OR
SUCH INTEREST OR PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO
HAVE NO INTEREST WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR PARTICIPATION
HEREIN.

 

A-1-3



--------------------------------------------------------------------------------

Certificate Number [            ]

   Number of Capital Securities [            ]

CUSIP NO [            ]

Certificate Evidencing Capital Securities

of

LAKELAND BANCORP CAPITAL TRUST IV

Capital Securities

(liquidation amount $1,000 per Capital Security)

Lakeland Bancorp Capital Trust IV, a statutory trust created under the laws of
the State of Delaware (the “Trust”), hereby certifies that [            ] is the
registered owner (the “Holder”) of [            ] capital securities of the
Trust representing undivided beneficial interests in the assets of the Trust,
designated as MMCapSSM (liquidation amount $1,000 per Capital Security) (the
“Capital Securities”). Subject to the Declaration (as defined below), the
Capital Securities are transferable on the books and records of the Trust, in
person or by a duly authorized attorney, upon surrender of this Certificate duly
endorsed and in proper form for transfer. The Capital Securities represented
hereby are issued pursuant to, and the designation, rights, privileges,
restrictions, preferences and other terms and provisions of the Capital
Securities shall in all respects be subject to, the provisions of the Amended
and Restated Declaration of Trust of the Trust, dated as of May 16, 2007, among
Roger Bosma, Joseph F. Hurley and Rita Myers, as Administrators, Wilmington
Trust Company, as Delaware Trustee, Wilmington Trust Company, as Institutional
Trustee, Lakeland Bancorp, Inc., as Sponsor, and the holders from time to time
of undivided beneficial interests in the assets of the Trust, including the
designation of the terms of the Capital Securities as set forth in Annex I to
the Declaration, as the same may be amended from time to time (the
“Declaration”). Capitalized terms used herein but not defined shall have the
meaning given them in the Declaration. The Holder is entitled to the benefits of
the Guarantee and the Indenture to the extent provided therein. The Sponsor will
provide a copy of the Declaration, the Guarantee, and the Indenture to the
Holder without charge upon written request to the Sponsor at its principal place
of business.

The aggregate liquidation amount of the Capital Securities represented by this
Global Capital Security may from time to time be reduced to reflect transfers or
redemptions of all or a portion of such Capital Securities or cancellations of
all or a portion of such Capital Securities, in each case, and in any such case,
by means of notations on the Global Certificate Transfer Schedule on the last
page hereof. Notwithstanding any provisions of this Global Capital Security to
the contrary, transfers or redemptions of all or a portion of the Capital
Securities represented hereby and cancellations of all or a portion of the
Capital Securities represented hereby, may be effected without the surrendering
of this Global Capital Security, provided the appropriate notations on the
Global Certificate Transfer Schedule are made by the Institutional Trustee or
the Depositary at the direction of the Institutional Trustee, to reflect the
appropriate reduction or increase, as the case may be, in the aggregate
liquidation amount of the Capital Securities evidenced by this Global Capital
Security.

 

A-I-4



--------------------------------------------------------------------------------

By acceptance of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Capital
Securities as evidence of undivided beneficial ownership in the Debentures.

This Certificate and the Capital Securities evidenced hereby are governed by,
and shall be construed in accordance with, the laws of the State of Delaware,
without regard to principles of conflict of laws.

This Certificate may contain more than one counterpart of the signature page and
this Certificate may be executed and authenticated by the affixing of the
signature of an Administrator on behalf of the Trust, and the signature of the
Institutional Trustee providing authentication, to any of such counterpart
signature pages. All of such counterpart signature pages shall be read as though
one, and they shall have the same force and effect as though the Trust had
executed, and the Institutional Trustee had authenticated, a single signature
page.

 

A-I-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has duly executed this Certificate.

 

LAKELAND BANCORP CAPITAL TRUST IV By:  

 

Name:  

 

Title:   Administrator Dated:  

 

CERTIFICATE OF AUTHENTICATION

This Certificate represents Capital Securities referred to in the
within-mentioned Declaration.

 

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as the

Institutional Trustee

By:

 

 

Dated:  

 

 

A-1-6



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

Distributions on each Capital Security will be payable at a rate of interest per
annum rate (the “Coupon Rate”) equal to (i) with respect to any Distribution
Period prior to the Distribution Period commencing on the Distribution Payment
Date (as defined herein) in August, 2012, 6.61% and (ii) with respect to any
Distribution Period commencing on or after the Distribution Payment Date in
August, 2012, LIBOR, as determined on the LIBOR Determination Date for such
Distribution Period, plus 1.52%; provided, however, that the Coupon Rate for any
Distribution Period commencing on or after the Distribution Payment Date in
August, 2012 may not exceed the Interest Rate (as defined in the Indenture) for
the related Interest Period (as defined in the Indenture). Distributions in
arrears for more than one Distribution Period will bear interest thereon,
compounded quarterly, at the applicable Coupon Rate for each Distribution Period
thereafter (to the extent permitted by applicable law). The term
“Distributions”, as used herein, includes cash Distributions, any such
compounded Distributions and any Additional Amounts payable on the Debentures,
unless otherwise stated. A Distribution is payable only to the extent that
payments are made in respect of the Debentures held by the Institutional Trustee
and to the extent the Institutional Trustee has funds legally available in the
Property Account therefor. The amount of Distributions payable will be computed
(i) with respect to any Distribution Period prior to the Distribution Period
commencing on the Distribution Payment Date in August, 2012, on the basis of a
360-day year consisting of twelve 30-day months and (ii) with respect to any
Distribution Period commencing on or after the Distribution Payment Date in
August, 2012, on the basis of a 360-day year and the actual number of days
elapsed in such Distribution Period.

Except as otherwise described below, Distributions on the Capital Securities
will be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on February 1, May 1, August 1, and November 1 of
each year, commencing on August 1, 2007 (each, a “Distribution Payment Date”),
and on any earlier date of redemption, subject, in each case, to the Business
Day convention specified in the Declaration. The Debenture Issuer has the right
under the Indenture to defer payments of interest on the Debentures by extending
the interest payment period for up to 20 consecutive quarterly periods (each
such extended interest payment period, together with all previous and future
consecutive extensions thereof, is referred to herein as an “Extension Period”)
at any time and from time to time on the Debentures, subject to the conditions
described below and in the Declaration and the Indenture. No Extension Period
may end on a date other than a Distribution Payment Date or extend beyond the
Maturity Date, any Optional Redemption Date or the Special Redemption Date, as
the case may be. During any Extension Period, interest will continue to accrue
on the Debentures, and interest on such accrued interest (such accrued interest
and interest thereon referred to herein as “Deferred Interest”) will accrue, at
an annual rate equal to the Coupon Rate applicable during such Extension Period,
compounded quarterly from the date such Deferred Interest would have been
payable were it not for the Extension Period, to the extent permitted by
applicable law. At the end of any Extension Period, the Debenture Issuer shall
pay all Deferred Interest then accrued and unpaid on the Debentures; provided,
however, that prior to the termination of any Extension Period, the Debenture
Issuer may further extend such Extension Period, provided, that no Extension
Period (including all previous and further consecutive extensions that are part
of such Extension Period) shall exceed 20 consecutive quarterly periods. Upon
the termination of any Extension Period and upon the payment of all Deferred
Interest, the Debenture Issuer may

 

A-1-7



--------------------------------------------------------------------------------

commence a new Extension Period, subject to the requirements set forth herein
and in the Declaration and the Indenture. No interest or Deferred Interest
(except any Additional Amounts that may be due and payable) shall be due and
payable during an Extension Period, except at the end thereof, but Deferred
Interest shall accrue upon each installment of interest that would otherwise
have been due and payable during such Extension Period until such installment is
paid.

As a consequence of any Extension Period, Distributions will be deferred. If
Distributions are deferred, the Distributions due shall be paid on the date that
the related Extension Period terminates to Holders of the Capital Securities as
they appear on the books and records of the Trust on the regular record date
immediately preceding the Distribution Payment Date on which such Extension
Period terminates to the extent that the Trust has funds legally available for
the payment of such Distributions in the Property Account of the Trust.

The Capital Securities shall be redeemable, and shall be entitled to the
Liquidation Distribution, as provided in the Declaration.

 

A-1-8



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the Capital Securities
evidenced by this Capital Security Certificate to:

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

(Insert address and zip code of assignee),

and irrevocably appoints                                         
                                                                              as
agent to transfer the Capital Securities evidenced by this Capital Security
Certificate on the books of the Trust. The agent may substitute another to act
for it, him or her.

 

Date:                                          

Signature:                                          

(Sign exactly as your name appears on the other side of this Common Security
Certificate)

Signature Guarantee:1                                          

--------------------------------------------------------------------------------

1

Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-1-9



--------------------------------------------------------------------------------

Schedule A

Global Certificate Transfer Schedule

Changes to Liquidation Amount of Global Capital Security

 

Date

  

Liquidation Amount of Capital

Securities by which this Global

Capital Security Is to Be

Reduced or Increased

  

Remaining Liquidation

Amount of the Global Capital

Security (following decrease or

increase)

Schedule to be maintained by Institutional Trustee or Depositary in cooperation
with Institutional Trustee, as applicable.

 

A-1-10



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF COMMON SECURITY CERTIFICATE

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM REGISTRATION.

EXCEPT AS SET FORTH IN SECTION 8.1(b) OF THE DECLARATION (AS DEFINED BELOW),
THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED.

 

A-2-1



--------------------------------------------------------------------------------

Certificate Number [            ]    Number of Common Securities [            ]

Certificate Evidencing Common Securities

of

LAKELAND BANCORP CAPITAL TRUST IV

Lakeland Bancorp Capital Trust IV, a statutory trust created under the laws of
the State of Delaware (the “Trust”), hereby certifies that Lakeland Bancorp,
Inc. is the registered owner (the “Holder”) of                      common
securities of the Trust representing undivided beneficial interests in the
assets of the Trust (liquidation amount $1,000 per Common Security) (the “Common
Securities”). The Common Securities represented hereby are issued pursuant to,
and the designation, rights, privileges, restrictions, preferences and other
terms and provisions of the Common Securities shall in all respects be subject
to, the provisions of the Amended and Restated Declaration of Trust of the
Trust, dated as of May 16, 2007, among Roger Bosma, Joseph F. Hurley and Rita
Myers, as Administrators, Wilmington Trust Company, as Delaware Trustee,
Wilmington Trust Company, as Institutional Trustee, the Holder, as Sponsor, and
the holders from time to time of undivided beneficial interests in the assets of
the Trust, including the designation of the terms of the Common Securities as
set forth in Annex I to the Declaration, as the same may be amended from time to
time (the “Declaration”). Capitalized terms used herein but not defined shall
have the meaning given them in the Declaration. The Sponsor will provide a copy
of the Declaration and the Indenture to the Holder without charge upon written
request to the Sponsor at its principal place of business.

As set forth in the Declaration, when an Event of Default has occurred and is
continuing, the rights of the Holder of Common Securities to payment in respect
of Distributions and payments upon Liquidation, redemption or otherwise are
subordinated to the rights of payment of holders of the Capital Securities.

By acceptance of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Common
Securities as evidence of undivided beneficial ownership in the Debentures.

This Certificate and the Common Securities evidenced hereby are governed by, and
shall be construed in accordance with, the laws of the State of Delaware,
without regard to principles of conflict of laws.

 

A-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has executed this Certificate this          day of
            , 2007.

 

LAKELAND BANCORP CAPITAL TRUST IV By:  

 

Name:  

 

Title:   Administrator

 

A-2-3



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

Distributions payable on each Common Security will be identical in amount to the
Distributions payable on each Capital Security, which is at a per annum rate
(the “Coupon Rate”) equal to (i) with respect to any Distribution Period prior
to the Distribution Period commencing on the Distribution Payment Date (as
defined herein) in August, 2012, 6.61% and (ii) with respect to any Distribution
Period commencing on or after the Distribution Payment Date in August, 2012
LIBOR, as determined on the LIBOR Determination Date for such Distribution
Period, plus 1.52%; provided, however, that the Coupon Rate for any Distribution
Period commencing on or after the Distribution Payment Date in August, 2012 may
not exceed the Interest Rate (as defined in the Indenture) for the related
Interest Period (as defined in the Indenture). Distributions in arrears for more
than one Distribution Period will bear interest thereon, compounded quarterly,
at the applicable Coupon Rate for each Distribution Period thereafter (to the
extent permitted by applicable law). The term “Distributions”, as used herein,
includes cash Distributions, any such compounded Distributions and any
Additional Amounts payable on the Debentures, unless otherwise stated. A
Distribution is payable only to the extent that payments are made in respect of
the Debentures held by the Institutional Trustee and to the extent the
Institutional Trustee has funds legally available in the Property Account
therefor. The amount of Distributions payable will be computed (i) with respect
to any Distribution Period prior to the Distribution Period commencing on the
Distribution Payment Date in August, 2012, on the basis of a 360-day year
consisting of twelve 30-day months and (ii) with respect to any Distribution
Period commencing on or after the Distribution Payment Date in August, 2012, on
the basis of a 360-day year and the actual number of days elapsed in such
Distribution Period.

Except as otherwise described below, Distributions on the Common Securities will
be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on February 1, May 1, August 1 and November 1 of
each year, commencing on August 1, 2007 (each, a “Distribution Payment Date”),
and on any earlier date of redemption, subject, in each case, to the Business
Day convention specified in the Declaration. The Debenture Issuer has the right
under the Indenture to defer payments of interest on the Debentures by extending
the interest payment period for up to 20 consecutive quarterly periods (each
such extended interest payment period, together with all previous and future
consecutive extensions thereof, is referred to herein as an “Extension Period”)
at any time and from time to time on the Debentures, subject to the conditions
described below and in the Declaration and the Indenture. No Extension Period
may end on a date other than a Distribution Payment Date or extend beyond the
Maturity Date, any Optional Redemption Date or the Special Redemption Date, as
the case may be. During any Extension Period, interest will continue to accrue
on the Debentures, and interest on such accrued interest (such accrued interest
and interest thereon referred to herein as “Deferred Interest”) will accrue, at
an annual rate equal to the Coupon Rate applicable during such Extension Period,
compounded quarterly from the date such Deferred Interest would have been
payable were it not for the Extension Period, to the extent permitted by
applicable law. At the end of any Extension Period, the Debenture Issuer shall
pay all Deferred Interest then accrued and unpaid on the Debentures; provided,
however, that prior to the termination of any Extension Period, the Debenture
Issuer may further extend such Extension Period, provided, that no Extension
Period (including all previous and further consecutive extensions that are part
of such Extension Period) shall exceed 20 consecutive quarterly periods. Upon
the termination of any Extension Period and upon the payment of all Deferred
Interest, the Debenture Issuer may

 

A-2-4



--------------------------------------------------------------------------------

commence a new Extension Period, subject to the requirements set forth herein
and in the Declaration and the Indenture. No interest or Deferred Interest
(except any Additional Amounts that may be due and payable) shall be due and
payable during an Extension Period, except at the end thereof, but Deferred
Interest shall accrue upon each installment of interest that would otherwise
have been due and payable during such Extension Period until such installment is
paid.

As a consequence of any Extension Period, Distributions will be deferred. If
Distributions are deferred, the Distributions due shall be paid on the date that
the related Extension Period terminates to Holders of the Securities as they
appear on the books and records of the Trust on the regular record date
immediately preceding the Distribution Payment Date on which such Extension
Period terminates to the extent that the Trust has funds legally available for
the payment of such Distributions in the Property Account of the Trust.

The Common Securities shall be redeemable, and shall be entitled to the
Liquidation Distribution, as provided in the Declaration.

 

A-2-5



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the Common Securities
evidenced by this Common Security Certificate to:

 

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

(Insert address and zip code of assignee),

and irrevocably appoints                     as agent to transfer the Common
Securities evidenced by this Common Security Certificate on the books of the
Trust. The agent may substitute another to act for him or her.

 

Date:                                          

Signature:                                          

(Sign exactly as your name appears on the other side of this Common Security
Certificate)

Signature Guarantee:1                                          

--------------------------------------------------------------------------------

1

Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-2-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ADMINISTRATOR’S CERTIFICATE

OF THE TRUST

Pursuant to Section 2.6(a)(i)(P) of the Amended and Restated Declaration of
Trust, dated as of May 16, 2007 (as amended or supplemented from time to time,
the “Trust Agreement”), of Lakeland Bancorp Capital Trust IV (the “Trust”) among
Lakeland Bancorp, Inc. as Sponsor, Wilmington Trust Company, as Institutional
Trustee, Wilmington Trust Company, as Delaware Trustee, the Administrators named
therein, and the holders from time to time of beneficial interests in the assets
of the Trust, the undersigned (on behalf of the Trust) hereby certifies that
he/she is an Administrator of the Trust and that, to his/her knowledge under the
terms of the Trust Agreement, the Trust has complied (without regard to any
period of grace or requirement of notice provided under the Trust Agreement)
with all conditions and covenants under the Trust Agreement for the year 20    .

Capitalized terms used herein, and not otherwise defined herein, have respective
meanings assigned thereto in the Trust Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Administrator’s
Certificate as of             , 20    .

 

 

Name:

Title:

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSFEREE CERTIFICATE

TO BE EXECUTED BY ACCREDITED INVESTORS

            , [    ]

Lakeland Bancorp, Inc.

Lakeland Bancorp Capital Trust IV

250 Oak Ridge Road

Oak Ridge, New Jersey 07438

 

Re:

Purchase of $[SPECIFY] liquidation amount of MMCapSSM

(the “Capital Securities”) of Lakeland Bancorp Capital Trust IV (the “Trust”)

Ladies and Gentlemen:

In connection with our purchase of the Capital Securities, we confirm that:

1. We understand that the Capital Securities of the Trust have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be offered or sold except as permitted in the following sentence. We
agree on our own behalf and on behalf of any investor account for which we are
purchasing the Capital Securities that, if we decide to offer, sell or otherwise
transfer any such Capital Securities prior to the date which is the later of
(i) two years (or such shorter period of time as permitted by Rule 144(k) under
the Securities Act) after the later of (Y) the date of original issuance of the
Capital Securities and (Z) the last date on which the Trust or any Affiliate (as
defined in Rule 405 under the Securities Act) of the Trust was the holder of any
such Capital Securities (or any predecessor thereto) and (ii) such later date,
if any, as may be required by any subsequent change in applicable law (the
“Resale Restriction Termination Date”), then such offer, sale or other transfer
will be made only (a) to the Company or the Trust, (b) pursuant to Rule 144A
under the Securities Act, to a person we reasonably believe is a qualified
institutional buyer under Rule 144A (a “QIB”), that purchases for its own
account or for the account of a QIB and to whom notice is given that the
transfer is being made in reliance on Rule 144A, (c) pursuant to an exemption
from registration, to an “accredited investor” within the meaning of
subparagraph (a) (1), (2), (3), (7) or (8) of Rule 501 under the Securities Act
that is acquiring any such Capital Securities for its own account or for the
account of such an accredited investor for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act, (d) pursuant to offers and sales to a non-U.S.
Person that occur outside the United States pursuant to Regulation S under the
Securities Act, or (e) pursuant to another available exemption from the
registration requirements of the Securities Act, and in each of the foregoing
cases in accordance with any applicable state securities laws and any
requirements of law that govern the disposition of our property. If any resale
or other transfer of the Capital Securities is proposed to be made pursuant to
clause (c) above, the transferor shall deliver a letter from the transferee
substantially in the form of this letter to the Institutional Trustee as
Transfer Agent, which shall provide as applicable, among other things, that the
transferee is an accredited investor within the meaning of

 

C-1



--------------------------------------------------------------------------------

subparagraph (a)(1), (2), (3), (7) or (8) of Rule 501 under the Securities Act
that is acquiring such Capital Securities for investment purposes and not for
any distribution in violation of the Securities Act. We acknowledge on our
behalf and on behalf of any investor account for which we are purchasing Capital
Securities that the Company and the Trust reserve the right prior to any offer,
sale or other transfer pursuant to clause (c) or (e) to require the delivery of
any opinion of counsel, certifications and/or other information satisfactory to
Lakeland Bancorp, Inc. (the “Company”) and the Trust. We understand that the
certificates for any Capital Securities that we receive prior to the Resale
Restriction Termination Date will bear a legend substantially to the effect of
the foregoing.

2. We are an accredited investor within the meaning of subparagraph (a) (1),
(2), (3), (7) or (8) of Rule 501 under the Securities Act purchasing for our own
account or for the account of such an accredited investor, and we are acquiring
the Capital Securities for investment purposes and not with view to, or for
offer or sale in connection with, any distribution in violation of the
Securities Act, and we have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Capital Securities, and we and any account for which we are
acting are each able to bear the economic risks of our or its investment.

3. We are acquiring the Capital Securities purchased by us for our own account
(or for one or more accounts as to each of which we exercise sole investment
discretion and have authority to make, and do make, the statements contained in
this letter) and not with a view to any distribution of the Capital Securities
in violation of the Securities Act, subject, nevertheless, to the understanding
that the disposition of our property will at all times be and remain within our
control.

4. In the event that we purchase any Capital Securities, we will acquire such
Capital Securities having an aggregate liquidation amount of not less than
$100,000 for our own account and for each separate account for which we are
acting.

5. We acknowledge that we either (A) are not a fiduciary of a pension,
profit-sharing or other employee benefit plan or arrangement subject to the
Employee Retirement Income Security Act of 1974, as amended, or to Section 4975
of the Internal Revenue Code of 1986, as amended (a “Plan”), or an entity whose
assets include “plan assets” by reason of any Plan’s investment in the entity
and are not purchasing the Capital Securities on behalf of or with “plan assets”
by reason of any Plan’s investment in the entity and are not purchasing the
Capital Securities on behalf of or with “plan assets” of any Plan or (B) are
eligible for the exemptive relief available under one or more of the following
prohibited transaction class exemptions (“PTCEs”) issued by the U.S. Department
of Labor: PTCE 96-23, 95-60, 91-38, 90-1 or 84-14.

6. We acknowledge that each Plan, by its purchase of the Capital Securities,
will be deemed to have directed the Trust to invest in the junior subordinated
debt securities of the Company, and to have consented to the appointment of the
institutional trustee of the Trust.

7. We acknowledge that the Company, the Trust and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations, warranties
and agreements and agree that if any of our acknowledgments, representations,
warranties and

 

C-2



--------------------------------------------------------------------------------

agreements are no longer accurate, we shall promptly notify the applicable
purchaser. If we are acquiring any Capital Securities as a fiduciary or agent
for one or more investor accounts, we represent that we have sole discretion
with respect to each such investor account and that we have full power to make
the foregoing acknowledgments, representations and agreements on behalf of each
such investor account.

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

 

 

(Name of Purchaser)

By:

 

 

Date:

 

 

Upon transfer, the Capital Securities should be registered in the name of the
new beneficial owner as follows.

 

Name:

 

 

Address:

 

 

Taxpayer ID Number:

 

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TRANSFEROR CERTIFICATE

TO BE EXECUTED FOR QIBs

            , [    ]

Lakeland Bancorp, Inc.

Lakeland Bancorp Capital Trust IV

250 Oak Ridge Road

Oak Ridge, New Jersey 07438

 

Re:

Purchase of $[SPECIFY] liquidation amount of MMCapSSM

(the “Capital Securities”) of Lakeland Bancorp Capital Trust IV (the “Trust”)

Reference is hereby made to the Amended and Restated Declaration of Trust of
Lakeland Bancorp Capital Trust IV, dated as of May 16, 2007 (the “Declaration”),
among Roger Bosma, Joseph F. Hurley and Rita Myers, as Administrators,
Wilmington Trust Company, as Delaware Trustee, Wilmington Trust Company, as
Institutional Trustee, Lakeland Bancorp, Inc., as Sponsor, and the holders from
time to time of undivided beneficial interests in the assets of the Trust.
Capitalized terms used but not defined herein shall have the meanings given them
in the Declaration.

[This letter relates to $[            ] aggregate liquidation amount of Capital
Securities which are held in the name of [name of transferor] (the
“Transferor”).]3

[This letter relates to $[            ] aggregate liquidation amount of Capital
Securities which are held in the form of a Regulation S Global Capital Security
(CUSIP No.            ) with [Euroclear] [Clearstream Luxembourg] (ISIN
#            ) (Common Code            ) through the Depositary by or on behalf
of [            ] as beneficial owner (the “Transferor”). The Transferor has
requested an exchange or transfer of its interest in the Capital Securities for
an interest in a Rule 144A Global Capital Security (CUSIP No.             ).]4

In accordance with Section 8.2(b) of the Declaration, the Transferor does hereby
certify that such Capital Securities are being transferred in accordance with
(i) the transfer restrictions set forth in the Capital Securities and (ii) Rule
144A under the Securities Act (“Rule 144A”), to a transferee that the Transferor
reasonably believes is purchasing the Capital Securities for its own account or
an account with respect to which the transferee exercises sole investment
discretion and the transferee and any such account is a “qualified institutional
buyer” within the meaning of Rule 144A, in a transaction meeting the
requirements of Rule 144A and in accordance with applicable securities laws of
any state of the United States or any other jurisdiction.

--------------------------------------------------------------------------------

3

Only applicable to transfer of Definitive Capital Securities.

4

Only applicable to transfer of Book-Entry Capital Securities.

 

D-1



--------------------------------------------------------------------------------

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

 

 

(Name of Transferor)

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TRANSFEREE CERTIFICATE

TO BE EXECUTED BY NON-U.S. PERSONS

            , [    ]

Lakeland Bancorp, Inc.

Lakeland Bancorp Capital Trust IV

250 Oak Ridge Road

Oak Ridge, New Jersey 07438

 

Re:

Purchase of $[SPECIFY] liquidation amount of MMCapSSM

(the “Capital Securities”) of Lakeland Bancorp Capital Trust IV (the “Trust”)

Reference is hereby made to the Amended and Restated Declaration of Trust of
Lakeland Bancorp Capital Trust IV, dated as of May 16, 2007 (the “Declaration”),
among Roger Bosma, Joseph F. Hurley and Rita Myers, as Administrators,
Wilmington Trust Company, as Delaware Trustee, Wilmington Trust Company, as
Institutional Trustee, Lakeland Bancorp, Inc., as Sponsor, and the holders from
time to time of undivided beneficial interests in the assets of the Trust.
Capitalized terms used but not defined herein shall have the meanings given them
in the Declaration.

[This letter relates to $[            ] aggregate liquidation amount of Capital
Securities which are held in the name of [name of transferor]]5.

[This letter relates to $[            ] aggregate liquidation amount of Capital
Securities represented by a beneficial interest in a Rule 144A Global Capital
Security (CUSIP No.             ) held with the Depositary by or on behalf of
[            ] transferor as beneficial owner (the “Transferor”). The Transferor
has requested an exchange or transfer of its beneficial interests for an
interest in a Regulation S Global Capital Security (CUSIP No.             )]6

In accordance with Section 8.2(b) of the Declaration, we do hereby certify that
(i) we are not a “U.S. person” (as such term is defined in Rule 902 under the
Securities Act), (ii) we are not acquiring the Capital Securities for the
account or benefit of any U.S. person, and (iii) the offer and sale of Capital
Securities to us constitutes an “offshore transaction” under Regulation S under
the Securities Act.

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy thereof to any interested party in any
administrative or legal proceeding or other inquiry with respect to matters
covered hereby.

--------------------------------------------------------------------------------

5

Only applicable to transfer of Definitive Capital Securities.

6

Only applicable to transfer of Book-Entry Capital Securities.

 

E-1



--------------------------------------------------------------------------------

 

(Name of Transferee)

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

100